 

Exhibit 10.1

 

LOAN AGREEMENT

between

MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii corporation
as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
together with those assignees
becoming parties hereto pursuant
to Section 11.13, as Lenders

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

Entered into as of November 13, 2007

 

 

WFB LOAN NO. 105088

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE 1.

 

DEFINITIONS

 

1

 

 

 

 

 

1.1  

 

DEFINED TERMS

 

1

1.2  

 

SCHEDULES AND EXHIBITS INCORPORATED

 

9

 

 

 

 

 

ARTICLE 2.

 

LOAN

 

9

 

 

 

 

 

2.1  

 

LOAN

 

9

2.2  

 

LINE OF CREDIT

 

9

2.3  

 

APPLICATION

 

10

2.4  

 

LETTERS OF CREDIT

 

10

2.5  

 

SWINGING LOANS

 

13

2.6  

 

LOAN FEES

 

15

2.7  

 

LOAN DOCUMENTS

 

15

2.8  

 

EFFECTIVE DATE

 

15

2.9  

 

MATURITY DATE

 

15

2.10

 

INTEREST ON THE LOAN

 

15

 

 

 

 

 

 

 

(a)   Interest Payments

 

15

 

 

(b)   Default Interest

 

15

 

 

(c)   Late Fee

 

15

 

 

(d)   Computation of Interest

 

16

 

 

(e)   Effective Rate

 

16

 

 

(f)   Selection of Fixed Rate

 

16

 

 

(g)   Fixed Rate Taxes, Regulatory Costs and Reserve Percentages

 

17

 

 

(h)   Fixed Rate Price Adjustment

 

17

 

 

(i)    Purchase, Sale and Matching of Funds

 

18

 

 

 

 

 

2.11

 

PAYMENTS

 

18

 

 

 

 

 

 

 

(a)   Manner and Time of Payment

 

18

 

 

(b)   Payments on Non-Business Days

 

18

 

 

(c)   Direct Debit

 

18

 

 

(d)   Voluntary Prepayment

 

18

 

 

(e)   Reduction or Termination of Commitment

 

19

2.12

 

FULL REPAYMENT AND RECONVEYANCE

 

19

2.13

 

LENDERS’ ACCOUNTING

 

19

2.14

 

OPTION TO EXTEND

 

19

 

 

 

 

 

2.15

 

PARTIAL RELEASE OF MAKAI SUBDIVISION

 

21

2.16

 

RESERVED

 

21

2.17

 

LIMITATION ON BORROWER’S LIABILITY

 

21

 

 

 

 

 

ARTICLE 3.

 

DISBURSEMENT

 

22

 

 

 

 

 

3.1  

 

CONDITIONS PRECEDENT

 

22

3.2  

 

ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION

 

23

3.3  

 

LOAN DISBURSEMENTS

 

23

3.4  

 

FUNDS TRANSFER DISBURSEMENTS

 

23

 

 

 

 

 

ARTICLE 4.

 

INSURANCE

 

24

 

 

 

 

 

4.1  

 

TITLE INSURANCE

 

24

4.2  

 

PROPERTY INSURANCE

 

24

4.3  

 

FLOOD HAZARD INSURANCE

 

24

4.4  

 

LIABILITY INSURANCE

 

25

4.5  

 

OTHER COVERAGE

 

25

 

 

i

--------------------------------------------------------------------------------


 

4.6  

 

GENERAL

 

25

 

 

 

 

 

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES

 

25

 

 

 

 

 

5.1  

 

AUTHORITY/ENFORCEABILITY

 

25

5.2  

 

BINDING OBLIGATIONS

 

25

5.3  

 

FORMATION AND ORGANIZATIONAL DOCUMENTS

 

25

5.4  

 

NO VIOLATION

 

26

5.5  

 

COMPLIANCE WITH LAWS

 

26

5.6  

 

LITIGATION

 

26

5.7  

 

FINANCIAL CONDITION

 

26

5.8  

 

NO MATERIAL ADVERSE CHANGE

 

26

5.9  

 

ACCURACY

 

26

5.10

 

TAX LIABILITY

 

26

5.11

 

TITLE TO ASSETS; NO LIENS

 

27

5.12

 

MANAGEMENT AGREEMENTS

 

27

5.13

 

UTILITIES

 

27

5.14

 

COMPLIANCE

 

27

5.15

 

AMERICANS WITH DISABILITIES ACT COMPLIANCE

 

27

5.16

 

BUSINESS LOAN

 

27

5.17

 

TAX SHELTER REGULATIONS

 

27

5.18

 

PROPERTY DOCUMENTS

 

27

 

 

 

 

 

ARTICLE 6.

 

HAZARDOUS MATERIALS

 

28

 

 

 

 

 

6.1  

 

SPECIAL REPRESENTATIONS AND WARRANTIES

 

28

 

 

 

 

 

 

 

(a)   Hazardous Materials

 

28

 

 

(b)   Hazardous Materials Laws

 

28

 

 

(c)   Hazardous Materials Claims

 

28

 

 

 

 

 

6.2  

 

HAZARDOUS MATERIALS COVENANTS

 

28

 

 

(a)   No Hazardous Activities

 

28

 

 

(b)   Compliance

 

28

 

 

(c)   Notices

 

28

 

 

(d)   Remedial Action

 

29

 

 

 

 

 

6.3  

 

INSPECTION BY ADMINISTRATIVE AGENT

 

29

6.4  

 

HAZARDOUS MATERIALS INDEMNITY

 

29

6.5  

 

LEGAL EFFECT OF SECTION

 

30

 

 

 

 

 

ARTICLE 7.

 

COVENANTS OF BORROWER

 

30

 

 

 

 

 

7.1  

 

EXPENSES

 

30

7.2  

 

ERISA COMPLIANCE

 

30

7.3  

 

LEASING

 

30

7.4  

 

APPROVAL OF LEASES

 

30

7.5  

 

SUBDIVISION MAPS

 

31

7.6  

 

OPINION OF LEGAL COUNSEL

 

31

7.7  

 

FURTHER ASSURANCES

 

31

7.8  

 

ASSIGNMENT

 

31

7.9  

 

MANAGEMENT OF PROPERTY

 

31

7.10

 

REQUIREMENTS OF LAW

 

31

7.11

 

LIENS AND STOP NOTICES

 

31

7.12

 

FINANCIAL COVENANTS

 

32

 

 

 

 

 

 

 

(a)   Net Worth

 

32

 

 

(b)   Liquidity

 

32

 

 

(c)   Indebtedness

 

32

 

 

(d)   Interest Coverage Ratio

 

32

 

 

ii

--------------------------------------------------------------------------------


 

7.13

 

SPECIAL COVENANTS

 

32

 

 

 

 

 

7.14

 

POST-CLOSING DELIVERIES

 

32

 

 

 

 

 

ARTICLE 8.

 

REPORTING COVENANTS

 

33

 

 

 

 

 

8.1  

 

FINANCIAL INFORMATION

 

33

8.2  

 

CERTIFICATES; OTHER INFORMATION

 

33

8.3  

 

BOOKS AND RECORDS

 

34

8.4  

 

REPORTS

 

34

8.5  

 

LEASING REPORTS

 

34

8.6  

 

KNOWLEDGE OF DEFAULT; ETC

 

34

8.7  

 

LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION

 

34

8.8  

 

ENVIRONMENTAL NOTICES

 

35

 

 

 

 

 

ARTICLE 9.

 

DEFAULTS AND REMEDIES

 

35

 

 

 

 

 

9.1  

 

DEFAULT

 

35

 

 

 

 

 

 

 

(a)   Monetary

 

35

 

 

(b)   Performance of Obligations

 

35

 

 

(c)   Use

 

35

 

 

(d)   Liens, Attachment; Condemnation

 

35

 

 

(e)   Representations and Warranties

 

35

 

 

(f)   Voluntary Bankruptcy; Insolvency; Dissolution

 

35

 

 

(g)   Involuntary Bankruptcy

 

36

 

 

(h)   Loss of Priority

 

36

 

 

(i)   Hazardous Materials

 

36

 

 

(j)   Other Obligors

 

36

 

 

 

 

 

9.2  

 

ACCELERATION UPON DEFAULT; REMEDIES

 

36

9.3  

 

DISBURSEMENTS TO THIRD PARTIES

 

36

9.4  

 

REPAYMENT OF FUNDS ADVANCED

 

36

9.5  

 

RIGHTS CUMULATIVE, NO WAIVER

 

36

 

 

 

 

 

ARTICLE 10.

 

THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

 

37

 

 

 

 

 

10.1  

 

APPOINTMENT AND AUTHORIZATION

 

37

10.2  

 

WELLS FARGO AS LENDER

 

38

10.3  

 

LOAN DISBURSEMENTS

 

38

10.4  

 

DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS

 

39

10.5  

 

PRO RATA TREATMENT

 

40

10.6  

 

SHARING OF PAYMENTS, ETC

 

40

10.7  

 

COLLATERAL MATTERS; PROTECTIVE ADVANCES

 

40

10.8  

 

POST-FORECLOSURE PLANS

 

41

10.9  

 

APPROVALS OF LENDERS

 

42

10.10

 

NOTICE OF DEFAULTS

 

43

10.11

 

ADMINISTRATIVE AGENT’S RELIANCE, ETC

 

43

10.12

 

INDEMNIFICATION OF ADMINISTRATIVE AGENT

 

43

10.13

 

LENDER CREDIT DECISION, ETC

 

44

10.14

 

SUCCESSOR ADMINISTRATIVE AGENT

 

45

10.15

 

NO SET-OFFS

 

45

 

 

 

 

 

ARTICLE 11.

 

MISCELLANEOUS PROVISIONS

 

45

 

 

 

 

 

11.1  

 

INDEMNITY

 

45

11.2  

 

FORM OF DOCUMENTS

 

46

11.3  

 

NO THIRD PARTIES BENEFITED

 

46

11.4  

 

NOTICES

 

46

11.5  

 

ATTORNEY-IN-FACT

 

46

 

 

 

iii

--------------------------------------------------------------------------------


 

11.6  

 

ACTIONS

 

46

11.7  

 

RIGHT OF CONTEST

 

47

11.8  

 

RELATIONSHIP OF PARTIES

 

47

11.9  

 

DELAY OUTSIDE LENDER’S CONTROL

 

47

11.10

 

ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT

 

47

11.11

 

IMMEDIATELY AVAILABLE FUNDS

 

47

11.12

 

AMENDMENTS AND WAIVERS

 

47

 

 

 

 

 

 

 

(a)   Generally

 

47

 

 

(b)   Unanimous Consent

 

48

 

 

(c)   Amendment of Administrative Agent’s Duties, Etc

 

48

 

 

 

 

 

11.13

 

SUCCESSORS AND ASSIGNS

 

49

 

 

 

 

 

 

 

(a)   Generally

 

49

 

 

(b)   Participations

 

49

 

 

(c)   Assignments

 

49

 

 

(d)   Tax Withholding

 

49

 

 

(e)   Federal Reserve Bank Assignments

 

50

 

 

(f)   Information to Assignee, Etc

 

50

 

 

 

 

 

11.14

 

CERTAIN ALLOWED DISCLOSURES

 

50

11.15

 

CAPITAL ADEQUACY; ADDITIONAL COSTS

 

50

11.16

 

LENDER’S AGENTS

 

51

11.17

 

TAX SERVICE

 

51

11.18

 

SEVERABILITY

 

51

11.19

 

TIME

 

51

11.20

 

HEADINGS

 

52

11.21

 

GOVERNING LAW

 

52

11.22

 

USA PATRIOT ACT NOTICE. COMPLIANCE

 

52

11.23

 

ELECTRONIC DOCUMENT DELIVERIES

 

52

11.24

 

INTEGRATION; INTERPRETATION

 

52

11.25

 

JOINT AND SEVERAL LIABILITY

 

53

11.26

 

COUNTERPARTS

 

53

11.27

 

INTEREST RATE LIMITATION

 

53

11.28

 

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

 

53

EXHIBITS AND SCHEDULES

 

SCHEDULE 1.1 — PRO RATA SHARES

SCHEDULE 5.6 —LITIGATION DISCLOSURE

SCHEDULE 6.1 — ENVIRONMENTAL REPORTS

 

 

EXHIBIT A — DESCRIPTION OF PROPERTY

EXHIBIT B — DOCUMENTS

EXHIBIT C — COMPLIANCE CERTIFICATE

EXHIBIT D — FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT E — FORM OF PROMISSORY NOTE

EXHIBIT F — FIXED RATE NOTICE

EXHIBIT G — TRANSFER AUTHORIZER DESIGNATION

EXHIBIT H — APPLICATION FOR ADVANCE

EXHIBIT I  —  FORM OF SWINGLINE NOTE

 

 

 

iv

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

THIS LOAN AGREEMENT (“Agreement”) dated as of November 13, 2007 by and among
MAUI LAND & PINEAPPLE COMPANY, INC., a corporation formed under the laws of the
State of Hawaii (“Borrower”), each of the financial institutions initially a
signatory hereto together with their assignees under Section 11.13 (“Lenders”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as contractual
representative of the Lenders to the extent and in the manner provided in
Article 10 (in such capacity, the “Administrative Agent”).

R E C I T A L S

A.                                  Borrower and the Leasehold Mortgagor own
certain real property described in Exhibit A hereto and all improvements now or
hereafter existing thereon (collectively, the “Property”).

B.                                    Borrower desires to borrow from Lenders,
and Lenders agree to loan to Borrower, the amounts described below.

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:


ARTICLE 1.  DEFINITIONS

1.1           DEFINED TERMS.

 

The following capitalized terms generally used in this Agreement shall have the
meanings defined or referenced below.  Certain other capitalized terms used only
in specific sections of this Agreement are defined in such sections.

“Account” - means an account with Bank of Hawaii, ABA 121301028, Account Name: 
Maui Land and Pineapple Company, Inc., Account No.                         ,
into which Loan proceeds other than the initial Advance will be deposited.

“ADA” - means the Americans with Disabilities Act, of July 26, 1990, Pub. L. No.
101-336, 104 Stat. 327, 42 U.S.C. § 12101, et. seq., as amended from time to
time.

“Administrative Agent” - means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 10.14.

“Advance” — shall have the meaning given such term in Section 2.2.

“Affiliate” - means, with respect to any Person, any other Person which is
directly or indirectly controlled by, controls or is under common control with
such Person; provided, however, in no event shall Administrative Agent or any
Lender or any of their respective Affiliates be an Affiliate of Borrower.  For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.  The Affiliates of a
Person shall include without limitation, any Person that owns, directly or
indirectly, 25% or more of the equity interests having ordinary voting power for
the election of directors or other governing body of a Person, any officer or
director of such Person and any general Partner of Person.

“Agreement” - shall have the meaning given to such term in the preamble hereto.

“Alternate Rate” - is a rate of interest per annum four percent (4%) in excess
of the applicable Effective Rate in effect from time to time.

 

1

--------------------------------------------------------------------------------


 

 “Applicable LIBO Rate” is the rate of interest, rounded upward to the nearest
whole multiple of one-hundredth of one percent (.01%), equal to the sum of: (a)
one and one-half percent (1.50%) plus (b) the LIBO Rate, which rate is divided
by one (1.00) minus the Reserve Percentage:

Applicable LIBO Rate = 1.50%

+

LIBO Rate

 

 

(1 - Reserve Percentage)

 

“Application for Advance” - means an Application for Advance substantially in
the form of Exhibit H attached hereto executed by an authorized representative
of the Borrower identified in Section 2.10(f)(i).

“Appraisal” — means a written appraisal prepared by an independent MAI appraiser
acceptable to Administrative Agent and subject to Administrative Agent’s
customary independent appraisal requirements and prepared in compliance with all
applicable regulatory requirements, including the Financial Institutions
Recovery, Reform and Enforcement Act of 1989, as amended from time to time.

“Assignee” - shall have the meaning given in Section 11.13(c).

“Assignment and Assumption Agreement” - means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit D.

“Bankruptcy Code” - means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.

“Borrower” - shall have the meaning given in the preamble hereto.

“Business Day” - means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of Administrative Agent in San Francisco, California are
open to the public for carrying on substantially all of Administrative Agent’s
business functions.  Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

 “Collateral” — means the Property and any personal property or other collateral
with respect to which a Lien or security interest was granted to Administrative
Agent, for the benefit of Lenders, pursuant to the Loan Documents.

“Collateral Assignment of Water Delivery Agreement” - means that certain
Collateral Assignment of Agreement for Water Delivery dated as of November 13,
2007, among the Administrative Agent, Leasehold Mortgagor and Maui Pineapple
Company, Ltd., a Hawaii corporation,. as joined by Borrower.

 “Commercial Property” — means the real property described as Parcels 2 through
11, inclusive, on Exhibit A.

“Commitment” - means, as to each Lender, such Lender’s obligation to make
disbursements pursuant to Section 3.3 and Section 10.3, to participate in
Letters of Credit pursuant to Section 2.4, and to participate in Swingline Loans
pursuant to Section 2.5, in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule 1.1 attached hereto as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Assumption
Agreement, as the same may be reduced from time to time pursuant to the terms of
this Agreement or as appropriate to reflect any assignments to or by such Lender
effected in accordance with Section 11.13.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Credit Limit” - means Ninety Million And No/100ths Dollars ($90,000,000.00), as
such amount may hereafter be decreased pursuant to the terms of this Agreement. 
The amount of the Interest Holdback shall at all times be deemed to be utilized
as a portion of the Credit Limit.

“Default” - shall have the meaning given to such term in Section 9.1.

 

2

--------------------------------------------------------------------------------


 

“Defaulting Lender” — means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Business Days after notice
from Administrative Agent.

“Dollars” and “$” — means the lawful money of the United States of America.

“Effective Date” - means the date the Mortgage is recorded in Bureau of
Conveyances of the State of Hawaii and/or the Office of the Assistant Registrar
of the Land Court of the State of Hawaii, as applicable.

“Effective Rate” - shall have the meaning given in Section 2.10(e).

“Extending Lender” - shall have the meaning given in Section 2.14(b).

“Extension Date” - shall have the meaning given in Section 2.14.

“Eligible Assignee” - means any Person that is:  (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  If such entity is not currently a
Lender, such entity’s (or in the case of a bank which is a subsidiary, such
bank’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody’s Investor Service or the equivalent or
higher of either such rating by another rating agency acceptable to the
Administrative Agent.

“ERISA” - means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“Federal Funds Rate” — means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal Funds brokers
of recognized standing selected by Administrative Agent.

“Fixed Rate” is the Applicable LIBO Rate as accepted by Borrower as an Effective
Rate for a particular Fixed Rate Period and Fixed Rate Portion.

“Fixed Rate Commencement Date” - means the date upon which the Fixed Rate Period
commences.

“Fixed Rate Notice” is a written notice in the form shown on Exhibit F hereto
which requests a Fixed Rate for a particular Fixed Rate Period and Fixed Rate
Portion.

“Fixed Rate Period” is the period or periods of  (a) one, two, three or six
months; or (b) any other period which ends at the Maturity Date, which periods
are selected by Borrower and confirmed in a Fixed Rate Notice; provided that no
Fixed Rate Period shall extend beyond the Maturity Date.

“Fixed Rate Portion” is the portion or portions of the principal balance of the
Loan which Borrower selects to have subject to a Fixed Rate, each of which is an
amount: (a) not more than the unpaid principal balance of the Loan not subject
to a Fixed Rate; and (b) is not less than THREE MILLION DOLLARS ($3,000,000.00)
and is an even multiple of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00).  In the
event Borrower is subject to a principal amortization schedule under the terms
and

 

3

--------------------------------------------------------------------------------


 

conditions of the Loan Documents, the Fixed Rate Portion(s) from time to time in
effect shall in no event exceed, in the aggregate, the maximum outstanding
principal balance which will be permissible on the last day of the Fixed Rate
Period selected.

“Fixed Rate Price Adjustment”  — shall have the meaning set forth in
Section 2.10(h).

“Fixed Rate Taxes”  — are, collectively, all withholdings, interest equalization
taxes, stamp taxes or other taxes (except income and franchise taxes) imposed by
any domestic or foreign governmental authority and related in any manner to a
Fixed Rate.

“Funding Date” — shall mean the date on or after which all conditions precedent
thereto have been satisfied on which any Advance is to be funded.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” - means any nation or government, any federal, state,
local, municipal or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Hazardous Materials” - shall have the meaning given to such term in Section
6.1(a).

“Hazardous Materials Claims” - shall have the meaning given to such term in
Section 6.1(c).

“Hazardous Materials Laws” - shall have the meaning given to such term in
Section 6.1(b).

“Indebtedness” - shall mean all obligations for borrowed money, notes payable,
bonds and debentures (excluding public improvement bonds), purchase-money
indebtedness, capitalized leases, supporting payment obligations for letters of
credit, guaranties and other similar contingent liabilities relating to the
obligations of other Persons which would otherwise constitute “Indebtedness”
under this definition, net obligations under hedge agreements (including
interest rate hedge agreements), repurchase obligations, liabilities with
respect to account or notes receivables which have been sold or assets which
have been leased, and obligations under synthetic or tax retention leases. 
Indebtedness shall not include any guaranties or contingent liabilities arising
from the Borrower’s direct or indirect joint venture interest in Kapalua Bay
Holdings, LLC or Ritz-Carlton Kapalua Joint Venture.

“Initial Mauka Appraisal” - means that certain Appraisal of the Kapalua Mauka
Development Lands and Golf Course prepared by Lesher Chee Stadlbauer and dated
October 26, 2007.

 “Interest Holdback” - means a portion of the Credit Limit equal, initially, to
$0, which amount may be reduced or increased on each anniversary of the
Effective Date as the Administrative Agent deems in its reasonable discretion is
necessary to pay the projected Unfunded Interest through the then-current
Maturity Date as determined in good faith by the Administrative Agent.

“Kapalua Mauka” — means the real property described as Parcels 1, 1a and 1b on
Exhibit A.

“Leasehold Mortgagor” means Kapalua Land Company, Ltd., a Hawaii corporation.

“Lender” - means each financial institution from time to time party hereto as a
“Lender” and, as the context requires, the “Swingline Lender,” together with its
respective successors and permitted assigns.  With respect to matters requiring
the consent or approval of all Lenders at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and, for voting purposes
only, “all Lenders” shall be deemed to mean “all Lenders other than Defaulting
Lenders”.

 

4

--------------------------------------------------------------------------------


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender then acting as Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest
under Section 2.4 in the related Letter of Credit, and the Lender then acting as
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender then acting as Agent) of their
participation interests under such Section.

“L/C Commitment Amount” has the meaning given to that term in Section 2.4.

“LIBO Rate” - is the rate of interest, rounded upward to the nearest whole
multiple of one-sixteenth of one percent (.0625%), quoted by Administrative
Agent from time to time as the London Inter-Bank Offered Rate for deposits in
U.S. Dollars at approximately 9:00 a.m. California time, two (2) Business Days
prior to a Fixed Rate Commencement Date or a Price Adjustment Date, as
appropriate, for purposes of calculating effective rates of interest for loans
or obligations making reference thereto for an amount approximately equal to a
Fixed Rate Portion and for a period of time approximately equal to a Fixed Rate
Period or the time remaining in a Fixed Rate Period after a Price Adjustment
Date, as appropriate.

“Lien” — means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect that perfects a security interest
(other than a financing statement filed by a “true” lessor pursuant to Section
9408 (or a successor section) of the Uniform Commercial Code) naming the owner
of the asset to which such Lien relates as debtor, under the Uniform Commercial
Code or other comparable law of any jurisdiction.

“Loan” - means the maximum principal sum that Lenders agree to lend and Borrower
agrees to borrow pursuant to the terms and conditions of this Agreement:  NINETY
MILLION AND NO/100THS DOLLARS ($90,000,000.00).

“Loan Documents” - means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

“Loan Party” — means Borrower, Leasehold Mortgagor, and any other person or
entity obligated under the Loan Documents or Other Related Documents.

“Loan-to-Value Percentage” — shall have the meaning given such term in Section
2.14 of this Agreement.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, any of (a) the assets, operations, business, condition
(financial or otherwise), or prospects of the Borrower and its Subsidiaries,
taken as a whole, or (b) the ability of the Borrower to perform under any Loan
Document or avoid any Default.

“Maturity Date” — means November 13, 2009.

5

--------------------------------------------------------------------------------


“Mortgage” - means the Mortgage with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing of even date herewith executed by Borrower
and Leasehold Mortgagor, collectively as Mortgagor and Administrative Agent, for
the benefit of Lenders, as Mortgagee, as hereafter amended, supplemented,
replaced or modified.

“Non-Pro Rata Advance” — shall mean a Protective Advance or a disbursement under
the Loan with respect to which fewer than all Lenders have funded their
respective Pro Rata Shares in breach of their obligations under this Agreement.

“Non Extending Lender” - shall have the meaning given such term in Section
2.14(a).

“Note” or “Notes” — means a Revolving Note or a Swingline Note.

“Obligations” means all the Loan and all Advances, debts, liabilities,
obligations, covenants and duties owed by the Borrower to the Lender or any
other Person required to be paid, performed or indemnified under any Loan
Document, of any kind or nature, present or future, whether or not evidenced by
any note or other instrument, arising under this Agreement or under any other
Loan Document, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.

“Other Related Documents” - means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

“Participant” - shall have the meaning given to such term in Section 11.13.

“Permit” — means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Lease” — shall have the meaning given to such term in Section 7.4.

“Permitted Liens” — means:

(a)                               Liens (other than environmental Liens and any
Lien imposed under ERISA) for taxes, assessments or charges of any Governmental
Authority for claims not yet due or which do not have priority over the
Administrative Agent’s Liens and with respect to which the underlying taxes,
assessments, or charges are the subject of a good faith dispute and a reserve is
established on the books and records of the Borrower in accordance with GAAP;

(b)                              any laws, ordinances or regulations affecting
the Property;

(c)                               Liens imposed by laws, arising in the ordinary
course of business which secure payment of obligations not more than thirty (30)
days past due;

(d)           the interests of lessors under personal property operating leases
and purchase money Liens or the interests of lessors under personal property
capital leases so long as such Lien attaches only to the asset purchased or
acquired and the proceeds thereof;

(e)           Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance;

(f)            Liens on amounts deposited in connection with the making or
entering into of bids, tenders, statutory obligations, government contracts, or
leases in the ordinary course of business and not in connection with the
borrowing of money;

 

6

--------------------------------------------------------------------------------


(g)           Liens on amounts deposited as security for surety or appeal bonds
in connection with obtaining such bonds in the ordinary course of business;

(h)           with respect to any real property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the value,
use or operation thereof;

(i)                                  All matters shown on the Title Policy as
exceptions to Lender’s coverage thereunder; and

(j)                                  Liens in favor of Administrative Agent, for
the benefit of Lenders, under the Mortgage.

“Person” - means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Potential Default” — means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.

“Price Adjustment Date”  — shall have the meaning set forth in Section 2.10(h).

“Prime Rate” - means a base rate of interest which Administrative Agent
establishes from time to time and which serves as the basis upon which the
effective rates of interest are calculated for those loans making reference
thereto.  Any change in an effective rate due to a change in the Prime Rate
shall become effective on the day each such change is announced by
Administrative Agent at its principal office in San Francisco, California.

“Property” - shall have the meaning given to such term in Recital A.

“Pro Rata Share”-  means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Pro Rata Share” of each Lender shall be the Pro Rata Share of such
Lender in effect immediately prior to such termination or reduction.

“Protective Advance” - shall mean any advances made by Administrative Agent in
accordance with the provisions of Section 10.7(e) to protect the Collateral
securing the Loan.

“Recourse Amount” shall mean (i) the principal amount of the Advances
outstanding at any time in excess of $60,000,000.00, together with all accrued
but unpaid interest thereon plus (ii) all other amounts payable to
Administrative Agent and Lenders under the Loan Documents not on account of
principal or interest (whether under Section 7.1, Section 11.10 or otherwise).

“Real Estate Advances” - means Advances made to finance the acquisition of real
property.

“Real Estate Credit Limit” - means $20,000,000.00, as such amount may be
increased from time to time by the Agent in its sole and absolute discretion.

“Regulatory Costs” - are, collectively, future, supplemental, emergency or other
changes in Reserve Percentages, assessment rates imposed by the Federal Deposit
Insurance Corporation, or similar requirements or costs imposed by any domestic
or foreign governmental authority and related in any manner to a Fixed Rate.

“Reimbursement Obligation”  — shall have the meaning given such term in
Section 2.4(d).

“Request to Extend” shall have the meaning given such term in Section 2.14.

“Requirements of Law” — mean, as to any entity, the charter and by-laws,
partnership agreement or other organizational or governing documents of such
entity, and any law, rule or regulation, Permit, or

 

7

--------------------------------------------------------------------------------


determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such entity or any of its property or to
which such entity or any of its property is subject, including without
limitation, applicable securities laws and any certificate of occupancy, zoning
ordinance, building, environmental or land use requirement or Permit or
occupational safety or health law, rule or regulation.

“Requisite Lenders” - means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66-2/3% of the principal amount
outstanding under the Loan and the Letter of Credit Liabilities, provided that
(a) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded and the Pro Rata Shares of
the Loan of Lenders shall be redetermined, for voting purposes only, to exclude
the Pro Rata Shares of the Loan of such Defaulting Lenders, and (b) at all times
when two or more Lenders are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders.

“Reserve Percentage” - is at any time the percentage, if any, announced by
Administrative Agent as the reserve percentage under Regulation D for loans and
obligations making reference to an Applicable LIBO Rate for a Fixed Rate Period
or time remaining in a Fixed Rate Period on a Price Adjustment Date, as
appropriate.  The Reserve Percentage shall be based on Regulation D or other
regulations from time to time in effect concerning reserves for Eurocurrency
Liabilities as defined in Regulation D from related institutions as though
Administrative Agent were in a net borrowing position, as promulgated by the
Board of Governors of the Federal Reserve System, or its successor.

“Subdivision Map” - shall have the meaning given to such term in Section 7.5.

“Revolving Note” - means each Promissory Note Secured by Mortgage substantially
in the form of Exhibit E attached hereto, collectively in the original principal
amount of the Loan, executed by Borrower and payable to the order of a Lender,
together with such other replacement notes as may be issued from time to time
pursuant to Section 11.13, as hereafter amended, supplemented, replaced or
modified.

“Subsidiary” - of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.  Kapalua Bay Holdings, LLC and the Ritz-Carlton Kapalua Joint
Venture shall not be deemed Subsidiaries of the Borrower.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Letter of Credit Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 “Swingline Commitment” means the Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.5 in an amount up to, but not exceeding
the amount set forth in Section 2.5, as such amount may be reduced from time to
time in accordance with the terms hereof.

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

8

--------------------------------------------------------------------------------


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.

“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

“Swingline Termination Date” means the date which is seven (7) Business Days
prior to the Maturity Date.

“Then Scheduled Maturity Date” - shall have the meaning given in Section 2.14.

“Title Policy” - means the ALTA Lender’s Policy of Title Insurance as issued by
First American Title Insurance Company, including all endorsements thereto as
required by Administrative Agent.

“Unfunded Interest” - shall mean, for any period, the amount by which interest
payable on the Loan exceeds or is projected to exceed net income from the
Commercial Property.

“Variable Rate” - on any day means a floating rate of interest per annum equal
to the higher of (a) the Prime Rate then in effect or (b) the Federal Funds Rate
then in effect as announced by the Federal Reserve Bank of New York plus
one-half percent (0.5%).

“Water Delivery Agreement” shall mean that certain Agreement for Water Delivery
dated June 21, 2006, but effective as of January 1, 2006, between Maui Pineapple
Company, Ltd., a Hawaii corporation, and Leasehold Mortgagor, as amended by that
certain Amendment For Water Delivery dated November 7, 2007.

“Wells Fargo” - shall have the meaning given to such term in the preamble
hereto.

1.2           SCHEDULES AND EXHIBITS INCORPORATED.

 

Schedules 1.1, 5.6 and 6.1, and Exhibits A, B, C, D, E, F, G,  H and I, all
attached hereto, are hereby incorporated into this Agreement.


ARTICLE 2.  LOAN

2.1           LOAN.

 

By and subject to the terms of this Agreement, Lenders agree to lend to
Borrower, and Borrower agrees to borrow from Lenders, the principal sum of up to
NINETY MILLION AND NO/100THS DOLLARS ($90,000,000.00), said sum to be evidenced
by the Notes.  The Notes shall be secured, in part, by the Mortgage encumbering
certain real property and improvements as legally defined therein.  Amounts
disbursed to or on behalf of Borrower pursuant to the Notes shall be used for
(i) repayment of indebtedness secured by the Property, (ii) short term capital
requirements of the Borrower and its Affiliates related to real estate
activities including pre-development costs, development costs and capital
improvements, (iii) working capital and general corporate purposes of Borrower
and its Affiliates and (iv) subject to the limitations contained in this
Agreement, to finance the acquisition of real property.

2.2           LINE OF CREDIT.

 

The Loan will be disbursed in a series of advances (each, an “Advance”) to
Borrower, from time to time up to but not including the Maturity Date.  The
initial Advance shall be in an amount equal to SEVENTEEN MILLION AND NO/100THS
DOLLARS, from which $450,771.47 will be retained by Administrative Agent in
payment of certain fees payable to Adminstrative Agent and Lenders, and the
remainder of which shall be disbursed to or for the benefit or account of
Borrower to Escrow No. A72044205  held at Title Guaranty of Hawaii, Inc. in
accordance with the instructions provided on a Transfer Authorizer Designation
Form in the form of Exhibit G executed and delivered to Administrative

 

9

--------------------------------------------------------------------------------


Agent.  The amount of each subsequent Advance shall be at least TWO HUNDRED
THOUSAND AND NO/100THS DOLLARS ($200,000.00) and additional multiples of ONE
HUNDRED THOUSAND AND NO/100THS DOLLARS ($100,000.00).  The aggregate total of
all Advances (including Swingline Loans) plus the aggregate Letter of Credit
Liabilities outstanding at any time plus the amount of the Interest Holdback as
adjusted from time to time by Administrative Agent shall never exceed the Credit
Limit, the aggregate total of all Real Estate Advances at any time shall never
exceed the Real Estate Credit Limit, and all borrowings shall otherwise be
subject to all the limitations, terms and conditions contained in the Loan
Documents.  If at any time the aggregate amounts of all Advances (including
Swingline Loans) plus the aggregate Letter of Credit Liabilities plus the
Interest Holdback as adjusted from time to time by the Administrative Agent
exceeds the Credit Limit, the Borrower shall immediately repay the Loan in an
amount sufficient to reduce such aggregate amounts to the Credit Limit.  Except
as otherwise provided in any Loan Document, Borrower may, from time to time
through the Maturity Date, borrow, partially or wholly repay its outstanding
borrowings, and reborrow under the Loan.

2.3           APPLICATION.

 

Borrower shall make application for each Advance by completing, executing and
delivering to Administrative Agent, not less than three (3) days (for Fixed Rate
Portions) nor less than one (1) Business Day (for Advances at the Variable Rate)
prior to the date upon which Borrower wishes Administrative Agent to disburse
the Advance, an Application For Advance and such other information and documents
regarding the Advance or the purpose for the Advance as Administrative Agent may
reasonably request.  With respect to a Real Estate Advance, Borrower shall
deliver to Administrative Agent not less than three (3) Business Days prior to
the proposed date of the Real Estate Advance, information and documents
identified in the Application for Advance and relating to the real property to
be purchased with the proceeds of such Real Estate Advance.

                2.4           LETTERS OF CREDIT.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, AGREES TO ISSUE FOR THE ACCOUNT
OF THE BORROWER DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO, BUT
EXCLUDING, THE DATE THIRTY (30) DAYS PRIOR TO THE MATURITY DATE, ONE OR MORE
STANDBY LETTERS OF CREDIT (EACH A “LETTER OF CREDIT”) UP TO A MAXIMUM AGGREGATE
STATED AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED $5,000,000.00 AS SUCH
AMOUNT MAY BE REDUCED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS HEREOF (THE
“L/C COMMITMENT AMOUNT”).


(B)           AT THE TIME OF ISSUANCE, THE AMOUNT, FORM, TERMS AND CONDITIONS OF
EACH LETTER OF CREDIT, AND OF ANY DRAFTS OR ACCEPTANCES THEREUNDER, SHALL BE
SUBJECT TO REASONABLE APPROVAL BY THE ADMINISTRATIVE AGENT AND THE BORROWER. 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT MAY (I) THE EXPIRATION DATE OF ANY
LETTER OF CREDIT EXTEND BEYOND THE MATURITY DATE, (II) ANY LETTER OF CREDIT HAVE
AN INITIAL DURATION IN EXCESS OF ONE YEAR, OR (III) ANY LETTER OF CREDIT CONTAIN
AN AUTOMATIC RENEWAL PROVISION.  THE INITIAL STATED AMOUNT OF EACH LETTER OF
CREDIT SHALL BE AT LEAST $100,000.00.  IN THE EVENT THE MATURITY DATE SHALL BE
ACCELERATED PRIOR TO THE EXPIRATION OF A LETTER OF CREDIT, ALL OUTSTANDING
LETTERS OF CREDIT SHALL BE DEEMED TO BE IMMEDIATELY DUE AND PAYABLE; BORROWER
SHALL IMMEDIATELY DEPOSIT WITH ADMINISTRATIVE AGENT CASH OR ACCEPTABLE CASH
EQUIVALENTS EQUAL TO THE UNDRAWN BALANCE OF ANY SUCH OUTSTANDING LETTER OF
CREDIT, WITH SAID DEPOSIT TO BE COLLATERAL SECURITY (PURSUANT TO A SECURITY
AGREEMENT ACCEPTABLE IN FORM TO ADMINISTRATIVE AGENT) FOR ALL OBLIGATIONS OF
BORROWER UNDER THE LOAN.


(C)           THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE AT
LEAST 5 BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ISSUANCE OF A LETTER OF
CREDIT, SUCH NOTICE TO DESCRIBE IN REASONABLE DETAIL THE PROPOSED TERMS OF SUCH
LETTER OF CREDIT AND THE NATURE OF THE TRANSACTIONS OR OBLIGATIONS PROPOSED TO
BE SUPPORTED BY SUCH LETTER OF CREDIT, AND IN ANY EVENT SHALL SET FORTH WITH
RESPECT TO SUCH LETTER OF CREDIT THE PROPOSED (I) INITIAL STATED AMOUNT, (II)
THE BENEFICIARY, AND (III) EXPIRATION DATE. THE BORROWER SHALL ALSO EXECUTE AND
DELIVER SUCH CUSTOMARY APPLICATIONS AND AGREEMENTS FOR STANDBY LETTERS OF
CREDIT, AND OTHER FORMS AS REQUESTED FROM TIME TO TIME BY THE ADMINISTRATIVE
AGENT.  PROVIDED THE BORROWER HAS GIVEN THE NOTICE PRESCRIBED BY THE FIRST
SENTENCE OF THIS SUBSECTION AND DELIVERED SUCH APPLICATION AND AGREEMENTS
REFERRED TO IN THE PRECEDING SENTENCE, SUBJECT


 

10

--------------------------------------------------------------------------------



TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING THE SATISFACTION
OF ANY APPLICABLE CONDITIONS PRECEDENT SET FORTH IN ARTICLE 3.1, THE
ADMINISTRATIVE AGENT SHALL ISSUE THE REQUESTED LETTER OF CREDIT ON THE REQUESTED
DATE OF ISSUANCE FOR THE BENEFIT OF THE STIPULATED BENEFICIARY BUT IN NO EVENT
PRIOR TO THE DATE 5 BUSINESS DAYS FOLLOWING THE DATE AFTER WHICH THE
ADMINISTRATIVE AGENT HAS RECEIVED ALL OF THE ITEMS REQUIRED TO BE DELIVERED TO
IT UNDER THIS SUBSECTION.  UPON THE WRITTEN REQUEST OF THE BORROWER, THE
ADMINISTRATIVE AGENT SHALL DELIVER TO THE BORROWER A COPY OF (I) ANY LETTER OF
CREDIT PROPOSED TO BE ISSUED HEREUNDER PRIOR TO THE ISSUANCE THEREOF AND (II)
EACH ISSUED LETTER OF CREDIT WITHIN A REASONABLE TIME AFTER THE DATE OF ISSUANCE
THEREOF.  TO THE EXTENT ANY TERM OF A LETTER OF CREDIT DOCUMENT IS INCONSISTENT
WITH A TERM OF ANY LOAN DOCUMENT, THE TERM OF SUCH LOAN DOCUMENT SHALL CONTROL.


(D)           UPON RECEIPT BY THE ADMINISTRATIVE AGENT FROM THE BENEFICIARY OF A
LETTER OF CREDIT OF ANY DEMAND FOR PAYMENT UNDER SUCH LETTER OF CREDIT, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER OF THE AMOUNT TO BE PAID
BY THE ADMINISTRATIVE AGENT AS A RESULT OF SUCH DEMAND AND THE DATE ON WHICH
PAYMENT IS TO BE MADE BY THE ADMINISTRATIVE AGENT TO SUCH BENEFICIARY IN RESPECT
OF SUCH DEMAND.  THE BORROWER HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY
AGREES TO PAY AND REIMBURSE THE ADMINISTRATIVE AGENT FOR THE AMOUNT OF EACH
DEMAND FOR PAYMENT UNDER SUCH LETTER OF CREDIT AT OR PRIOR TO THE DATE ON WHICH
PAYMENT IS TO BE MADE BY THE ADMINISTRATIVE AGENT TO THE BENEFICIARY THEREUNDER,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF ANY KIND
(“REIMBURSEMENT OBLIGATION”).  UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY
PAYMENT IN RESPECT OF ANY REIMBURSEMENT OBLIGATION, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY PAY TO EACH LENDER THAT HAS ACQUIRED A PARTICIPATION THEREIN SUCH
LENDER’S PRO RATA SHARE OF SUCH PAYMENT.


(E)           UPON ITS RECEIPT OF A NOTICE REFERRED TO IN THE IMMEDIATELY
PRECEDING SUBSECTION (D), THE BORROWER SHALL ADVISE THE ADMINISTRATIVE AGENT
WHETHER OR NOT THE BORROWER INTENDS TO BORROW HEREUNDER TO FINANCE ITS
OBLIGATION TO REIMBURSE THE ADMINISTRATIVE AGENT FOR THE AMOUNT OF THE RELATED
DEMAND FOR PAYMENT AND, IF IT DOES, THE BORROWER SHALL SUBMIT A TIMELY REQUEST
FOR SUCH BORROWING AS PROVIDED IN THE APPLICABLE PROVISIONS OF THIS AGREEMENT. 
IF THE BORROWER FAILS TO SO ADVISE THE ADMINISTRATIVE AGENT, OR IF THE BORROWER
FAILS TO REIMBURSE THE ADMINISTRATIVE AGENT FOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT BY THE DATE OF SUCH PAYMENT, THEN THE ADMINISTRATIVE AGENT
SHALL GIVE EACH LENDER PROMPT NOTICE THEREOF AND OF THE AMOUNT OF THE DEMAND FOR
PAYMENT, SPECIFYING SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT OF THE RELATED
DEMAND FOR PAYMENT AND THE PROVISIONS OF SUBSECTION (J) OF THIS SECTION SHALL
APPLY.


(F)            UPON THE ISSUANCE BY THE ADMINISTRATIVE AGENT OF ANY LETTER OF
CREDIT AND UNTIL SUCH LETTER OF CREDIT SHALL HAVE EXPIRED OR BEEN TERMINATED,
THE COMMITMENT OF EACH LENDER SHALL BE DEEMED TO BE UTILIZED FOR ALL PURPOSES OF
THIS AGREEMENT IN AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH LENDER’S PRO RATA
SHARE AND (II) THE SUM OF (A) THE STATED AMOUNT OF SUCH LETTER OF CREDIT PLUS
(B) ANY RELATED REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING.


(G)           IN EXAMINING DOCUMENTS PRESENTED IN CONNECTION WITH DRAWINGS UNDER
LETTERS OF CREDIT AND MAKING PAYMENTS UNDER SUCH LETTERS OF CREDIT AGAINST SUCH
DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL ONLY BE REQUIRED TO USE THE SAME
STANDARD OF CARE AS IT USES IN CONNECTION WITH EXAMINING DOCUMENTS PRESENTED IN
CONNECTION WITH DRAWINGS UNDER LETTERS OF CREDIT IN WHICH IT HAS NOT SOLD
PARTICIPATIONS AND MAKING PAYMENTS UNDER SUCH LETTERS OF CREDIT.  THE BORROWER
ASSUMES ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF THE LETTERS OF
CREDIT BY, THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF THE LENDERS SHALL BE RESPONSIBLE FOR (I) THE FORM, VALIDITY,
SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECTS OF ANY DOCUMENT SUBMITTED BY
ANY PARTY IN CONNECTION WITH THE APPLICATION FOR AND ISSUANCE OF OR ANY DRAWING
HONORED UNDER ANY LETTER OF CREDIT EVEN IF SUCH DOCUMENT SHOULD IN FACT PROVE TO
BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT OR
FORGED; (II) THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR
ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY LETTER OF CREDIT, OR THE
RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH
MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON; (III) FAILURE OF THE
BENEFICIARY OF ANY LETTER OF CREDIT TO COMPLY FULLY WITH CONDITIONS REQUIRED IN
ORDER TO DRAW UPON SUCH LETTER OF CREDIT; (IV) ERRORS, OMISSIONS, INTERRUPTIONS
OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, TELEX,
TELECOPY OR OTHERWISE, WHETHER OR NOT THEY BE IN CIPHER; (V) ERRORS IN
INTERPRETATION OF TECHNICAL TERMS; (VI) ANY LOSS OR DELAY IN THE TRANSMISSION OR
OTHERWISE OF ANY


 

11

--------------------------------------------------------------------------------



DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER ANY LETTER OF CREDIT, OR OF
THE PROCEEDS THEREOF; (VII) THE MISAPPLICATION BY THE BENEFICIARY OF ANY LETTER
OF CREDIT, OR OF THE PROCEEDS OF ANY DRAWING UNDER ANY LETTER OF CREDIT; OR
(VIII) ANY CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ADMINISTRATIVE AGENT OR THE LENDERS .  NONE OF THE ABOVE SHALL AFFECT, IMPAIR OR
PREVENT THE VESTING OF ANY OF THE ADMINISTRATIVE AGENT’S RIGHTS OR POWERS
HEREUNDER.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE ADMINISTRATIVE AGENT
UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT, IF TAKEN OR OMITTED IN THE
ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL NOT CREATE AGAINST THE
ADMINISTRATIVE AGENT ANY LIABILITY TO THE BORROWER OR ANY LENDER.  IN THIS
CONNECTION, THE OBLIGATION OF THE BORROWER TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR ANY DRAWING MADE UNDER ANY LETTER OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT OR ANY OTHER APPLICABLE LETTER OF CREDIT DOCUMENT UNDER ALL
CIRCUMSTANCES WHATSOEVER, INCLUDING WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES: (A) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT DOCUMENT OR ANY TERM OR PROVISIONS THEREIN; (B) ANY AMENDMENT OR WAIVER
OF OR ANY CONSENT TO DEPARTURE FROM ALL OR ANY OF THE LETTER OF CREDIT
DOCUMENTS; (C) THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER MAY HAVE AT ANY TIME AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY BENEFICIARY OF A LETTER OF CREDIT OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR IN THE LETTER OF
CREDIT DOCUMENTS OR ANY UNRELATED TRANSACTION; (D) ANY BREACH OF CONTRACT OR
DISPUTE BETWEEN THE BORROWER, THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER
PERSON; (E) ANY DEMAND, STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER A LETTER
OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY
RESPECT OR ANY STATEMENT THEREIN OR MADE IN CONNECTION THEREWITH BEING UNTRUE OR
INACCURATE IN ANY RESPECT WHATSOEVER; (F) ANY NON APPLICATION OR MISAPPLICATION
BY THE BENEFICIARY OF A LETTER OF CREDIT OR OF THE PROCEEDS OF ANY DRAWING UNDER
SUCH LETTER OF CREDIT; (G) PAYMENT BY THE ADMINISTRATIVE AGENT UNDER THE LETTER
OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE WHICH DOES NOT STRICTLY
COMPLY WITH THE TERMS OF THE LETTER OF CREDIT; AND (H) ANY OTHER ACT, OMISSION
TO ACT, DELAY OR CIRCUMSTANCE WHATSOEVER THAT MIGHT, BUT FOR THE PROVISIONS OF
THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DEFENSE TO OR DISCHARGE OF THE
BORROWER’S REIMBURSEMENT OBLIGATIONS.


(H)           THE ISSUANCE BY THE ADMINISTRATIVE AGENT OF ANY AMENDMENT,
SUPPLEMENT OR OTHER MODIFICATION TO ANY LETTER OF CREDIT SHALL BE SUBJECT TO THE
SAME CONDITIONS APPLICABLE UNDER THIS AGREEMENT TO THE ISSUANCE OF NEW LETTERS
OF CREDIT (INCLUDING, WITHOUT LIMITATION, THAT THE REQUEST THEREFOR BE MADE
THROUGH THE ADMINISTRATIVE AGENT), AND NO SUCH AMENDMENT, SUPPLEMENT OR OTHER
MODIFICATION SHALL BE ISSUED UNLESS EITHER (I) THE RESPECTIVE LETTER OF CREDIT
AFFECTED THEREBY WOULD HAVE COMPLIED WITH SUCH CONDITIONS HAD IT ORIGINALLY BEEN
ISSUED HEREUNDER IN SUCH AMENDED, SUPPLEMENTED OR MODIFIED FORM OR (II) THE
ADMINISTRATIVE AGENT AND REQUISITE LENDERS SHALL HAVE CONSENTED THERETO.  IN
CONNECTION WITH ANY SUCH AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION, THE
BORROWER SHALL PAY THE FEES, IF ANY, PAYABLE UNDER SECTION 2.4(L) BELOW.


(I)            IMMEDIATELY UPON THE ISSUANCE BY THE ADMINISTRATIVE AGENT OF ANY
LETTER OF CREDIT EACH LENDER SHALL BE DEEMED TO HAVE ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED FROM THE ADMINISTRATIVE AGENT, WITHOUT
RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION TO THE EXTENT OF
SUCH LENDER’S PRO RATA SHARE OF THE LIABILITY OF THE ADMINISTRATIVE AGENT WITH
RESPECT TO SUCH LETTER OF CREDIT AND EACH LENDER THEREBY SHALL ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY ASSUME, AS PRIMARY OBLIGOR AND NOT AS SURETY,
AND SHALL BE UNCONDITIONALLY OBLIGATED TO THE ADMINISTRATIVE AGENT TO PAY AND
DISCHARGE WHEN DUE, SUCH LENDER’S PRO RATA SHARE OF THE ADMINISTRATIVE AGENT’S
LIABILITY UNDER SUCH LETTER OF CREDIT.  IN ADDITION, UPON THE MAKING OF EACH
PAYMENT BY A LENDER TO THE ADMINISTRATIVE AGENT IN RESPECT OF ANY LETTER OF
CREDIT PURSUANT TO THE IMMEDIATELY FOLLOWING SUBSECTION (J), SUCH LENDER SHALL,
AUTOMATICALLY AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER, ACQUIRE (I) A PARTICIPATION IN AN AMOUNT EQUAL TO SUCH
PAYMENT IN THE REIMBURSEMENT OBLIGATION OWING TO THE ADMINISTRATIVE AGENT BY THE
BORROWER IN RESPECT OF SUCH LETTER OF CREDIT AND (II) A PARTICIPATION IN A
PERCENTAGE EQUAL TO SUCH LENDER’S PRO RATA SHARE IN ANY INTEREST OR OTHER
AMOUNTS PAYABLE BY THE BORROWER IN RESPECT OF SUCH REIMBURSEMENT OBLIGATION
(OTHER THAN THE FEES PAYABLE TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION
2.4(L) BELOW).


(J)            EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT
ON DEMAND IN IMMEDIATELY AVAILABLE FUNDS IN DOLLARS THE AMOUNT OF SUCH LENDER’S
PRO RATA SHARE OF EACH DRAWING PAID BY THE ADMINISTRATIVE AGENT UNDER EACH
LETTER OF CREDIT TO THE EXTENT SUCH AMOUNT IS NOT REIMBURSED BY


 

12

--------------------------------------------------------------------------------



THE BORROWER PURSUANT TO SECTION 2.4(D); PROVIDED, HOWEVER, THAT IN RESPECT OF
ANY DRAWING UNDER ANY LETTER OF CREDIT, THE MAXIMUM AMOUNT THAT ANY LENDER SHALL
BE REQUIRED TO FUND, WHETHER AS AN ADVANCE OR AS A PARTICIPATION, SHALL NOT
EXCEED SUCH LENDER’S PRO RATA SHARE OF SUCH DRAWING.  EACH LENDER’S OBLIGATION
TO MAKE SUCH PAYMENTS TO THE ADMINISTRATIVE AGENT UNDER THIS SUBSECTION, AND THE
ADMINISTRATIVE AGENT’S RIGHT TO RECEIVE THE SAME, SHALL BE ABSOLUTE, IRREVOCABLE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED IN ANY WAY BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING WITHOUT LIMITATION, (I) THE FAILURE OF ANY OTHER LENDER TO
MAKE ITS PAYMENT UNDER THIS SUBSECTION, (II) THE FINANCIAL CONDITION OF THE
BORROWER OR ANY OTHER LOAN PARTY, (III) THE EXISTENCE OF ANY DEFAULT OR
POTENTIAL DEFAULT, INCLUDING ANY DEFAULT DESCRIBED IN SECTION 9.1 (F). 9.1(G) OR
9.1(K) OR (IV) THE TERMINATION OF THE COMMITMENTS.  EACH SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR
DEDUCTION WHATSOEVER.


(K)           PROMPTLY FOLLOWING ANY CHANGE IN LETTERS OF CREDIT OUTSTANDING,
THE ADMINISTRATIVE AGENT SHALL DELIVER TO EACH LENDER AND THE BORROWER A NOTICE
DESCRIBING THE AGGREGATE AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AT SUCH
TIME.  UPON THE REQUEST OF ANY LENDER FROM TIME TO TIME, THE ADMINISTRATIVE
AGENT SHALL DELIVER ANY OTHER INFORMATION REASONABLY REQUESTED BY SUCH LENDER
WITH RESPECT TO EACH LETTER OF CREDIT THEN OUTSTANDING.  OTHER THAN AS SET FORTH
IN THIS SUBSECTION, THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO NOTIFY THE
LENDERS REGARDING THE ISSUANCE OR OTHER MATTERS REGARDING LETTERS OF CREDIT
ISSUED HEREUNDER.  THE FAILURE OF THE ADMINISTRATIVE AGENT TO PERFORM ITS
REQUIREMENTS UNDER THIS SUBSECTION SHALL NOT RELIEVE ANY LENDER FROM ITS
OBLIGATIONS UNDER THE IMMEDIATELY PRECEDING SUBSECTION (J).


(L)            THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PRO RATA SHARE A LETTER OF CREDIT
FEE (THE “LETTER OF CREDIT FEE”) PER ANNUM FOR EACH LETTER OF CREDIT EQUAL TO
ONE PERCENT (1.00%) TIMES THE STATED BALANCE OF SUCH LETTER OF CREDIT.  THE
LETTER OF CREDIT FEE SHALL BE (I) DUE AND PAYABLE ON THE FIRST BUSINESS DAY
AFTER THE END OF EACH OF MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH
THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF EACH LETTER OF CREDIT, ON THE
EXPIRATION DATE FOR SUCH LETTER OF CREDIT AND THEREAFTER ON DEMAND AND (II)
COMPUTED ON A QUARTERLY BASIS IN ARREARS. THE BORROWER SHALL PAY ALSO DIRECTLY
TO THE ADMINISTRATIVE AGENT, AS ISSUER, FOR ITS OWN ACCOUNT A FRONTING FEE WITH
RESPECT TO EACH LETTER OF CREDIT, AT THE RATE PER ANNUM EQUAL TO ONE-TENTH OF
ONE PERCENT (0.10%) OF THE STATED AMOUNT OF THE LETTER OF CREDIT AND SUCH OTHER
CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER
STANDARD COSTS AND CHARGES, OF THE ADMINISTRATIVE AGENT RELATING TO LETTERS OF
CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH FRONTING FEE SHALL BE DUE AND
PAYABLE ON THE TENTH BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER
AND DECEMBER IN RESPECT OF THE MOST RECENTLY-ENDED QUARTERLY PERIOD (OR PORTION
THEREOF, IN THE CASE OF THE FIRST PAYMENT), COMMENCING WITH THE FIRST SUCH DATE
TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE EXPIRATION DATE OF
SUCH LETTER OF CREDIT AND THEREAFTER ON DEMAND. THE LETTER OF CREDIT FEE AND ALL
OTHER FEES AND STANDARD COSTS AND CHARGES SHALL BE DEEMED FULLY EARNED WHEN PAID
AND NONREFUNDABLE.

                2.5           SWINGLINE LOANS.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWINGLINE LENDER
AGREES TO MAKE SWINGLINE LOANS TO THE BORROWER, DURING THE PERIOD FROM THE
EFFECTIVE DATE TO BUT EXCLUDING THE SWINGLINE TERMINATION DATE, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING UP TO, BUT NOT EXCEEDING,
$5,000,000.00, AS SUCH AMOUNT MAY BE REDUCED FROM TIME TO TIME IN ACCORDANCE
WITH THE TERMS HEREOF.  IF AT ANY TIME THE AGGREGATE PRINCIPAL AMOUNT OF THE
SWINGLINE LOANS OUTSTANDING AT SUCH TIME EXCEEDS THE SWINGLINE COMMITMENT IN
EFFECT AT SUCH TIME, THE BORROWER SHALL IMMEDIATELY PAY THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWINGLINE LENDER THE AMOUNT OF SUCH EXCESS.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE BORROWER MAY BORROW, REPAY AND
REBORROW SWINGLINE LOANS HEREUNDER.  TO THE EXTENT ANY OF THE TERMS OF SECTION
2.10 OR 2.11 ARE INCONSISTENT WITH THE TERMS OF THIS SECTION 2.5, THE TERMS OF
THIS SECTION 2.5 SHALL CONTROL.


(B)           THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AND THE SWINGLINE
LENDER NOTICE PURSUANT TO A NOTICE OF SWINGLINE BORROWING DELIVERED NO LATER
THAN NOON SAN FRANCISCO TIME ON THE PROPOSED DATE OF SUCH BORROWING.  ANY SUCH
TELEPHONIC NOTICE SHALL INCLUDE ALL INFORMATION TO BE


 

13

--------------------------------------------------------------------------------



SPECIFIED IN A WRITTEN APPLICATION FOR ADVANCE.  NOT LATER THAN 2:00 P.M. SAN
FRANCISCO TIME ON THE DATE OF THE REQUESTED SWINGLINE LOAN AND SUBJECT TO
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE 3.1, THE
SWINGLINE LENDER WILL MAKE THE PROCEEDS OF SUCH SWINGLINE LOAN AVAILABLE TO THE
BORROWER IN DOLLARS, IN IMMEDIATELY AVAILABLE FUNDS, AT THE ACCOUNT SPECIFIED BY
THE BORROWER IN THE APPLICATION FOR ADVANCE.


(C)           SWINGLINE LOANS SHALL BEAR INTEREST AT A PER ANNUM RATE EQUAL TO
THE VARIABLE RATE AS IN EFFECT FROM TIME TO TIME OR AT SUCH OTHER RATE OR RATES
AS THE BORROWER AND THE SWINGLINE LENDER MAY AGREE FROM TIME TO TIME IN
WRITING.  ALL ACCRUED AND UNPAID INTEREST ON SWINGLINE LOANS SHALL BE PAYABLE ON
THE DATES AND IN THE MANNER PROVIDED IN SECTION 2.11 WITH RESPECT TO INTEREST ON
VARIABLE RATE ADVANCES (EXCEPT AS THE SWINGLINE LENDER AND THE BORROWER MAY
OTHERWISE AGREE IN WRITING IN CONNECTION WITH ANY PARTICULAR SWINGLINE LOAN).


(D)           EACH SWINGLINE LOAN SHALL BE IN THE MINIMUM AMOUNT OF $200,000.00
AND INTEGRAL MULTIPLES OF $100,000.00 IN EXCESS THEREOF, OR SUCH OTHER MINIMUM
AMOUNTS AGREED TO BY THE SWINGLINE LENDER AND THE BORROWER.  ANY VOLUNTARY
PREPAYMENT OF A SWINGLINE LOAN MUST BE IN INTEGRAL MULTIPLES OF $100,000.00 OR
THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING SWINGLINE LOANS (OR SUCH OTHER
MINIMUM AMOUNTS UPON WHICH THE SWINGLINE LENDER AND THE BORROWER MAY AGREE) AND
IN CONNECTION WITH ANY SUCH PREPAYMENT, THE BORROWER MUST GIVE THE SWINGLINE
LENDER PRIOR WRITTEN NOTICE THEREOF NO LATER THAN NOON SAN FRANCISCO TIME ON THE
DAY PRIOR TO THE DATE OF SUCH PREPAYMENT.  THE SWINGLINE LOANS SHALL, IN
ADDITION TO THIS AGREEMENT, BE EVIDENCED BY THE SWINGLINE NOTE.


(E)           THE BORROWER AGREES TO REPAY EACH SWINGLINE LOAN WITHIN THREE (3)
BUSINESS DAYS OF DEMAND THEREFOR BY THE SWINGLINE LENDER AND, IN ANY EVENT,
WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE SUCH SWINGLINE LOAN WAS MADE. 
NOTWITHSTANDING THE FOREGOING, THE BORROWER SHALL REPAY THE ENTIRE OUTSTANDING
PRINCIPAL AMOUNT OF, AND ALL ACCRUED BUT UNPAID INTEREST ON, THE SWINGLINE LOANS
ON THE SWINGLINE TERMINATION DATE (OR SUCH EARLIER DATE AS THE SWINGLINE LENDER
AND THE BORROWER MAY AGREE IN WRITING).  IN LIEU OF DEMANDING REPAYMENT OF ANY
OUTSTANDING SWINGLINE LOAN FROM THE BORROWER, THE SWINGLINE LENDER MAY, ON
BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE SWINGLINE LENDER TO
ACT ON ITS BEHALF), REQUEST A BORROWING OF A VARIABLE RATE ADVANCE FROM THE
LENDERS IN AN AMOUNT EQUAL TO THE PRINCIPAL BALANCE OF SUCH SWINGLINE LOAN.  THE
AMOUNT LIMITATIONS CONTAINED IN SECTION  2.2 SHALL NOT APPLY TO ANY BORROWING OF
VARIABLE RATE ADVANCES MADE PURSUANT TO THIS SUBSECTION.  THE SWINGLINE LENDER
SHALL GIVE NOTICE TO THE ADMINISTRATIVE AGENT OF ANY SUCH BORROWING OF VARIABLE
RATE ADVANCE NOT LATER THAN NOON SAN FRANCISCO TIME AT LEAST ONE BUSINESS DAY
PRIOR TO THE PROPOSED DATE OF SUCH BORROWING.  EACH LENDER WILL MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE LENDER, IN
IMMEDIATELY AVAILABLE FUNDS, THE PROCEEDS OF THE VARIABLE RATE ADVANCE TO BE
MADE BY SUCH LENDER.  THE ADMINISTRATIVE AGENT SHALL PAY THE PROCEEDS OF SUCH
VARIABLE RATE ADVANCE TO THE SWINGLINE LENDER, WHICH SHALL APPLY SUCH PROCEEDS
TO REPAY SUCH SWINGLINE LOAN.  IF THE LENDERS ARE PROHIBITED FROM MAKING LOANS
REQUIRED TO BE MADE UNDER THIS SUBSECTION FOR ANY REASON WHATSOEVER, INCLUDING
WITHOUT LIMITATION, THE OCCURRENCE OF ANY OF THE DEFAULTS OR POTENTIAL DEFAULTS
DESCRIBED IN SECTIONS SECTION 9.1 (F). 9.1(G) OR 9.1(K), EACH LENDER SHALL
PURCHASE FROM THE SWINGLINE LENDER, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
INTEREST AND PARTICIPATION TO THE EXTENT OF SUCH LENDER’S PRO RATA SHARE OF SUCH
SWINGLINE LOAN, BY DIRECTLY PURCHASING A PARTICIPATION IN SUCH SWINGLINE LOAN IN
SUCH AMOUNT AND PAYING THE PROCEEDS THEREOF TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE SWINGLINE LENDER IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS. 
A LENDER’S OBLIGATION TO PURCHASE SUCH A PARTICIPATION IN A SWINGLINE LOAN SHALL
BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING WITHOUT LIMITATION, (I) ANY CLAIM OF SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER OR ANY OTHER PERSON MAY
HAVE OR CLAIM AGAINST THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER OR ANY
OTHER PERSON WHATSOEVER, (II) THE OCCURRENCE OR CONTINUATION OF A DEFAULT OR
POTENTIAL DEFAULT (INCLUDING WITHOUT LIMITATION, ANY OF THE DEFAULTS OR
POTENTIAL DEFAULTS DESCRIBED IN SECTION 9.1 (F). 9.1(G) OR 9.1(K), OR THE
TERMINATION OF ANY LENDER’S COMMITMENT, (III) THE EXISTENCE (OR ALLEGED
EXISTENCE) OF AN EVENT OR CONDITION WHICH HAS HAD OR COULD HAVE A MATERIAL
ADVERSE EFFECT, (IV) ANY BREACH OF ANY LOAN DOCUMENT BY THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE BORROWER OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR
EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  IF SUCH
AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE SWINGLINE LENDER BY ANY LENDER, THE
SWINGLINE LENDER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH
LENDER, TOGETHER WITH

 

14

--------------------------------------------------------------------------------



ACCRUED INTEREST THEREON FOR EACH DAY FROM THE DATE OF DEMAND THEREOF, AT THE
FEDERAL FUNDS RATE.  IF SUCH LENDER DOES NOT PAY SUCH AMOUNT FORTHWITH UPON THE
SWINGLINE LENDER’S DEMAND THEREFOR, AND UNTIL SUCH TIME AS SUCH LENDER MAKES THE
REQUIRED PAYMENT, THE SWINGLINE LENDER SHALL BE DEEMED TO CONTINUE TO HAVE
OUTSTANDING SWINGLINE LOANS IN THE AMOUNT OF SUCH UNPAID PARTICIPATION
OBLIGATION FOR ALL PURPOSES OF THE LOAN DOCUMENTS (OTHER THAN THOSE PROVISIONS
REQUIRING THE OTHER LENDERS TO PURCHASE A PARTICIPATION THEREIN).  FURTHER, SUCH
LENDER SHALL BE DEEMED TO HAVE ASSIGNED ANY AND ALL PAYMENTS MADE OF PRINCIPAL
AND INTEREST PAYABLE TO IT IN RESPECT OF THE LOAN, AND ANY OTHER AMOUNTS DUE IT
HEREUNDER, TO THE SWINGLINE LENDER TO FUND SWINGLINE LOANS IN THE AMOUNT OF THE
PARTICIPATION IN SWINGLINE LOANS THAT SUCH LENDER FAILED TO PURCHASE PURSUANT TO
THIS SECTION UNTIL SUCH AMOUNT HAS BEEN PURCHASED (AS A RESULT OF SUCH
ASSIGNMENT OR OTHERWISE).

2.6           LOAN FEES.

 

Borrower shall pay to Administrative Agent for Administrative Agent’s sole
benefit certain fees, each in the amount and at the times as set forth in a
separate letter agreement dated August 23, 2007 between Borrower and Wells
Fargo.

2.7           LOAN DOCUMENTS.

 

Borrower shall execute and deliver to Administrative Agent (or cause to be
executed and delivered) concurrently with this Agreement each of the documents,
properly executed and in recordable form, as applicable, described in Exhibit B
as Loan  Documents, together with those documents described in Exhibit B as
Other Related Documents.

2.8           EFFECTIVE DATE.

 

The date of the Loan Documents is for reference purposes only.  The Effective
Date of delivery and transfer to Administrative Agent of the security under the
Loan Documents and of Borrower’s and Lenders’ obligations under the Loan
Documents shall be the date the Mortgage is recorded in the Bureau of
Conveyances of the State of Hawaii and/or the Office of the Assistant Registrar
of the Land Court of the State of Hawaii, as applicable.

2.9           MATURITY DATE.

 

All sums due and owing under this Agreement and the other Loan Documents shall
be repaid in full on or before the Maturity Date.  All payments due to
Administrative Agent and Lenders under this Agreement, whether at the Maturity
Date or otherwise, shall be paid in Dollars in immediately available funds.

2.10         INTEREST ON THE LOAN. 

 


(A)        INTEREST PAYMENTS.  INTEREST ACCRUED ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN SHALL BE DUE AND PAYABLE IN ARREARS, IN THE MANNER PROVIDED
IN SECTION 2.11, ON THE FIRST DAY OF EACH MONTH COMMENCING WITH THE FIRST MONTH
AFTER THE EFFECTIVE DATE.


(B)        DEFAULT INTEREST.  NOTWITHSTANDING THE RATES OF INTEREST SPECIFIED IN
SECTIONS 2.10(E) BELOW AND THE PAYMENT DATES SPECIFIED IN SECTION 2.10(A), AT
REQUISITE LENDERS DISCRETION AT ANY TIME FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY DEFAULT, THE PRINCIPAL BALANCE OF THE LOAN THEN OUTSTANDING
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST PAYMENTS ON THE
LOAN NOT PAID WHEN DUE, SHALL BEAR INTEREST PAYABLE UPON DEMAND AT THE ALTERNATE
RATE.  ALL OTHER AMOUNTS DUE ADMINISTRATIVE AGENT OR LENDERS (WHETHER DIRECTLY
OR FOR REIMBURSEMENT) UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IF
NOT PAID WHEN DUE, OR IF NO TIME PERIOD IS EXPRESSED, IF NOT PAID WITHIN TEN
(10) DAYS AFTER DEMAND, SHALL LIKEWISE, AT THE OPTION OF REQUISITE LENDERS, BEAR
INTEREST FROM AND AFTER DEMAND AT THE ALTERNATE RATE.


(C)           LATE FEE.  BORROWER ACKNOWLEDGES THAT LATE PAYMENT TO
ADMINISTRATIVE AGENT WILL CAUSE ADMINISTRATIVE AGENT AND LENDERS TO INCUR COSTS
NOT CONTEMPLATED BY THIS AGREEMENT.  SUCH COSTS

 

15

--------------------------------------------------------------------------------



INCLUDE, WITHOUT LIMITATION, PROCESSING AND ACCOUNTING CHARGES.  THEREFORE, IF
BORROWER FAILS TIMELY TO PAY ANY SUM DUE AND PAYABLE HEREUNDER THROUGH THE
MATURITY DATE (OTHER THAN PAYMENT OF THE ENTIRE OUTSTANDING BALANCE OF THE LOAN
ON THE MATURITY DATE), UNLESS WAIVED BY ADMINISTRATIVE AGENT, A LATE CHARGE OF
FOUR CENTS ($.04) FOR EACH DOLLAR OF ANY SUCH PRINCIPAL PAYMENT, INTEREST OR
OTHER CHARGE DUE HEREON AND WHICH IS NOT PAID WITHIN FIFTEEN (15) DAYS AFTER
SUCH PAYMENT IS DUE, SHALL BE CHARGED BY ADMINISTRATIVE AGENT (FOR THE BENEFIT
OF LENDERS) AND PAID BY BORROWER FOR THE PURPOSE OF DEFRAYING THE EXPENSE
INCIDENT TO HANDLING SUCH DELINQUENT PAYMENT.  BORROWER AND ADMINISTRATIVE AGENT
AGREE THAT THIS LATE CHARGE REPRESENTS A REASONABLE SUM CONSIDERING ALL OF THE
CIRCUMSTANCES EXISTING ON THE DATE HEREOF AND REPRESENTS A FAIR AND REASONABLE
ESTIMATE OF THE COSTS THAT ADMINISTRATIVE AGENT AND LENDERS WILL INCUR BY REASON
OF LATE PAYMENT.  BORROWER AND ADMINISTRATIVE AGENT FURTHER AGREE THAT PROOF OF
ACTUAL DAMAGES WOULD BE COSTLY AND INCONVENIENT.  ACCEPTANCE OF ANY LATE CHARGE
SHALL NOT CONSTITUTE A WAIVER OF THE DEFAULT WITH RESPECT TO THE OVERDUE
INSTALLMENT, AND SHALL NOT PREVENT ADMINISTRATIVE AGENT FROM EXERCISING ANY OF
THE OTHER RIGHTS AVAILABLE HEREUNDER OR ANY OTHER LOAN DOCUMENT.  SUCH LATE
CHARGE SHALL BE PAID WITHOUT PREJUDICE TO ANY OTHER RIGHTS OF ADMINISTRATIVE
AGENT.


(D)           COMPUTATION OF INTEREST.  INTEREST SHALL BE COMPUTED ON THE BASIS
OF THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH INTEREST OR FEES
ACCRUE AND A YEAR OF THREE HUNDRED SIXTY (360) DAYS ON THE PRINCIPAL BALANCE OF
THE LOAN OUTSTANDING FROM TIME TO TIME.  IN COMPUTING INTEREST ON THE LOAN, THE
DATE OF THE MAKING OF A DISBURSEMENT UNDER THE LOAN SHALL BE INCLUDED AND THE
DATE OF PAYMENT SHALL BE EXCLUDED.  NOTWITHSTANDING ANY PROVISION IN THIS
SECTION 2.10, INTEREST IN RESPECT OF THE LOAN SHALL NOT EXCEED THE MAXIMUM RATE
PERMITTED BY APPLICABLE LAW.


(E)           EFFECTIVE RATE.  THE “EFFECTIVE RATE” UPON WHICH INTEREST SHALL BE
CALCULATED FOR THE LOAN SHALL, FROM AND AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT, BE ONE OR MORE OF THE FOLLOWING:

(I)            PROVIDED NO DEFAULT EXISTS UNDER THIS AGREEMENT:

(A)                  FOR THOSE PORTIONS OF THE PRINCIPAL BALANCE OF THE NOTES
WHICH ARE NOT FIXED RATE PORTIONS, THE EFFECTIVE RATE SHALL BE THE VARIABLE
RATE.

(B)                   FOR THOSE PORTIONS OF THE PRINCIPAL BALANCE OF THE NOTES
WHICH ARE FIXED RATE PORTIONS, THE EFFECTIVE RATE FOR THE FIXED RATE PERIOD
THEREOF SHALL BE THE FIXED RATE SELECTED BY BORROWER AND SET IN ACCORDANCE WITH
THE PROVISIONS HEREOF, PROVIDED, HOWEVER, IF ANY OF THE TRANSACTIONS NECESSARY
FOR THE CALCULATION OF INTEREST AT ANY FIXED RATE REQUESTED OR SELECTED BY
BORROWER SHOULD BE OR BECOME PROHIBITED OR UNAVAILABLE TO ADMINISTRATIVE AGENT,
OR, IF IN ADMINISTRATIVE AGENT ‘S GOOD FAITH JUDGMENT, IT IS NOT POSSIBLE OR
PRACTICAL FOR ADMINISTRATIVE AGENT TO SET A FIXED RATE FOR A FIXED RATE PORTION
AND FIXED RATE PERIOD AS REQUESTED OR SELECTED BY BORROWER, THE EFFECTIVE RATE
FOR SUCH FIXED RATE PORTION SHALL REMAIN AT OR REVERT TO THE VARIABLE RATE.

(II)           DURING SUCH TIME AS A DEFAULT EXISTS UNDER THIS AGREEMENT; OR
FROM AND AFTER THE DATE ON WHICH ALL SUMS OWING UNDER THE NOTES BECOME DUE AND
PAYABLE BY ACCELERATION OR OTHERWISE; OR FROM AND AFTER THE DATE ON WHICH THE
COLLATERAL OR ANY PORTION THEREOF OR INTEREST THEREIN, IS SOLD, TRANSFERRED,
MORTGAGED, ASSIGNED, OR ENCUMBERED (EXCEPT FOR PERMITTED LIENS), WHETHER
VOLUNTARILY OR INVOLUNTARILY, OR BY OPERATION OF LAW OR OTHERWISE, WITHOUT
ADMINISTRATIVE AGENT’S PRIOR WRITTEN CONSENT (WHETHER OR NOT THE SUMS OWING
UNDER THE NOTES BECOME DUE AND PAYABLE BY ACCELERATION); OR FROM AND AFTER THE
MATURITY DATE, THEN AT THE OPTION OF REQUISITE LENDERS IN EACH CASE, THE
INTEREST RATE APPLICABLE TO THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
SHALL BE THE ALTERNATE RATE.


(F)            SELECTION OF FIXED RATE.  PROVIDED NO DEFAULT EXISTS UNDER THIS
AGREEMENT, BORROWER, AT ITS OPTION AND UPON SATISFACTION OF THE CONDITIONS SET
FORTH HEREIN, MAY REQUEST A FIXED RATE AS THE EFFECTIVE RATE FOR CALCULATING
INTEREST ON THE PORTION OF THE UNPAID PRINCIPAL BALANCE AND FOR THE PERIOD
SELECTED IN ACCORDANCE WITH AND SUBJECT TO THE FOLLOWING PROCEDURES AND
CONDITIONS, PROVIDED, HOWEVER, THAT BORROWER MAY NOT HAVE IN EFFECT AT ANY ONE
TIME MORE THAN TEN (10) FIXED RATES:

 

16

--------------------------------------------------------------------------------


(I)            BORROWER SHALL DELIVER TO THE DISBURSEMENT AND OPERATIONS CENTER
OF ADMINISTRATIVE AGENT, 2120 EAST PARK PLACE, SUITE 100, EL SEGUNDO,
CALIFORNIA, 90245, ATTENTION EVA LOPEZ, WITH A COPY TO: ADMINISTRATIVE AGENT,
WELLS FARGO REAL ESTATE GROUP, 1357 KAPIOLANI BLVD, SUITE 910, HONOLULU, HI
96814, ATTENTION: GUY CHURCHILL, OR SUCH OTHER ADDRESSES AS ADMINISTRATIVE AGENT
SHALL DESIGNATE, AN ORIGINAL OR FACSIMILE FIXED RATE NOTICE NO LATER THAN 12
NOON (CALIFORNIA TIME), AND NOT LESS THAN THREE (3) NOR MORE THAN FIVE (5)
BUSINESS DAYS PRIOR TO THE PROPOSED FIXED RATE PERIOD FOR EACH FIXED RATE
PORTION.  ANY FIXED RATE NOTICE PURSUANT TO THIS SUBSECTION (I) IS IRREVOCABLE.

Administrative Agent is authorized to rely upon the telephonic request and
acceptance of Fred Rickert, Adele Sumida, Danny Hong, Dan Ligienza or Robert
Webber as Borrower’s duly authorized agents, or such additional authorized
agents as Borrower shall designate in writing to Administrative Agent. 
Borrower’s telephonic notices, requests and acceptances shall be directed to
such officers of Administrative Agent as Administrative Agent may from time to
time designate.

(II)           BORROWER MAY ELECT (A) TO CONVERT VARIABLE RATE ADVANCES TO A
FIXED RATE PORTION, OR (B) TO CONVERT A MATURED FIXED RATE PORTION INTO A NEW
FIXED RATE PORTION, PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF THE ADVANCE
BEING CONVERTED INTO OR CONTINUED AS A FIXED RATE PORTION SHALL COMPLY WITH THE
DEFINITION THEREOF AS TO DOLLAR AMOUNT.  THE CONVERSION OF A MATURED FIXED RATE
PORTION BACK TO A VARIABLE RATE OR TO A NEW FIXED RATE PORTION SHALL OCCUR ON
THE LAST BUSINESS DAY OF THE FIXED RATE PERIOD RELATING TO SUCH FIXED RATE
PORTION.  EACH FIXED RATE NOTICE SHALL SPECIFY (A) THE AMOUNT OF THE FIXED RATE
PORTION, (B) THE FIXED RATE PERIOD, AND (C) THE FIXED RATE COMMENCEMENT DATE.

(III)          UPON RECEIPT OF A FIXED RATE NOTICE IN THE PROPER FORM REQUESTING
AN ADVANCE CONSTITUTING A FIXED RATE PORTION UNDER SUBSECTIONS (I) AND (II)
ABOVE, ADMINISTRATIVE AGENT SHALL DETERMINE THE FIXED RATE APPLICABLE TO THE
FIXED RATE PERIOD FOR SUCH FIXED RATE PORTION TWO (2) BUSINESS DAYS PRIOR TO THE
BEGINNING OF SUCH FIXED RATE PERIOD.  EACH DETERMINATION BY ADMINISTRATIVE AGENT
OF THE FIXED RATE SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES HERETO IN THE
ABSENCE OF MANIFEST ERROR.  ADMINISTRATIVE AGENT SHALL DELIVER TO BORROWER AND
EACH LENDER (BY FACSIMILE) AN ACKNOWLEDGMENT OF RECEIPT AND CONFIRMATION OF THE
FIXED RATE NOTICE; PROVIDED, HOWEVER, THAT FAILURE TO PROVIDE SUCH
ACKNOWLEDGMENT OF RECEIPT AND CONFIRMATION OF THE FIXED RATE NOTICE TO BORROWER
OR ANY LENDER SHALL NOT AFFECT THE VALIDITY OF SUCH RATE.

(IV)          IF BORROWER DOES NOT MAKE A TIMELY ELECTION TO CONVERT ALL OR A
PORTION OF A MATURED FIXED RATE PORTION INTO A NEW FIXED RATE PORTION IN
ACCORDANCE WITH THIS SECTION 2.10(F) ABOVE, SUCH FIXED RATE PORTION SHALL BE
AUTOMATICALLY CONVERTED BACK TO A VARIABLE RATE UPON THE EXPIRATION OF THE FIXED
RATE PERIOD APPLICABLE TO SUCH FIXED RATE PORTION.


(G)           FIXED RATE TAXES, REGULATORY COSTS AND RESERVE PERCENTAGES.    
UPON ADMINISTRATIVE AGENT’S DEMAND, BORROWER SHALL PAY TO ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER, IN ADDITION TO ALL OTHER AMOUNTS WHICH MAY BE,
OR BECOME, DUE AND PAYABLE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
ANY AND ALL FIXED RATE TAXES AND REGULATORY COSTS, TO THE EXTENT THEY ARE NOT
INTERNALIZED BY CALCULATION OF A FIXED RATE.  FURTHER, AT ADMINISTRATIVE AGENT’S
OPTION, THE FIXED RATE SHALL BE AUTOMATICALLY ADJUSTED BY ADJUSTING THE RESERVE
PERCENTAGE, AS DETERMINED BY ADMINISTRATIVE AGENT IN ITS PRUDENT BANKING
JUDGMENT, FROM THE DATE OF IMPOSITION (OR SUBSEQUENT DATE SELECTED BY
ADMINISTRATIVE AGENT) OF ANY SUCH REGULATORY COSTS.  ADMINISTRATIVE AGENT SHALL
GIVE BORROWER NOTICE OF ANY FIXED RATE TAXES AND REGULATORY COSTS AS SOON AS
PRACTICABLE AFTER THEIR OCCURRENCE, BUT BORROWER SHALL BE LIABLE FOR ANY FIXED
RATE TAXES AND REGULATORY COSTS REGARDLESS OF WHETHER OR WHEN NOTICE IS SO GIVEN


(H)           FIXED RATE PRICE ADJUSTMENT.  BORROWER ACKNOWLEDGES THAT
PREPAYMENT OR ACCELERATION OF A FIXED RATE PORTION DURING A FIXED RATE PERIOD
SHALL RESULT IN LENDERS’ INCURRING ADDITIONAL COSTS, EXPENSES AND/OR LIABILITIES
AND THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN THE EXTENT OF
SUCH COSTS, EXPENSES AND/OR LIABILITIES.  THEREFORE, ON THE DATE A FIXED RATE
PORTION IS PREPAID OR THE DATE ALL SUMS PAYABLE HEREUNDER BECOME DUE AND
PAYABLE, BY ACCELERATION OR OTHERWISE (“PRICE

 

17

--------------------------------------------------------------------------------


Adjustment Date”), Borrower will pay Administrative Agent, for the account of
each Lender (in addition to all other sums then owing to Lenders) an amount
(“Fixed Rate Price Adjustment”) equal to the then present value of (i) the
amount of interest that would have accrued on the Fixed Rate Portion for the
remainder of the Fixed Rate Period at the Fixed Rate set on the Fixed Rate
Commencement Date, less (ii) the amount of interest that would accrue on the
same Fixed Rate Portion for the same period if the Fixed Rate were set on the
Price Adjustment Date at the Applicable LIBO Rate in effect on the Price
Adjustment Date.  The present value shall be calculated by using as a discount
rate the LIBO Rate quoted on the Price Adjustment Date.

By initialing this provision where indicated below, Borrower confirms that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrower, for this Agreement

                Borrower Initials.  _______________


(I)            PURCHASE, SALE AND MATCHING OF FUNDS.  BORROWER UNDERSTANDS,
AGREES AND ACKNOWLEDGES THE FOLLOWING: (A) LENDERS HAVE NO OBLIGATION TO
PURCHASE, SELL AND/OR MATCH FUNDS IN CONNECTION WITH THE USE OF A LIBO RATE AS A
BASIS FOR CALCULATING A FIXED RATE OR FIXED RATE PRICE ADJUSTMENT; (B) A LIBO
RATE IS USED MERELY AS A REFERENCE IN DETERMINING A FIXED RATE AND FIXED RATE
PRICE ADJUSTMENT; AND (C) BORROWER HAS ACCEPTED A LIBO RATE AS A REASONABLE AND
FAIR BASIS FOR CALCULATING A FIXED RATE AND A FIXED RATE PRICE ADJUSTMENT. 
BORROWER FURTHER AGREES TO PAY THE FIXED RATE PRICE ADJUSTMENT, FIXED RATE TAXES
AND REGULATORY COSTS, IF ANY, WHETHER OR NOT ANY LENDER ELECTS TO PURCHASE, SELL
AND/OR MATCH FUNDS.

2.11         PAYMENTS.

 


(A)           MANNER AND TIME OF PAYMENT.  ALL PAYMENTS OF PRINCIPAL, INTEREST
AND FEES HEREUNDER PAYABLE TO ADMINISTRATIVE AGENT OR THE LENDERS SHALL BE MADE
WITHOUT CONDITION OR RESERVATION OF RIGHT AND FREE OF SET-OFF OR COUNTERCLAIM,
IN DOLLARS AND BY WIRE TRANSFER (PURSUANT TO ADMINISTRATIVE AGENT’S WRITTEN WIRE
TRANSFER INSTRUCTIONS) OF IMMEDIATELY AVAILABLE FUNDS, TO ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF EACH LENDER AS APPLICABLE, NOT LATER THAN 12 NOON (SAN
FRANCISCO TIME) ON THE DATE DUE; AND FUNDS RECEIVED BY ADMINISTRATIVE AGENT
AFTER THAT TIME AND DATE SHALL BE DEEMED TO HAVE BEEN PAID ON THE NEXT
SUCCEEDING BUSINESS DAY.


(B)           PAYMENTS ON NON-BUSINESS DAYS.  WHENEVER ANY PAYMENT TO BE MADE BY
BORROWER HEREUNDER SHALL BE STATED TO BE DUE ON A DAY WHICH IS NOT A BUSINESS
DAY, PAYMENTS SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH
EXTENSION OF TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE PAYMENT OF
INTEREST HEREUNDER AND OF ANY FEES DUE UNDER THIS AGREEMENT, AS THE CASE MAY BE.


(C)           DIRECT DEBIT.  IN ORDER TO ASSURE TIMELY PAYMENT TO ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF LENDERS, OF ACCRUED INTEREST, PRINCIPAL, FEES AND LATE
CHARGES DUE AND OWING UNDER THE LOAN, BORROWER HEREBY IRREVOCABLY AUTHORIZES
ADMINISTRATIVE AGENT TO DIRECTLY DEBIT THE ACCOUNT FOR PAYMENT WHEN DUE OF ALL
SUCH AMOUNTS PAYABLE TO ADMINISTRATIVE AGENT OR ANY LENDER. BORROWER REPRESENTS
AND WARRANTS TO ADMINISTRATIVE AGENT AND LENDERS THAT BORROWER IS THE LEGAL
OWNER OF THE ACCOUNT.  WRITTEN CONFIRMATION OF THE AMOUNT AND PURPOSE OF ANY
SUCH DIRECT DEBIT SHALL BE GIVEN TO BORROWER BY ADMINISTRATIVE AGENT NOT LESS
FREQUENTLY THAN MONTHLY.  IN THE EVENT ANY DIRECT DEBIT HEREUNDER IS RETURNED
FOR INSUFFICIENT FUNDS, BORROWER SHALL PAY ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF LENDERS, UPON DEMAND, IN IMMEDIATELY AVAILABLE FUNDS,  ALL AMOUNTS AND
EXPENSES DUE AND OWING, INCLUDING WITHOUT LIMITATION ANY LATE FEES INCURRED, TO
ADMINISTRATIVE AGENT OR ANY LENDER.


(D)           VOLUNTARY PREPAYMENT.  BORROWER MAY, UPON NOT LESS THAN THREE (3)
BUSINESS DAYS’, FOR ANY FIXED RATE PORTION, OR THE SAME DAY FOR ANY VARIABLE
RATE ADVANCE, PRIOR WRITTEN NOTICE TO ADMINISTRATIVE AGENT NOT LATER THAN 12
NOON (SAN FRANCISCO TIME) ON THE DATE GIVEN, AT ANY TIME AND FROM TIME TO TIME,
PREPAY ALL OR ANY PORTION OF THE LOAN WITHOUT PENALTY, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS SECTION 2.11(D).  ANY NOTICE OF PREPAYMENT GIVEN TO
ADMINISTRATIVE AGENT UNDER THIS SECTION 2.11(D) SHALL SPECIFY THE DATE OF
PREPAYMENT AND THE PRINCIPAL AMOUNT OF THE PREPAYMENT.  IN THE

 

18

--------------------------------------------------------------------------------



EVENT OF A PREPAYMENT OF ANY FIXED RATE PORTION, BORROWER SHALL CONCURRENTLY PAY
ANY FIXED RATE PRICE ADJUSTMENT PAYABLE IN RESPECT THEREOF.


(E)           REDUCTION OR TERMINATION OF COMMITMENT.  THE BORROWER MAY, UPON
NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE OR CANCEL, IN WHOLE OR IN PART,
THE UNUSED PORTION OF THE CREDIT LIMIT IN EXCESS OF THE OUTSTANDING AGGREGATE
AMOUNT OF THE ADVANCES (INCLUDING SWINGLINE LOANS), LETTER OF CREDIT LIABILITIES
AND INTEREST HOLDBACK OR FROM TIME TO TIME PERMANENTLY REDUCE SUCH PORTION OF
THE CREDIT LIMIT; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN NOON (SAN FRANCISCO TIME)  THREE BUSINESS
DAYS PRIOR TO THE DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL
REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF $5,000,000 OR ANY WHOLE MULTIPLE OF
$1,000,000 IN EXCESS THEREOF, (III) THE BORROWER SHALL NOT TERMINATE OR REDUCE
THE CREDIT LIMIT IF, AFTER GIVING EFFECT THERETO AND TO ANY CONCURRENT
PREPAYMENTS HEREUNDER, THE AGGREGATE AMOUNT OF THE ADVANCES (INCLUDING SWINGLINE
LOANS), LETTER OF CREDIT LIABILITIES AND INTEREST HOLDBACK WOULD EXCEED THE
CREDIT LIMIT.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY
SUCH NOTICE OF TERMINATION OR REDUCTION OF THE CREDIT LIMIT.  ANY REDUCTION OF
THE CREDIT LIMIT SHALL BE APPLIED TO THE COMMITMENT OF EACH LENDER ACCORDING TO
ITS PRO RATA SHARE.

2.12         FULL REPAYMENT AND RECONVEYANCE.

 

Upon receipt of all sums owing and outstanding under the Loan Documents,
Administrative Agent shall issue a full release or reconveyance of the Property
from the lien of the Mortgage; provided, however, that all of the following
conditions shall be satisfied at the time of, and with respect to, such
reconveyance:  (a) Administrative Agent, for the benefit of Lenders, shall have
received all escrow, closing and recording costs, the costs of preparing and
delivering such reconveyance and any sums then due and payable under the Loan
Documents; and (b) Administrative Agent shall have received a written release
satisfactory to Administrative Agent of any set aside letter, letter of credit
or other form of undertaking which Administrative Agent or any Lender has issued
to any surety, Governmental Authority or any other party in connection with the
Loan and/or the Property.  Lenders’ obligations to make further disbursements
under the Loan shall terminate as to any portion of the Loan undisbursed as of
the date of issuance of such full release or reconveyance, and any commitment of
Lenders to lend any undisbursed portion of the Loan shall be canceled.

2.13         LENDERS’ ACCOUNTING.

 

Administrative Agent shall maintain a loan account (the “Loan Account”) on its
books in which shall be recorded (a) the names and addresses and the Pro Rata
Shares of the commitment of each of the Lenders, and principal amount of the
Loan owing to each Lender from time to time, and (b) all repayments of principal
and payments of accrued interest, as well as payments of fees required to be
paid pursuant to this Agreement.  All entries in the Loan Account shall be made
in accordance with Administrative Agent’s customary accounting practices as in
effect from time to time.  Monthly or at such other interval as is customary
with Administrative Agent’s practice, Administrative Agent will render a
statement of the Loan Account to Borrower and will deliver a copy thereof to
each Lender.  Each such statement shall be deemed final, binding and conclusive
upon Borrower in all respects as to all matters reflected therein (absent
manifest error).

2.14         OPTION TO EXTEND.

 


(A)           BORROWER MAY REQUEST SUCCESSIVE ONE-YEAR EXTENSIONS OF THE
MATURITY DATE BY DELIVERING A WRITTEN REQUEST (A “REQUEST TO EXTEND”) THEREFOR
TO THE ADMINISTRATIVE AGENT NOT MORE THAN NINETY (90) DAYS BUT NOT LESS THAN
THIRTY (30) DAYS PRIOR TO THE DATE WHICH IS ONE (1) YEAR PRIOR TO THE THEN
SCHEDULED MATURITY DATE (SUCH THEN SCHEDULED MATURITY DATE BEFORE GIVING EFFECT
TO THE REQUESTED EXTENSION WHICH IS THE SUBJECT OF SUCH REQUEST TO EXTEND BEING
REFERRED TO HEREIN AS THE “THEN SCHEDULED MATURITY DATE” AND SUCH DATE WHICH IS
ONE (1) YEAR PRIOR TO SUCH THEN SCHEDULED MATURITY DATE BEING REFERRED TO HEREIN
AS THE “EXTENSION DATE”).  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF
THE RECEIPT OF SUCH REQUEST, AND EACH LENDER SHALL GIVE NOTICE IN WRITING TO THE
ADMINISTRATIVE AGENT NOT LATER THAN TEN (10) DAYS AFTER RECEIPT OF SUCH
NOTIFICATION FROM ADMINISTRATIVE AGENT OF SUCH LENDER’S

 

19

--------------------------------------------------------------------------------



ACCEPTANCE OR REJECTION OF SUCH REQUEST.  EACH LENDER THAT DETERMINES NOT TO SO
EXTEND ITS MATURITY DATE IS HEREIN REFERRED TO AS A “NON EXTENDING LENDER” AND
ANY LENDER THAT DOES NOT TIMELY ADVISE THE ADMINISTRATIVE AGENT OF ITS DECISION
TO EXTEND OR NOT TO EXTEND SHALL BE ALSO BE DEEMED TO HAVE AGREED TO EXTEND ITS
MATURITY DATE (AN “EXTENDING LENDER”).  THE ADMINISTRATIVE AGENT SHALL NOTIFY
THE BORROWER OF EACH LENDER’S DETERMINATION UNDER THIS SECTION NO LATER THAN THE
EXTENSION DATE (OR, IF SUCH DATE IS NOT A BUSINESS DAY, ON THE NEXT PRECEDING
BUSINESS DAY).


(B)           IF (AND ONLY IF) WELLS FARGO, N.A. SHALL HAVE ELECTED TO BE AN
EXTENDING LENDER, THEN, EFFECTIVE AS OF THE EXTENSION DATE, THE MATURITY DATE OF
EACH EXTENDING LENDER SHALL BE EXTENDED TO THE DATE FALLING ONE YEAR AFTER THE
THEN SCHEDULED MATURITY DATE (EXCEPT THAT, IF SUCH DATE IS NOT A BUSINESS DAY,
SUCH MATURITY DATE AS SO EXTENDED SHALL BE THE NEXT PRECEDING BUSINESS DAY). 
THE MATURITY DATE OF EACH NON EXTENDING LENDER SHALL REMAIN THE THEN SCHEDULED
MATURITY DATE.


(C)           ANY EXTENSION OF THE MATURITY DATE SHALL BE SUBJECT TO EACH OF THE
FOLLOWING CONDITIONS PRECEDENT ON THE APPLICABLE EXTENSION DATE:

(I)            AS OF THE DATE OF BORROWER’S DELIVERY OF THE REQUEST TO EXTEND,
AND AS OF THE EXTENSION DATE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
AND NO EVENT OR CONDITION WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF
TIME OR BOTH, WOULD CONSTITUTE A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
AND BORROWER SHALL SO CERTIFY IN WRITING; AND

(II)           BORROWER SHALL EXECUTE OR CAUSE THE EXECUTION OF ALL DOCUMENTS
REASONABLY REQUIRED BY ADMINISTRATIVE AGENT TO EXERCISE THE OPTION TO EXTEND;
AND

(III)          THERE SHALL HAVE OCCURRED NO MATERIAL ADVERSE EFFECT, AS
DETERMINED BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, SINCE THE EFFECTIVE
DATE; AND

(IV)          ON THE EXTENSION DATE, BORROWER SHALL PAY TO ADMINISTRATIVE AGENT
FOR THE RATABLE BENEFIT OF THE LENDERS AN EXTENSION FEE IN THE AMOUNT OF FIFTEEN
ONE-HUNDREDTHS OF ONE PERCENT (0.15 %) OF THE TOTAL COMMITMENT AMOUNT OF THE
LOAN (WHETHER DISBURSED OR UNDISBURSED), AS DETERMINED ON THE EXTENSION DATE;
AND

(V)           AT THE SOLE OPTION OF ADMINISTRATIVE AGENT, AN APPRAISAL
CONFIRMING TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT THAT THE CREDIT LIMIT
(WHETHER DISBURSED OR NOT AND AS REDUCED BY THE COMMITMENTS OF ANY NON-EXTENDING
LENDERS) AS A PERCENTAGE OF THE AS-IS VALUE OF THE PROPERTY DOES NOT EXCEED
FIFTY-FIVE PERCENT (55%) (“LOAN-TO-VALUE PERCENTAGE”), BASED ON AN AS-IS
APPRAISAL VALUE OF THE COMMERCIAL PROPERTY AND THE AS-IS VALUE (AS SUCH TERM IS
USED IN THE INITIAL MAUKA APPRASIAL) OF KAPALUA MAUKA (OR THE PORTION THEREOF
WHICH REMAINS COLLATERAL); PROVIDED, HOWEVER, IN THE EVENT SUCH APPRAISED VALUE
IS NOT ADEQUATE TO MEET THE REQUIRED LOAN-TO-VALUE PERCENTAGE, THEN BORROWER
SHALL PAY DOWN THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN (TO THE EXTENT
NECESSARY) AND THE CREDIT LIMIT SHALL BE PERMANENTLY REDUCED SUCH THAT SAID LOAN
TO-VALUE PERCENTAGE MAY BE MET.  THE VALUATION DATE OF SUCH APPRAISAL SHALL BE
WITHIN THIRTY (30) DAYS OF THE EXTENSION DATE; AND.

(VI)          EXCEPT AS MODIFIED BY THE OPTION TO EXTEND DESCRIBED HEREIN, THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MODIFIED
AND APPROVED BY THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL REMAIN UNMODIFIED
AND IN FULL FORCE AND EFFECT.


(D)           ON THE MATURITY DATE OF EACH NON-EXTENDING LENDER, THE BORROWER
SHALL REPAY FOR THE ACCOUNT OF THE NON EXTENDING LENDERS AGGREGATE ADVANCES,
ACCRUED BUT UNPAID INTEREST THEREON, AND ANY RELATED FIXED RATE PRICED
ADJUSTMENT TO THE EXTENT NECESSARY TO REDUCE THE AMOUNT OF OUTSTANDING ADVANCES
TO AN AMOUNT WHICH, WHEN ADDED TO THE THEN APPLICABLE INTEREST HOLDBACK, EQUALS
THE AGGREGATE REMAINING COMMITMENTS OF THE EXTENDING LENDERS, WHICH AGGREGATE
REMAINING COMMITMENTS SHALL BE DEEMED THEREAFTER TO BE THE CREDIT LIMIT AND THE
AMOUNT OF THE LOAN.  ADMINISTRATIVE AGENT SHALL PREPARE A REPLACEMENT SCHEDULE
1.1, SHOWING THE MODIFIED COMMITMENTS AND PRO RATA SHARES OF THE EXTENDING
LENDERS.  THE COMMITMENTS OF THE NON EXTENDING LENDERS WILL THEREAFTER BE DEEMED
CANCELLED.

 

20

--------------------------------------------------------------------------------


2.15         PARTIAL RELEASE OF MAKAI SUBDIVISION.

 

At any time prior to the Maturity Date of the Loan, Administrative Agent shall,
at Borrower’s request, release from the lien of the Mortgage Lot 1 and Lot 2
described on that certain subdivision map of Kapalua Makai Subdivision 1
prepared by Warren S. Unemori - Engineering, Inc and dated as of October 16,
2006 and revised on March 2, 2007, as delivered to Administrative Agent;
provided, however, that immediately prior to or simultaneously with each such
partial reconveyance all of the following conditions shall be satisfied:

(A)           NO DEFAULT SHALL EXIST UNDER THE LOAN DOCUMENTS, OR WOULD EXIST
WITH NOTICE OR PASSAGE OF TIME, OR BOTH;

(B)           ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ANY AND ALL SUMS THEN DUE
AND OWING UNDER THE LOAN DOCUMENTS TOGETHER WITH ALL ESCROW, CLOSING AND
RECORDING COSTS, THE COSTS OF PREPARING AND DELIVERING SUCH PARTIAL RELEASE AND
THE COST OF ANY TITLE INSURANCE ENDORSEMENTS REQUIRED BY ADMINISTRATIVE AGENT,
INCLUDING, WITHOUT LIMITATION, A CLTA 116.3 AND 111 ENDORSEMENT;

(C)           ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT THAT:  (I) THE PORTION OF THE PROPERTY TO
BE RECONVEYED AND THE PORTION OF THE PROPERTY WHICH SHALL REMAIN ENCUMBERED BY
THE MORTGAGE ARE EACH LEGAL PARCELS LAWFULLY CREATED IN COMPLIANCE WITH ALL
SUBDIVISION LAWS AND ORDINANCES AND, AT BORROWER’S SOLE COST, ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED ANY TITLE INSURANCE ENDORSEMENTS TO THAT EFFECT
REQUESTED BY ADMINISTRATIVE AGENT; AND (II) THAT THE PORTION OF THE PROPERTY
WHICH SHALL REMAIN ENCUMBERED BY THE MORTGAGE HAVE THE BENEFIT OF ALL UTILITIES,
EASEMENTS, PUBLIC AND/OR PRIVATE STREETS, COVENANTS, CONDITIONS AND RESTRICTIONS
AS MAY BE NECESSARY, IN ADMINISTRATIVE AGENT’S REASONABLE JUDGMENT, FOR THE
ANTICIPATED DEVELOPMENT AND IMPROVEMENT THEREOF; AND

(D)           ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT THAT ANY TAX, BOND OR ASSESSMENT WHICH
CONSTITUTES A LIEN AGAINST THE PROPERTY HAS BEEN PROPERLY ALLOCATED BETWEEN THE
PORTION OF THE PROPERTY TO BE RECONVEYED AND THE PORTION OF THE PROPERTY WHICH
SHALL REMAIN ENCUMBERED BY THE MORTGAGES.

Neither the acceptance of any payment nor the issuance of any partial
reconveyance by Administrative Agent shall affect Borrower’s obligation to repay
all amounts owing under the Loan Documents or under the lien of the Mortgage on
the remainder of the Property which is not reconveyed.

2.16         RESERVED.



2.17         LIMITATION ON BORROWER’S LIABILITY.

 

Except as hereinafter set forth, Administrative Agent’s and Lenders’ recovery
against Borrower under the Loan Documents, shall be limited solely to the
Collateral given to Administrative Agent and Lenders as security for Borrower’s
performance under the Loan Documents, and such recovery shall not be a lien, or
the basis of a claim of lien or levy of execution, against the general assets of
Borrower. Notwithstanding the foregoing, Borrower and the general assets of
Borrower shall be fully liable to Administrative Agent and Lenders, to the same
extent that Borrower would be liable absent the foregoing limitation of this
paragraph, for:

(A)           THE RECOURSE AMOUNT;

(B)           UPON THE OCCURRENCE OF ANY EVENT REFERRED TO IN SECTIONS 9.1(F),
9.1(G) OR 9.1(K) HEREOF OR UPON THE BREACH OF SECTION 7.15 OF THE LOAN AGREEMENT
OR SECTION 5.10 OF THE MORTGAGE, THE FULL AMOUNT OF THE OBLIGATIONS; AND

(C)           ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS,
COURT COSTS AND LEGAL AND OTHER REASONABLE EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH LENDER

 

21

--------------------------------------------------------------------------------


MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF (I) FRAUD OR WILLFUL
MISREPRESENTATION; (II) PHYSICAL WASTE OF THE PROPERTY; (III) FAILURE OF
BORROWER TO PAY ANY INCOME OR OTHER TAXES, ASSESSMENTS OR OTHER CHARGES WHICH
MAY CREATE LIENS ON ALL OR ANY PORTION OF THE PROPERTY (TO THE FULL EXTENT OF
ANY SUCH TAXES, ASSESSMENTS OR OTHER CHARGES); (IV) THE AMOUNT OF ANY MONEY OR
VALUE OF ANY PROPERTY RECEIVED BY ANY SHAREHOLDER OF BORROWER AS A DISTRIBUTION
OF EARNINGS OR INCOME FROM THE PROPERTY IF SUCH DISTRIBUTION WAS PROHIBITED
UNDER THE TERMS OF THIS AGREEMENT (TO THE FULL EXTENT OF SUCH DISTRIBUTION); (V)
ANY BREACH BY BORROWER OF ANY COVENANT UNDER ARTICLE 6 HEREOF, ANY
REPRESENTATION OR WARRANTY OF BORROWER UNDER SUCH ARTICLE PROVING TO HAVE BEEN
UNTRUE WHEN MADE, OR THE PRESENCE OF ANY SIGNIFICANT HAZARDOUS MATERIALS IN, ON
OR ABOUT THE PROPERTY WHICH ARE DISCOVERED SUBSEQUENT TO THE EFFECTIVE DATE;
(VI) MISAPPLICATION OR MISAPPROPRIATION OF (X) PROCEEDS PAID UNDER ANY INSURANCE
POLICY BY REASON OF DAMAGE, LOSS OR DESTRUCTION AFFECTING ANY PORTION OF THE
PROPERTY, OR (Y) ANY PROCEEDS OR AWARDS RESULTING FROM CONDEMNATION OF ALL OR
ANY PART OF THE PROPERTY OR ANY DEED GIVEN IN LIEU THEREOF; (VII) MISAPPLICATION
OR MISAPPROPRIATION OF RENTS RECEIVED AFTER RECEIPT BY BORROWER OF ANY NOTICE OF
DEFAULT, FORECLOSURE UNDER THE MORTGAGE OR ANY OTHER REMEDIES BY ADMINISTRATIVE
AGENT AND LENDERS UPON A DEFAULT BY BORROWER; OR (VIII) BORROWER’S BREACH OF THE
COVENANTS SET FORTH IN SECTION 5.5 OF THE MORTGAGE.

In addition, the limitations hereof shall not be deemed to limit: (i) any right
Administrative Agent or any Lender might otherwise have to obtain injunctive
relief against Borrower; (ii) any suit or action or the reasonable attorneys’
fees and costs incurred in connection with the preservation, enforcement or
foreclosure of the liens, mortgages, assignments and security interests now or
at any time hereafter securing the payment and performance of all sums and
obligations under this Agreement or any of the Loan Documents; or (iii) the
collection of amounts which may become owing or payable under or on account of
insurance, condemnation awards or damages for other public actions or surety
bonds maintained or provided by Borrower.


ARTICLE 3.  DISBURSEMENT

3.1           CONDITIONS PRECEDENT.

 

Administrative Agent’s and Lenders’ obligation to make any Advance or take any
other action under the Loan Documents shall be subject at all times to
satisfaction of each of the following conditions precedent:

(A)           THERE SHALL EXIST NO DEFAULT OR POTENTIAL DEFAULT, AS DEFINED IN
THIS AGREEMENT, OR DEFAULT AS DEFINED IN ANY OF THE OTHER LOAN DOCUMENTS OR IN
THE OTHER RELATED DOCUMENTS; AND

(B)           ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL LOAN DOCUMENTS, OTHER
DOCUMENTS, INSTRUMENTS, POLICIES, AND FORMS OF EVIDENCE OR OTHER MATERIALS
REQUESTED BY ADMINISTRATIVE AGENT OR ANY LENDER UNDER THE TERMS OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; AND

(C)           WITH RESPECT TO THE INITIAL ADVANCE ONLY, ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED, REVIEWED AND APPROVED IN FORM AND SUBSTANCE SATISFACTORY TO
ADMINISTRATIVE AGENT:  (I) RESERVED; (II) AN ENVIRONMENTAL QUESTIONNAIRE AND
ENVIRONMENTAL SITE ASSESSMENT WITH RESPECT TO THE PRESENCE, IF ANY, OF HAZARDOUS
MATERIALS ON THE PROPERTY; (III) COPIES OF ALL AGREEMENTS WHICH ARE MATERIAL TO
THE OCCUPANCY AND OPERATION OF THE PROPERTY; (V) COPIES OF ALL BUILDING PERMITS
AND PERMITS REQUIRED IN CONNECTION WITH THE DEVELOPMENT OF THE PROPERTY
INCLUDING, WITHOUT LIMITATION, ANY DOCUMENTATION RELATING TO THE ENTITLEMENT OF
KAPALUA MAUKA; (VI) COPIES OF ANY INITIAL STUDY, NEGATIVE DECLARATION, MITIGATED
NEGATIVE DECLARATION, ENVIRONMENTAL IMPACT REPORT, NOTICE OF DETERMINATION OR
NOTICE OF EXEMPTION PREPARED, ADOPTED, CERTIFIED OR FILED BY OR WITH ANY
GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE PROPERTY; (VII) AN APPRAISAL OF
THE PROPERTY; AND (VIII) SUCH FINANCIAL AND OTHER INFORMATION ABOUT THE BORROWER
AND THE PROPERTY AS THE ADMINISTRATIVE AGENT SHALL HAVE REQUESTED IN ITS SOLE
DISCRETION INCLUDING, WITHOUT LIMITATION, ABOUT ANY LEASES AND TENANTS OF THE
PROPERTY.

(D)           ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH LENDER SUCH
LENDER’S PRO RATA SHARE OF SUCH DISBURSEMENT;

(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN APPLICATION FOR
ADVANCE;

 

22

--------------------------------------------------------------------------------


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER
APPROVALS, OPINIONS OF COUNSEL AND DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY
REQUEST IN ITS REASONABLE DISCRETION RELATING TO THE PROPERTY, THE BORROWER, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY:

(G)           THE REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER IN THE
LOAN DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE SUCH ADVANCE IS
MADE, WITH THE SAME EFFECT AS IF MADE ON AND AS OF SUCH DATE (EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE); AND

(H)           NO ACT, OMISSION, CHANGE, OCCURRENCE OR EVENT WHICH HAS A MATERIAL
ADVERSE EFFECT SHALL HAVE OCCURRED SINCE THE EFFECTIVE DATE; AND

(I)            BORROWER SHALL PROVIDE, AT BORROWER’S EXPENSE, AN OPINION OF
LEGAL COUNSEL IN FORM AND CONTENT SATISFACTORY TO ADMINISTRATIVE AGENT TO THE
EFFECT THAT:  (A) UPON DUE AUTHORIZATION, EXECUTION AND RECORDATION OR FILING AS
MAY BE SPECIFIED IN THE OPINION, EACH OF THE LOAN DOCUMENTS AND OTHER RELATED
DOCUMENTS SHALL BE LEGAL, VALID AND BINDING INSTRUMENTS, ENFORCEABLE AGAINST THE
MAKERS THEREOF IN ACCORDANCE WITH THEIR RESPECTIVE TERMS; (B) BORROWER AND
LEASEHOLD MORTGAGOR ARE DULY FORMED AND HAVE ALL REQUISITE AUTHORITY TO ENTER
INTO THE LOAN DOCUMENTS AND OTHER RELATED DOCUMENTS; AND (C) SUCH OTHER MATTERS,
INCIDENT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AS ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.

3.2           ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION.

 

The proceeds of the Loan, when qualified for disbursement, shall be deposited
into the Account or otherwise disbursed to or for the benefit or account of
Borrower under the terms of this Agreement; provided, however, that any direct
disbursements from the Loan which are made by means of wire transfer, shall be
subject to the provisions of Section 3.4.  Disbursements hereunder may be made
by Administrative Agent upon the written request of any person who has been
authorized by Borrower to request such disbursements until such time as written
notice of Borrower’s revocation of such authority is received by Administrative
Agent.

3.3           LOAN DISBURSEMENTS.

 

Subject to the conditions set forth in Section 3.1, the proceeds of the Loan
shall be disbursed in accordance with the terms and conditions of the Loan
Documents.  All disbursements shall be applied by Borrower solely for the
purposes permitted by this Agreement.  Administrative Agent and Lenders have no
obligation to monitor or determine Borrower’s use or application of the
disbursements.

3.4           FUNDS TRANSFER DISBURSEMENTS.

 

Borrower hereby authorizes Administrative Agent to disburse the proceeds of any
Loan(s) made by each Lender or its affiliate pursuant to the Loan Documents as
requested by an authorized representative of the Borrower to any of the accounts
designated in that certain Exhibit entitled Transfer Authorizer Designation. 
Borrower agrees to be bound by any transfer request: (i) authorized or
transmitted by Borrower; or, (ii) made in Borrower’s name and accepted by
Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower.  Borrower further
agrees and acknowledges that Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by Borrower
to effect a wire or funds transfer even if the information provided by Borrower
identifies a different bank or account holder than named by the Borrower. 
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower.  If Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer or requests or takes any actions in an attempt to detect
unauthorized funds transfer requests, Borrower agrees that no matter how many
times Administrative Agent takes these actions Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any

 

23

--------------------------------------------------------------------------------


agreement between Administrative Agent and Borrower.   Borrower agrees to notify
Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within 14 days after
Administrative Agent’s confirmation to Borrower of such transfer. 
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each transfer will be made.  Administrative Agent
may delay or refuse to accept a funds transfer request if the transfer would:
(i) violate the terms of this authorization (ii) require use of a bank
unacceptable to Administrative Agent or prohibited by government authority;
(iii) cause Administrative Agent to violate any Federal Reserve or other
regulatory risk control program or guideline, or (iv) otherwise cause
Administrative Agent to violate any applicable law or regulation. 
Administrative Agent shall not be liable to Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s transfers
may be made or information received or transmitted, and no such entity shall be
deemed an agent of the Administrative Agent, (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s
control, or (iii) any special, consequential, indirect or punitive damages,
whether or not (a) any claim for these damages is based on tort or contract or
(b) Administrative Agent or Borrower knew or should have known the likelihood of
these damages in any situation.  Administrative Agent makes no representations
or warranties other than those expressly made in this Agreement.


ARTICLE 4.  INSURANCE

Borrower shall, while any obligation of Borrower or Leasehold Mortgagor under
any Loan Document remains outstanding, maintain at Borrower’s sole expense, with
licensed insurers approved by Administrative Agent, the following policies of
insurance in form and substance reasonably satisfactory to Administrative Agent,
provided that Borrower shall have fifteen (15) days after written notice that
Borrower has not complied with its obligations under this Article 4 to so comply
before a Default shall be deemed to have occurred hereunder.  Capitalized terms
used in this Article shall have the same meaning as such terms are commonly and
presently defined in the insurance industry.

4.1           TITLE INSURANCE.

 

A Title Policy, together with any endorsements which Administrative Agent may
require, insuring Administrative Agent, for the benefit of Lenders, in the
principal amount of the Loan, of the validity and the priority of the lien of
the Mortgage upon the Property, subject only to matters approved by
Administrative Agent in writing.  During the term of the Loan, Borrower shall
deliver to Administrative Agent, within ten (10) days of Administrative Agent’s
written request, such other endorsements to the Title Policy as Administrative
Agent may reasonably require with respect to the Property.

4.2           PROPERTY INSURANCE.

 

An All Risk/Special Form Property Insurance policy, including without
limitation, theft coverage and such other coverages and endorsements as
Administrative Agent may require, insuring Administrative Agent, for the benefit
of Lenders against damage to the Property in an amount not less than 100% of the
full replacement cost.   Such coverage should adequately insure any and all Loan
collateral, whether such collateral is onsite, stored offsite or otherwise.  
Administrative Agent, for the benefit of Lenders, shall be named on the policy
as Mortgagee and named under a Lender’s Loss Payable Endorsement (form #438BFU
or equivalent).

4.3           FLOOD HAZARD INSURANCE.

 

A policy of flood insurance, as required by applicable governmental regulations,
or as deemed necessary by Administrative Agent, in an amount required by
Administrative Agent, but in no event less than the amount sufficient to meet
the requirements of applicable law and governmental regulation.

 

24

--------------------------------------------------------------------------------


 

4.4           LIABILITY INSURANCE.

 

A policy of Commercial General Liability insurance on an occurrence basis, with
coverages and limits as reasonably required by Administrative Agent, insuring
against liability for injury and/or death to any person and/or damage to any
property occurring on the Property.

4.5           OTHER COVERAGE.

 

Borrower shall provide to Administrative Agent evidence of such other reasonable
insurance in such reasonable amounts as Administrative Agent may from time to
time request against such other insurable hazards which at the time are commonly
insured against for property similar to the subject Property located in or
around the region in which the subject Property is located.  Such coverage
requirements may include but are not limited to coverage for earthquake, acts of
terrorism, business income, delayed business income, rental loss, sink hole,
soft costs, tenant improvement or environmental.

4.6           GENERAL.

 

Borrower shall provide to Administrative Agent insurance certificates or other
evidence of coverage in form acceptable to Administrative Agent, with coverage
amounts, deductibles, limits and retentions as reasonably required by
Administrative Agent.  All insurance policies shall provide that the coverage
shall not be cancelable or materially changed without 10 days prior written
notice to Administrative Agent of any cancellation for nonpayment of premiums,
and not less than 30 days prior written notice to Administrative Agent of any
other cancellation or any modification (including a reduction in coverage). 
Administrative Agent, for the benefit of Lenders shall be named under a Lender’s
Loss Payable Endorsement (form #438BFU or equivalent) on all insurance policies
which Borrower actually maintains with respect to the Property.  All insurance
policies shall be issued and maintained by insurers approved to do business in
the state in which the Property is located and must have an A.M. Best Company
financial rating and policyholder surplus acceptable to Administrative Agent. 
Notwithstanding anything to the contrary herein but without limiting or
affecting the requirements of this Article 4, Administrative Agent and Lenders
may not make the granting of the Loan contingent upon the procuring of any
insurance required hereunder or under any of the other Loan Documents with an
insurance company designated by Administrative Agent or any Lender.


ARTICLE 5.  REPRESENTATIONS AND WARRANTIES

As a material inducement to Lenders’ entry into this Agreement, Borrower
represents and warrants to Administrative Agent and each Lender as of the
Effective Date and continuing thereafter that:

5.1           AUTHORITY/ENFORCEABILITY.

 

Borrower is in compliance in all material respects with all Requirements of Law
applicable to its organization, existence and transaction of business and has
all necessary rights and powers to own, develop and operate the Property as
contemplated by the Loan Documents.

5.2           BINDING OBLIGATIONS.

 

Borrower is authorized to execute, deliver and perform its obligations under the
Loan Documents, and such obligations shall be valid and binding obligations of
Borrower.

5.3           FORMATION AND ORGANIZATIONAL DOCUMENTS.

 

Borrower has delivered to Administrative Agent all formation and organizational
documents of Borrower, of the partners, joint venturers or members of Borrower,
if any, and of all guarantors of the Loan, if any, and all such formation and
organizational documents remain in full force and effect and have not been
amended or modified since they were delivered to Lender.  Borrower shall
immediately provide Lender with copies of any amendments or modifications of the
formation or organizational documents.

 

25

--------------------------------------------------------------------------------


 

5.4           NO VIOLATION.

 

Borrower’s execution, delivery, and performance under the Loan Documents do not:
(a) require any consent or approval not heretofore obtained under any
partnership agreement, operating agreement, articles of incorporation, bylaws or
other document; (b) violate any Requirements of Law applicable to the Borrower
or the Property; or (c) conflict with, or constitute a breach or default or
permit the acceleration of obligations under any material agreement, contract,
lease, or other document by which the Borrower is or the Property are bound or
regulated.

5.5           COMPLIANCE WITH LAWS.

 

Borrower has, and at all times shall have obtained, all permits, licenses,
exemptions, and approvals necessary to construct, occupy, operate and market the
Property, and shall maintain compliance in all material respects with all
Requirements of Law applicable to the Property and all other applicable
statutes, laws, regulations and ordinances necessary for the transaction of its
business.  The Property is a legal parcel lawfully created in full compliance
with all subdivision laws and ordinances.

5.6           LITIGATION.

 

Except as disclosed on Schedule 5.6 attached hereto, there are no claims,
actions, suits, or proceedings pending, or to Borrower’s knowledge threatened,
against Borrower or affecting the Property which could reasonably be expected to
result in a Material Adverse Effect..

5.7           FINANCIAL CONDITION.

 

All financial statements and information heretofore and hereafter delivered to
Administrative Agent by Borrower, including, without limitation, information
relating to the financial condition of Borrower, the Property, the partners,
joint venturers or members of Borrower, and/or Leasehold Mortgagor, fairly and
accurately represent the financial condition of the subject thereof and have
been prepared (except as noted therein) in accordance with generally accepted
accounting principles consistently applied (except, in the case of unaudited
financial statements, for the lack of footnotes and year-end audit
adjustments).  Borrower acknowledges and agrees that Administrative Agent and
Lenders may request and obtain additional information from third parties
regarding any of the above, including, without limitation, credit reports.

5.8           NO MATERIAL ADVERSE CHANGE.

 

There has been no material adverse change in the financial condition of Borrower
and/or Leasehold Mortgagor since the dates of the latest financial statements
furnished to Administrative Agent and, except as otherwise disclosed to
Administrative Agent in writing or in reports filed with the Securities and
Exchange Commission, Borrower has not entered into any material transaction
which is not disclosed in such financial statements.

5.9           ACCURACY.

 

All reports, documents, instruments, information and forms of evidence delivered
to Administrative Agent concerning the Loan or security for the Loan or required
by the Loan Documents are accurate, correct and sufficiently complete in all
material respects as of the date furnished to give Administrative Agent and
Lenders true and accurate knowledge of their subject matter, and do not contain
any material misrepresentation or omission.

5.10         TAX LIABILITY.

 

Except as disclosed on Schedule 5.10, Borrower has filed all required federal,
state, county and municipal tax returns and has paid all taxes and assessments
owed and payable, and, except as disclosed on

 

26

--------------------------------------------------------------------------------


 

Schedule 5.10, Borrower has no knowledge of any basis for any additional payment
with respect to any such taxes and assessments.

5.11         TITLE TO ASSETS; NO LIENS.

 

Borrower has good and indefeasible title to the Property, free and clear of all
liens and encumbrances except Permitted Liens.

5.12         MANAGEMENT AGREEMENTS.

 

Borrower is not a party or subject to any management agreement with respect to
the Property.

5.13         UTILITIES.

 

All utility services, including, without limitation, water, sewage, electrical
and telephone, necessary for the development and occupancy of the Property are
available at or within the boundaries of the Property.

5.14         COMPLIANCE.

 

Borrower is familiar with and in compliance with all Requirements of Law and
Permits for the development and operation of the Property and will conform to
and comply with all Requirements of Law in all material respects.

5.15         AMERICANS WITH DISABILITIES ACT COMPLIANCE.

 

Any improvements on the Property have been designed and shall be constructed and
completed, and thereafter maintained, in strict accordance and full compliance
with all of the requirements of the ADA.  Borrower shall be responsible for all
ADA compliance costs.

5.16         BUSINESS LOAN.

 

The Loan is a business loan transaction in the stated amount solely for the
purpose of carrying on the business of Borrower and none of the proceeds of the
Loan will be used for the personal or family purposes of the Borrower.

5.17         TAX SHELTER REGULATIONS.

 

Neither the Borrower, Leasehold Mortgagor, nor any Subsidiary of any of the
foregoing intends to treat the Loan or the transactions contemplated by this
Agreement and the other Loan Documents as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4).  If the Borrower,
or any other party to the Loan determines to take any action inconsistent with
such intention, the Borrower will promptly notify Administrative Agent and each
Lender thereof.  If the Borrower so notifies the Administrative Agent and each
Lender, the Borrower acknowledges that each Lender may treat its Loan as part of
a transaction that is subject to Treasury Regulation Section 301.6112-1, and
Lender will maintain the lists and other records, including the identity of the
applicable party to the Loan as required by such Treasury Regulation.

5.18         PROPERTY DOCUMENTS.

 

Borrower has furnished Administrative Agent with a true and complete copy of all
contracts, leases, licenses and other agreements and documents (collectively,
“Property Documents”) material to the operation of the Property.

 

27

--------------------------------------------------------------------------------


 


ARTICLE 6.  HAZARDOUS MATERIALS

6.1           SPECIAL REPRESENTATIONS AND WARRANTIES.

 

Without in any way limiting the other representations and warranties set forth
in this Agreement, and after reasonable investigation and inquiry, Borrower
hereby specially represents and warrants to the best of Borrower’s knowledge as
of the date of this Agreement as follows:

(a)           Hazardous Materials.  Except as set forth in those certain reports
listed on Schedule 6.1 attached hereto (the “Site Assessment”) , the Property is
not and has not been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any oil, flammable explosives, asbestos, urea formaldehyde
insulation, radioactive materials, hazardous wastes, toxic or contaminated
substances or similar materials, including, without limitation, any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“toxic substances,” “wastes,” “regulated substances,” “industrial solid wastes,”
or “pollutants” under the Hazardous Materials Laws, as described below, and/or
other applicable environmental laws, ordinances and regulations (collectively,
the “Hazardous Materials”).  “Hazardous Materials” shall not include
commercially reasonable amounts of such materials used in the ordinary course of
operation and maintenance of the Property which are used and stored in
accordance with all applicable environmental laws, ordinances and regulations.

(b)           Hazardous Materials Laws.  The Property is in compliance with all
laws, ordinances and regulations relating to Hazardous Materials (“Hazardous
Materials Laws”), including, without limitation:  the Clean Air Act, as amended,
42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control Act, as
amended, 33 U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery
Act of 1976, as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive
Environment Response, Compensation and Liability Act of 1980, as amended
(including the Superfund Amendments and Reauthorization Act of 1986, “CERCLA”),
42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, as amended,
29 U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; the Hawaii Occupational Safety and
Health Law, Haw. Rev. Stat. Chapter 392, as amended; Haw. Rev. Stat. Chapters
128D (Environmental Response), 149A (Pesticides), 195D (Conservation), 340A
(Solid Waste), 340E (Safe Drinking Water), 342B (Air Pollution Control), 342D
(Water Pollution), 342F (Noise Pollution), 342H (Solid Waste Pollution), 342J
(Hazardous Waste), 342L (Underground Storage Tanks), and 342P (Asbestos), all as
amended; and all comparable state and local laws, laws of other jurisdictions or
orders and regulations.

(c)           Hazardous Materials Claims.  There are no claims or actions
(“Hazardous Materials Claims”) pending or threatened against Borrower, the
Property by any governmental entity or agency or by any other person or entity
relating to Hazardous Materials or pursuant to the Hazardous Materials Laws.

6.2           HAZARDOUS MATERIALS COVENANTS.

 

Borrower agrees as follows:

(a)           No Hazardous Activities.  Borrower shall not cause or permit the
Property to be used as a site for the use, generation, manufacture, storage,
treatment, release, discharge, disposal, transportation or presence of any
Hazardous Materials.

(b)           Compliance.  Borrower shall comply and cause the Property to
comply in all material respects with all Hazardous Materials Laws.

(c)           Notices.  Borrower shall immediately notify Administrative Agent
in writing of:  (i) the discovery of any Hazardous Materials on, under or about
the Property; (ii) any knowledge by

 

28

--------------------------------------------------------------------------------


 

Borrower that the Property does not comply with any Hazardous Materials Laws;
and (iii) any Hazardous Materials Claims.

(d)           Remedial Action.  In response to the presence of any Hazardous
Materials on, under or about the Property, Borrower shall immediately take, at
Borrower’s sole expense, all remedial action required by any Hazardous Materials
Laws or any judgment, consent decree, settlement or compromise in respect to any
Hazardous Materials Claims, not later than fifteen (15) days after written
notice from Administrative Agent that it is in default of any such obligation.. 
Without limitation of the foregoing sentence, Borrower shall, subject to all
applicable Requirements of Law including, without limitation Hazardous Materials
Laws, within one hundred eighty (180) days after the Effective Date, exercise
reasonable best efforts to complete the actions specifically recommended in the
Findings, Opinions, Conclusions, and Recommendations of  the Site Assessment
(Section 9.0) with respect to the Recognized Environmental Conditions identified
therein at the Property (excluding such Recognized Environmental Conditions at
the portions of the Property subject to being released pursuant to Section 2.15
above); provided, however, that this obligation shall not include subsurface
investigation or soil sampling unless required under Hazardous Materials Laws.

6.3           INSPECTION BY ADMINISTRATIVE AGENT.

 

Upon reasonable prior notice to Borrower and subject to the rights of tenants,
Administrative Agent, its employees and agents, may from time to time (whether
before or after the commencement of a nonjudicial or judicial foreclosure
proceeding) enter and inspect the Property for the purpose of determining the
existence, location, nature and magnitude of any past or present release or
threatened release of any Hazardous Materials into, onto, beneath or from the
Property.

6.4           HAZARDOUS MATERIALS INDEMNITY.

 

BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE
AGENT AND EACH LENDER, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH
ADMINISTRATIVE AGENT AND/OR ANY LENDER MAY INCUR AS A DIRECT OR INDIRECT
CONSEQUENCE OF THE USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL, THREATENED
DISPOSAL, TRANSPORTATION OR PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR
ABOUT THE PROPERTY OR IMPROVEMENTS.  BORROWER SHALL IMMEDIATELY PAY TO
ADMINISTRATIVE AGENT AND/OR ANY LENDER, UPON DEMAND, ANY AMOUNTS OWING UNDER
THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES
UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE
LOAN.  BORROWER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND EACH LENDER SHALL SURVIVE THE CANCELLATION OF THE NOTES
AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE MORTGAGE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, BORROWER SHALL NOT BE
LIABLE FOR ANY HAZARDOUS MATERIALS PLACED IN, UNDER, OVER, FROM OR AFFECTING THE
PROPERTY AFTER THE LATER OF SUCH TIME AS BORROWER IS NO LONGER EITHER THE OWNER
OF THE PROPERTY OR IN POSSESSION OF THE PROPERTY; PROVIDED, HOWEVER, THAT (I)
THE MIGRATION OF ANY HAZARDOUS MATERIALS PLACED IN, UNDER, OVER, FROM OR
AFFECTING THE PROPERTY, WHICH MATERIALS WERE PRESENT PRIOR TO THE LATER OF SUCH
TIME WHEN BORROWER IS NO LONGER EITHER THE OWNER OF THE PROPERTY OR IN
POSSESSION OF THE PROPERTY SHALL REMAIN THE LIABILITY OF BORROWER; AND (II)
BORROWER SHALL HAVE THE BURDEN OF PROVING THAT SUCH ENVIRONMENTAL CONDITION
OCCURRED SUBSEQUENT TO BORROWER’S OWNERSHIP OR POSSESSION OF THE PROPERTY, AS
THE CASE MAY BE.

 

29

--------------------------------------------------------------------------------


 

6.5           LEGAL EFFECT OF SECTION.

 

It is expressly understood that Borrower’s duty to indemnify Administrative
Agent and Lenders hereunder shall survive:  (i) any judicial or non-judicial
foreclosure under the Mortgage, or transfer of the Property in lieu thereof;
(ii) the release and reconveyance or cancellation of the Mortgage; and (iii) the
satisfaction of all of Borrower’s Obligations under the Loan Documents.


ARTICLE 7.  COVENANTS OF BORROWER

7.1           EXPENSES.

 

Borrower shall pay to Administrative Agent, within fifteen (15) days of written
demand by Administrative Agent, all reasonable costs and expenses incurred by
Administrative Agent in connection with:  (a) the preparation of this Agreement,
all other Loan Documents and Other Related Documents contemplated hereby;
(b) the administration of this Agreement, the other Loan Documents and Other
Related Documents for the term of the Loan; and (c) the enforcement or
satisfaction by Administrative Agent or Lenders of any of Borrower’s obligations
under this Agreement, the other Loan Documents or the Other Related Documents. 
For all purposes of this Agreement, Administrative Agent’s and Lenders’ costs
and expenses shall include, without limitation, all reasonable appraisal fees,
cost engineering and inspection fees, legal fees and expenses, accounting fees,
environmental consultant fees, auditor fees, UCC filing fees and/or UCC vendor
fees, and the cost to Lenders of any title insurance premiums, title surveys,
reconveyance and notary fees.  Borrower recognizes and agrees that formal
written Appraisals of the Property by a licensed independent appraiser may be
required by Administrative Agent’s or any Lender’s internal procedures and/or
federal regulatory reporting requirements on an annual and/or specialized basis
and that Administrative Agent or Lenders’ may, at their option, require
inspection of the Property by an independent supervising architect and/or cost
engineering specialist at least semi-annually.  If any of the services described
above are provided by an employee of Administrative Agent, Administrative
Agent’s costs and expenses for such services shall be calculated in accordance
with Administrative Agent’s standard charge for such services.

7.2           ERISA COMPLIANCE.

 

Borrower shall at all times comply with the provisions of ERISA with respect to
any retirement or other employee benefit plan to which it is a party as
employer, and as soon as possible after Borrower knows, or has reason to know,
that any Reportable Event (as defined in ERISA) with respect to any such plan of
Borrower has occurred, it shall furnish to Administrative Agent a written
statement, within fifteen days after written request therefor from
Administrative Agent,, setting forth details as to such Reportable Event and the
action, if any, which Borrower proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event furnished to the Pension
Benefit Guaranty Corporation.

7.3           LEASING.

 

Borrower shall use its commercially reasonable efforts to maintain all leasable
commercial space on the Property leased at no less than fair market rental
rates, except for space utilized by the Borrower and its Affiliates; provided,
however, that Borrower shall have fifteen (15) days after written notice from
Administrative Agent to cure any default under this section (i.e., to commence
commercially reasonable efforts to lease space and/or unwind or amend the terms
of any lease to provide for fair market rental rates).

7.4           APPROVAL OF LEASES.

 

All leases (and lease terminations, modifications or amendments) of all or any
material portion of the Property (each, a “Major Lease”) shall:  (a) be for not
less than fair market rental rates; and (b) include estoppel, subordination,
attornment and mortgagee protection provisions satisfactory to Administrative
Agent (any such Major Lease which complies with the foregoing clauses (a) and
(b), and each other lease (and lease termination, modification or amendment) of
the Property which is not a Major Lease, a herein

 

30

--------------------------------------------------------------------------------


 

referred to as a “Permitted Lease”): provided, however, that Borrower shall have
fifteen (15) days after written notice from Administrative Agent to cure any
default under this section (i.e., to unwind or amend the terms of any Major
Lease to provide for fair market rental rates and/or estoppel, subordination,
attornment and mortgagee protection provisions satisfactory to Administrative
Agent)..

7.5           SUBDIVISION MAPS.

 

Prior to recording any final map, plat, parcel map, lot line adjustment or other
subdivision map of any kind covering any portion of the Property (collectively,
“Subdivision Map”), Borrower shall submit such Subdivision Map to Administrative
Agent for Administrative Agent’s review and approval, which approval shall not
be unreasonably withheld.  Within ten (10) Business Days after Administrative
Agent’s receipt of such Subdivision Map, Administrative Agent shall provide
Borrower written notice if Administrative Agent disapproves of said Subdivision
Map.  Within five (5) Business Days after Administrative Agent’s request,
Borrower shall execute, acknowledge and deliver to Administrative Agent such
amendments to the Loan Documents as Administrative Agent may reasonably require
to reflect the change in the legal description of the Property resulting from
the recordation of any Subdivision Map.  In connection with and promptly after
the recordation of any amendment or other modification to the Mortgage recorded
in connection with such amendments, Borrower shall deliver to Administrative
Agent, for the benefit of Lenders, at Borrower’s sole expense, a title
endorsement to the Title Policy in form and substance reasonably satisfactory to
Administrative Agent insuring the continued first priority lien of the
Mortgage.  Subject to the execution and delivery by Borrower of any documents
required under this Section, Administrative Agent, on behalf of Lenders, shall,
if required by applicable law, sign any Subdivision Map approved by
Administrative Agent pursuant to this Section.

7.6           RESERVED.

 

7.7           FURTHER ASSURANCES.

 

Upon Administrative Agent’s request and at Borrower’s sole cost and expense,
Borrower shall, within fifteen (15) days of written request therefor by
Administrative Agent, execute, acknowledge and deliver any other instruments and
perform any other acts reasonably necessary or proper, as determined by
Administrative Agent in its reasonable discretion, to carry out the purposes of
this Agreement and the other Loan Documents or to perfect and preserve any Liens
created by the Loan Documents.

7.8           ASSIGNMENT.

 

Without the prior written consent of all of the Lenders, Borrower shall not
assign Borrower’s interest under any of the Loan Documents, or in any monies due
or to become due thereunder, and any assignment without such consent shall be
void.  In this regard, Borrower acknowledges that Lenders would not make this
Loan except in reliance on Borrower’s expertise, reputation, prior experience in
developing and constructing commercial real property, Lenders’ knowledge of
Borrower, and Lenders’ understanding that this Agreement is more in the nature
of an agreement involving personal services than a standard loan where Lenders
would rely on security which already exists.

7.9           RESERVED.

 

7.10         REQUIREMENTS OF LAW.

 

Borrower shall comply with all Requirements of Law in all material respects and
shall use commercially reasonable and good faith efforts to cause other persons
or entities to comply with same in a timely manner.

7.11         LIENS AND STOP NOTICES.

 

IF A CLAIM OF LIEN, OTHER THAN A PERMITTED LIEN, IS RECORDED WHICH AFFECTS THE
PROPERTY OR A BONDED STOP NOTICE IS SERVED UPON ADMINISTRATIVE AGENT OR ANY
LENDER, BORROWER SHALL, WITHIN TWENTY (20) CALENDAR

 

31

--------------------------------------------------------------------------------


 

DAYS OF SUCH RECORDING OR SERVICE OR WITHIN FIVE (5) CALENDAR DAYS OF
ADMINISTRATIVE AGENT’S DEMAND, WHICHEVER OCCURS FIRST:  (A) PAY AND DISCHARGE
THE CLAIM OF LIEN OR BONDED STOP NOTICE; (B) EFFECT THE RELEASE THEREOF BY
RECORDING OR DELIVERING TO ADMINISTRATIVE AGENT A SURETY BOND IN SUFFICIENT FORM
AND AMOUNT; OR (C) PROVIDE ADMINISTRATIVE AGENT WITH OTHER ASSURANCES WHICH
ADMINISTRATIVE AGENT DEEMS, IN ITS REASONABLE DISCRETION, TO BE SATISFACTORY FOR
THE PAYMENT OF SUCH CLAIM OF LIEN OR BONDED STOP NOTICE AND FOR THE FULL AND
CONTINUOUS PROTECTION OF ADMINISTRATIVE AGENT AND LENDERS FROM THE EFFECT OF
SUCH LIEN OR BONDED STOP NOTICE.

7.12         FINANCIAL COVENANTS.

 


(A)           NET WORTH.  BORROWER SHALL, AS OF THE END OF EACH FISCAL QUARTER
OF BORROWER, MAINTAIN A NET WORTH OF NOT LESS THAN $85,000,000.00.  AS USED
HEREIN, “NET WORTH” SHALL MEAN, (A) THE SUM OF THE (I) PAR VALUE (OR VALUE
STATED ON THE BOOKS OF THE CORPORATION) OF THE CAPITAL STOCK (BUT EXCLUDING
TREASURY STOCK AND CAPITAL STOCK SUBSCRIBED AND UNISSUED) OF THE BORROWER AND
ITS SUBSIDIARIES PLUS (II) THE AMOUNT OF PAID-IN CAPITAL AND RETAINED EARNINGS
OF THE BORROWER AND ITS SUBSIDIARIES, IN EACH CASE AS SUCH AMOUNTS WOULD BE
SHOWN ON A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES
PREPARED IN ACCORDANCE WITH GAAP MINUS (II) TO THE EXTENT INCLUDED IN CLAUSE
(A), ALL AMOUNTS PROPERLY ATTRIBUTABLE TO MINORITY INTERESTS, IF ANY, IN THE
STOCK AND SURPLUS OF SUBSIDIARIES.


(B)           LIQUIDITY.  BORROWER SHALL MAINTAIN, AS OF THE END OF EACH
CALENDAR QUARTER, LIQUIDITY OF NOT LESS THAN $10,000,000.  AS USED HEREIN,
“LIQUIDITY” SHALL MEAN THE SUM OF (I) CASH, (II) CASH EQUIVALENTS, (III)
PUBLICLY TRADED AND PUBLICLY QUOTED MARKETABLE SECURITIES ACCEPTABLE TO
ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION, (IV) UNDISBURSED COMMITMENT
UNDER SECURED LINES OF CREDIT AVAILABLE TO BORROWER INCLUDING, WITHOUT
LIMITATION, UNDER THIS LOAN, AND (V) THE AMOUNT, IF ANY, NOT TO EXCEED
$2,000,000, BY WHICH ACCOUNTS RECEIVABLE OF THE BORROWER EXCEED ACCOUNTS PAYABLE
OF THE BORROWER, NET, IN CONNECTION WITH ANY OF THE FOREGOING, OF ANY
ENCUMBRANCE, SETOFF OR CLAIM AND MINUS ANY UNSECURED INDEBTEDNESS OF BORROWER.


(C)           INDEBTEDNESS.  BORROWER SHALL NOT PERMIT AT ANY TIME (I) TOTAL
AGGREGATE INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP (INCLUDING THE INDEBTEDNESS DESCRIBED IN CLAUSES
(II) AND (III) BELOW) TO EXCEED $300,000,000.00, (II) TOTAL AGGREGATE
INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP RELATING TO THE ACQUISITION, DEVELOPMENT AND OPERATION OF
ANY SPECIFIC REAL PROPERTY DEVELOPMENT PROJECT TO EXCEED $150,000,000.00 AND
(III) TOTAL AGGREGATE INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS NOT RELATING TO THE ACQUISITION, DEVELOPMENT AND OPERATION OF
ANY SPECIFIC REAL PROPERTY DEVELOPMENT PROJECT TO EXCEED $150,000,000.00.


(D)           INTEREST COVERAGE RATIO.  BORROWER SHALL NOT PERMIT THE RATIO OF
(I) NET INCOME OF THE BORROWER PLUS INTEREST EXPENSE AND TAXES OF BORROWER TO
(II) INTEREST EXPENSE OF BORROWER, IN EACH CASE CALCULATED IN ACCORDANCE WITH
GAAP AS OF THE END OF EACH FISCAL YEAR FOR THE FISCAL YEAR THEN ENDING, TO BE
LESS THAN 1.50 TO 1.00.

7.13         SPECIAL COVENANTS.  Without the prior written consent of
Administrative Agent, which consent shall not be unreasonably withheld or
delayed, Borrower shall not, and shall not permit Leasehold Mortgagor, to (a)
enter into, amend in any material respect (provided that Borrower shall provide
Administrative Agent a copy of any amendments, whether or not material) or
terminate any material agreement providing for the development, management, or
operation of the Property (approval of any such other material agreement not to
be unreasonably withheld by Administrative Agent); and (b) engage in any
transaction with any Affiliate of Borrower or Leasehold Mortgagor on other than
fair market, arms’-length terms and conditions.

 

7.14         POST-CLOSING DELIVERIES.  Without limiting any other provision of
this Agreement, the Borrower shall obtain and deliver to Administrative Agent,
from such from tenants under leases of the Property as Administrative Agent
requests and not later than the date which is sixty (60) days after the
Effective Date (as such date may be extended in writing by the Administrative
Agent in its sole and

 

 

32

--------------------------------------------------------------------------------


 

absolute discretion), subordination, non-disturbance and attornment agreements
and tenant estoppels in form and substance reasonably satisfactory to the
Administrative Agent.

 

7.15         WATER DELIVERY AGREEMENT.  Borrower shall, and shall cause,
Leasehold Mortgagor, Maui Pineapple Company, Ltd., a Hawaii corporation, and
each of Borrower’s Affiliates, as necessary,  to fully comply with the terms and
provisions of, and to fully perform any and all obligations under and as
required by, the Water Delivery Agreement and the Collateral Assignment of Water
Delivery Agreement.   Without limitation of any other provision of the Loan
Documents, this agreement shall survive any judicial or non-judicial foreclosure
under the Mortgage, or transfer of the Property in lieu thereof or the release
and reconveyance or cancellation of the Mortgage.

 


ARTICLE 8.  REPORTING COVENANTS

8.1           FINANCIAL INFORMATION.

 

Borrower shall deliver to the Administrative Agent, in form and detail
reasonably satisfactory to the Administrative Agent:

(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE BORROWER (COMMENCING WITH THE FISCAL YEAR ENDED
DECEMBER 31, 2007), A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH
GAAP, AUDITED AND ACCOMPANIED BY A REPORT AND OPINION OF AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WHICH REPORT AND OPINION (I) SHALL BE
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS, (II) SHALL
NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT, AND (III) SHALL
INCLUDE IN THE FOOTNOTES THERETO INFORMATION REGARDING ANY DEFAULT THAT HAS
OCCURRED AND IS CONTINUING, INCLUDING THE NATURE AND STATUS OF SUCH DEFAULT,
THAT SUCH INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OBTAINED KNOWLEDGE OF DURING
THE COURSE OF THEIR EXAMINATION; AND

(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 60 DAYS AFTER THE
END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
BORROWER (COMMENCING WITH THE FISCAL QUARTER ENDING SEPTEMBER 30, 2007), A
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF
SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR
THE PORTION OF THE BORROWER’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE
IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE
PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL, CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER, TREASURER OR CONTROLLER OF THE BORROWER AS FAIRLY PRESENTING
THE FINANCIAL CONDITION, RESULTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS OF THE BORROWER AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY
TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.

(C)           WITHIN THIRTY (30) DAYS OF WRITTEN REQUEST BY ADMINISTRATIVE
AGENT, ANY OTHER FINANCIAL INFORMATION INCLUDING, WITHOUT LIMITATION, QUARTERLY
FINANCIAL STATEMENTS, ANNUAL FINANCIAL STATEMENTS, CASH FLOW PROJECTIONS AND
QUARTERLY OPERATING STATEMENTS REQUESTED BY ADMINISTRATIVE AGENT FOR THE
BORROWER OR ANY OF ITS SUBSIDIARIES.

Except as otherwise agreed to by Administrative Agent, all such financial
information shall be prepared in accordance with GAAP consistently applied.

8.2           CERTIFICATES; OTHER INFORMATION.

 

Borrower shall deliver to the Administrative Agent, in form and detail
satisfactory to the Administrative Agent:

 

33

--------------------------------------------------------------------------------


 

(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 8.1 (COMMENCING WITH THE DELIVERY OF THE FINANCIAL
STATEMENTS FOR THE FISCAL QUARTER ENDED ON OR AROUND SEPTEMBER 30, 2007) AND IN
ANY EVENT WITHIN THE TIME PERIOD SPECIFIED THEREIN, A DULY COMPLETED COMPLIANCE
CERTIFICATE SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER,
TREASURER OR CONTROLLER OF THE BORROWER;

(B)           PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
REQUEST BY A LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, COPIES OF ANY
DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR RECOMMENDATIONS SUBMITTED TO THE
BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS) OF THE
BORROWER BY INDEPENDENT ACCOUNTANTS IN CONNECTION WITH THE ACCOUNTS OR BOOKS OF
THE BORROWER OR ANY SUBSIDIARY, OR ANY AUDIT OF ANY OF THEM;

(C)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF THE BORROWER, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC
AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE BORROWER MAY FILE OR
BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT HERETO; AND

(D)           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR ANY LENDER
ACTING THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST.

8.3           BOOKS AND RECORDS.

 

Borrower shall maintain complete books of account and other records for the
Property and for disbursement and use of the proceeds of the Loan, and the same
shall be available for inspection and copying by Administrative Agent and each
Lender upon reasonable prior notice.

8.4           REPORTS.

 

Within ten (10) days of Administrative Agent’s request, Borrower shall deliver
to Administrative Agent monthly inventory reports, marketing and sales schedules
and reports, marketing and sales information and/or leasing information, with
respect to all real property projects of Borrower and all Subsidiaries and
Affiliates of Borrower relating to the Property, all in form and substance
acceptable to Administrative Agent.

8.5           LEASING REPORTS.

 

Borrower shall deliver to Administrative Agent quarterly rent rolls, leasing
schedules and reports, operating statements and/or such other leasing
information as Administrative Agent shall reasonably request with respect to the
Property, each in form and substance reasonably satisfactory to Administrative
Agent.

8.6           KNOWLEDGE OF DEFAULT; ETC.

 

Borrower shall promptly, upon obtaining knowledge thereof, report in writing to
Administrative Agent the occurrence of any Default or Potential Default.  In the
case of any Potential Default, such notice shall include, as applicable, the
affirmative steps which Borrower has taken or intends to take during the
applicable cure period in order to avoid the occurrence of a Default with
respect to the subject event, circumstance or condition.

8.7           LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION.

 

Borrower shall promptly, upon obtaining knowledge thereof, report in writing to
Administrative Agent, (i) the institution of, or threat of, any material
proceeding against or affecting Borrower or the Property,

 

34

--------------------------------------------------------------------------------


 

including any eminent domain or other condemnation proceedings affecting the
Property, or (ii) any material development in any proceeding already disclosed,
which, in either case, could reasonably be expected to have a Material Adverse
Effect on Borrower or the Property, which notice shall contain such information
as may be reasonably available to Borrower to enable Administrative Agent and
its counsel to evaluate such matters.

8.8           ENVIRONMENTAL NOTICES.

 

Borrower shall notify Administrative Agent, in writing, as soon as practicable,
and in any event within ten (10) days after Borrower’s learning thereof, of any
notice required pursuant to Section 6.2(c).


ARTICLE 9.  DEFAULTS AND REMEDIES

9.1           DEFAULT.

 

The occurrence of any one or more of the following shall constitute an event of
default (“Default”) under this Agreement and the other Loan Documents:

(a)           Monetary.  Borrower’s failure to pay when due any sums payable
under the Notes or any of the other Loan Documents and such failure continues
for a period of three (3) business days; or

 

(b)           Performance of Obligations.  Borrower’s or Leasehold Mortgagor’s
failure to perform any obligation in addition to those in Section 9.1(a) above
under any of the Loan Documents or Other Related Documents; provided, however,
that if a cure period is provided for the remedy of such failure, Borrower’s
failure to perform will not constitute a Default until such date as the
specified cure period expires; or

 

(c)           Use.  The prohibition, enjoining or interruption of Borrower’s
right to occupy, use or lease any material portion of the Property for a
continuous period of more than thirty (30) days; or

 

(d)           Liens, Attachment; Condemnation.  (i) The recording of any claim
of Lien (other than a Permitted Lien) against the Property or the service on
Administrative Agent or any Lender of any bonded stop notice relating to the
Loan and the continuance of such claim of Lien or bonded stop notice for twenty
(20) days without discharge, satisfaction or provision for payment being made by
Borrower in a manner satisfactory to Administrative Agent; or (ii) the
condemnation, seizure or appropriation of, or occurrence of an uninsured
casualty with respect to any material portion of the Property; or (iii) the
sequestration or attachment of, or any levy or execution upon any of the
Property, any other collateral provided by Borrower under any of the Loan
Documents or any substantial portion of the other assets of Borrower, which
sequestration, attachment, levy or execution is not released, expunged or
dismissed prior to the earlier of thirty (30) days or the sale of the assets
affected thereby; or

 

(e)           Representations and Warranties.  (i) The material breach of any
representation or warranty of Borrower in any of the Loan Documents; or (ii) any
material adverse change in the financial condition of Borrower from the
financial condition represented to Administrative Agent and Lenders as of the
later of:  (A) the Effective Date; or (B) the date upon which the financial
condition of such party was first represented to Administrative Agent and
Lenders; or

 

(f)            Voluntary Bankruptcy; Insolvency; Dissolution.  (i) The filing of
a petition by Borrower for relief under the Bankruptcy Code, or under any other
present or future state or federal law regarding bankruptcy, reorganization or
other debtor relief law; (ii) the filing of any pleading or an answer by
Borrower in any involuntary proceeding under the Bankruptcy Code or other debtor
relief law which admits the jurisdiction of the court or the petition’s material
allegations regarding Borrower’s insolvency; (iii) a general assignment by
Borrower for the benefit of creditors; or (iv) Borrower applying for, or the
appointment of, a receiver, trustee, custodian or liquidator of Borrower or any
of its property; or

 

 

35

--------------------------------------------------------------------------------


 

 

(g)           Involuntary Bankruptcy.  The failure of Borrower to effect a full
dismissal of any involuntary petition under the Bankruptcy Code or under any
other debtor relief law that is filed against Borrower or in any way restrains
or limits Borrower, Administrative Agent or Lenders regarding the Loan or the
Property, prior to the earlier of the entry of any court order granting relief
sought in such involuntary petition, or sixty (60) days after the date of filing
of such involuntary petition; or

 

(h)           Loss of Priority.  The failure at any time of the Mortgage to be a
valid first lien upon the Property or any portion thereof (subject to Permitted
Liens), other than as a result of any release or reconveyance of the Mortgage
with respect to all or any portion of the Property pursuant to the terms and
conditions of this Agreement; or

 

(i)            Hazardous Materials.  The discovery of any significant Hazardous
Materials in, on or about the Property subsequent to the Effective Date.  Any
such Hazardous Materials shall be “significant” for this purpose if said
Hazardous Materials, in Administrative Agent’s reasonable discretion, constitute
a Materially Adverse Effect; or

 


(J)            OTHER OBLIGORS.  THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN
SECTION 9.1(F) OR SECTION 9.1(G) AS TO ANY PERSON OR ENTITY OTHER THAN BORROWER,
INCLUDING, WITHOUT LIMITATION, LEASEHOLD MORTGAGOR, WHICH IS IN ANY MANNER
OBLIGATED TO THE ADMINISTRATIVE AGENT OR LENDERS UNDER THE LOAN DOCUMENTS.

 

9.2           ACCELERATION UPON DEFAULT; REMEDIES.

 

Upon the occurrence of any Default specified in this Article 9, Requisite
Lenders may, at their sole option, declare all sums owing to Lenders under the
Notes, this Agreement and the other Loan Documents immediately due and payable. 
Upon such acceleration, Administrative Agent, at the direction of Requisite
Lenders, may, in addition to all other remedies permitted under this Agreement
and the other Loan Documents and at law or equity, apply any sums in the Account
to the sums owing under the Loan Documents and any and all obligations of
Lenders to fund further disbursements under the Loan shall terminate.

9.3           DISBURSEMENTS TO THIRD PARTIES.

 

Upon the occurrence of a Default occasioned by Borrower’s failure to pay money
to a third party as required by this Agreement, Administrative Agent may but
shall not be obligated to make such payment from the Loan proceeds or other
funds of Lenders.  If such payment is made from proceeds of the Loan, Borrower
shall immediately deposit with Administrative Agent, upon written demand, an
amount equal to such payment.  If such payment is made from funds of Lenders,
Borrower shall immediately repay such funds upon written demand of
Administrative Agent.  In either case, the Default with respect to which any
such payment has been made by Administrative Agent or Lenders shall not be
deemed cured until such deposit or repayment (as the case may be) has been made
by Borrower to Administrative Agent.

9.4           REPAYMENT OF FUNDS ADVANCED.

 

Any funds expended by Administrative Agent or any Lender in the exercise of its
rights or remedies under this Agreement and the other Loan Documents shall be
payable to Administrative Agent upon demand, together with interest at the rate
applicable to the principal balance of the Loan from the date the funds were
expended.

9.5           RIGHTS CUMULATIVE, NO WAIVER.

 

All Administrative Agent’s and Lenders’ rights and remedies provided in this
Agreement and the other Loan Documents, together with those granted by law or at
equity, are cumulative and may be exercised by Administrative Agent or Lenders
at any time.  Administrative Agent’s or any Lender’s exercise of any right or
remedy shall not constitute a cure of any Default unless all sums then due and
payable to Lenders under the Loan Documents are repaid and Borrower has cured
all other Defaults.  No waiver

 

36

--------------------------------------------------------------------------------


 

shall be implied from any failure of Administrative Agent or any Lender to take,
or any delay by Administrative Agent or any Lender in taking, action concerning
any Default or failure of condition under the Loan Documents, or from any
previous waiver of any similar or unrelated Default or failure of condition. 
Any waiver or approval under any of the Loan Documents must be in writing and
shall be limited to its specific terms.


ARTICLE 10.  THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

10.1         APPOINTMENT AND AUTHORIZATION.

 

(A)           EACH LENDER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS CONTRACTUAL REPRESENTATIVE ON SUCH
LENDER’S BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND OTHER RELATED DOCUMENTS AS ARE SPECIFICALLY DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS
AS ARE REASONABLY INCIDENTAL THERETO.  NOT IN LIMITATION OF THE FOREGOING, EACH
LENDER AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE LOAN
DOCUMENTS AND OTHER RELATED DOCUMENTS FOR THE BENEFIT OF THE LENDERS.

(B)           EACH LENDER HEREBY AGREES THAT, EXCEPT AS OTHERWISE SET FORTH
HEREIN, ANY ACTION TAKEN BY THE REQUISITE LENDERS IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, THE LOAN DOCUMENTS OR THE OTHER RELATED DOCUMENTS,
AND THE EXERCISE BY THE REQUISITE LENDERS OF THE POWERS SET FORTH HEREIN OR
THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO,
SHALL BE AUTHORIZED AND BINDING UPON ALL OF THE LENDERS.

(C)           NOTHING HEREIN SHALL BE CONSTRUED TO DEEM THE ADMINISTRATIVE AGENT
A TRUSTEE OR FIDUCIARY FOR ANY LENDER OR TO IMPOSE ON THE ADMINISTRATIVE AGENT
DUTIES OR OBLIGATIONS OTHER THAN THOSE EXPRESSLY PROVIDED FOR HEREIN.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE USE OF THE TERMS “ADMINISTRATIVE
AGENT”, “AGENT”, “AGENT” AND SIMILAR TERMS IN THE LOAN DOCUMENTS OR OTHER
RELATED DOCUMENTS WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED TO
CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER
AGENCY DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, USE OF SUCH TERMS IS MERELY A
MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN
ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.

(D)           THE ADMINISTRATIVE AGENT SHALL DELIVER TO EACH LENDER, PROMPTLY
UPON RECEIPT THEREOF BY THE ADMINISTRATIVE AGENT, COPIES OF EACH OF THE
FINANCIAL STATEMENTS, CERTIFICATES, NOTICES AND OTHER DOCUMENTS DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT TO ARTICLE 8.  THE ADMINISTRATIVE AGENT WILL ALSO
FURNISH TO ANY LENDER, UPON THE REQUEST OF SUCH LENDER, A COPY (OR, WHERE
APPROPRIATE, AN ORIGINAL) OF ANY DOCUMENT, INSTRUMENT, AGREEMENT, CERTIFICATE OR
NOTICE FURNISHED TO THE ADMINISTRATIVE AGENT BY THE BORROWER, ANY LOAN PARTY OR
ANY OTHER AFFILIATE OF THE BORROWER, PURSUANT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT NOT ALREADY DELIVERED TO SUCH LENDER PURSUANT TO THE TERMS OF THIS
AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT.

(E)           AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THE LOAN DOCUMENTS
AND OTHER RELATED DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OR
COLLECTION OF ANY OF BORROWER’S OBLIGATIONS HEREUNDER), ADMINISTRATIVE AGENT
SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, BUT SHALL
BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED IN SO
ACTING OR REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF THE REQUISITE LENDERS
(OR ALL OF THE LENDERS IF EXPLICITLY REQUIRED UNDER ANY OTHER PROVISION OF THIS
AGREEMENT), AND SUCH INSTRUCTIONS SHALL BE BINDING UPON ALL LENDERS AND ALL
HOLDERS OF ANY OF THE OBLIGATIONS OF BORROWER; PROVIDED, HOWEVER, THAT,
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE ADMINISTRATIVE
AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE ADMINISTRATIVE
AGENT TO PERSONAL LIABILITY OR WHICH IS CONTRARY TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR REQUIREMENTS OF LAW.  NOT IN LIMITATION OF THE FOREGOING, THE
ADMINISTRATIVE AGENT SHALL EXERCISE ANY RIGHT OR REMEDY IT OR THE LENDERS MAY
HAVE UNDER ANY LOAN DOCUMENT UPON THE OCCURRENCE OF A POTENTIAL DEFAULT OR
DEFAULT UNLESS THE REQUISITE LENDERS HAVE DIRECTED THE ADMINISTRATIVE AGENT
OTHERWISE.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF
ACTION WHATSOEVER AGAINST THE ADMINISTRATIVE AGENT AS A RESULT OF THE
ADMINISTRATIVE AGENT ACTING

 

37

--------------------------------------------------------------------------------


 

OR REFRAINING FROM ACTING UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
OTHER RELATED DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF THE REQUISITE
LENDERS, OR WHERE APPLICABLE, ALL THE LENDERS.

10.2         WELLS FARGO AS LENDER.

 

Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders.  Further, the Administrative Agent and
any affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to the other Lenders.  The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its affiliates may receive
information regarding the Borrower, other loan parties, other subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

10.3         LOAN DISBURSEMENTS.

 

(A)           FOLLOWING RECEIPT OF A COMPLETE APPLICATION FOR ADVANCE,
ADMINISTRATIVE AGENT SHALL SEND A COPY THEREOF BY FACSIMILE TO EACH OTHER LENDER
AND SHALL OTHERWISE NOTIFY EACH LENDER OF THE PROPOSED DISBURSEMENT AND THE
FUNDING DATE.  EACH LENDER SHALL MAKE AVAILABLE TO ADMINISTRATIVE AGENT (OR THE
FUNDING BANK OR ENTITY DESIGNATED BY ADMINISTRATIVE AGENT), THE AMOUNT OF SUCH
LENDER’S PRO RATA SHARE OF SUCH DISBURSEMENT IN IMMEDIATELY AVAILABLE FUNDS NOT
LATER THAN THE TIMES DESIGNATED IN SECTION 10.3(B).  UNLESS ADMINISTRATIVE AGENT
SHALL HAVE BEEN NOTIFIED BY ANY LENDER NOT LATER THAN THE CLOSE OF BUSINESS (SAN
FRANCISCO TIME) ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE FUNDING DATE IN
RESPECT OF ANY DISBURSEMENT THAT SUCH LENDER DOES NOT INTEND TO MAKE AVAILABLE
TO ADMINISTRATIVE AGENT SUCH LENDER’S PRO RATA SHARE OF SUCH DISBURSEMENT,
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER SHALL MAKE SUCH AMOUNT
AVAILABLE TO ADMINISTRATIVE AGENT.  IF ANY LENDER DOES NOT NOTIFY ADMINISTRATIVE
AGENT OF ITS INTENTION NOT TO MAKE AVAILABLE ITS PRO RATA SHARE OF SUCH
DISBURSEMENT AS DESCRIBED ABOVE, BUT DOES NOT FOR ANY REASON MAKE AVAILABLE TO
ADMINISTRATIVE AGENT SUCH LENDER’S PRO RATA SHARE OF SUCH DISBURSEMENT, SUCH
LENDER SHALL PAY TO ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT,
TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE.  IN ANY CASE WHERE A
LENDER DOES NOT FOR ANY REASON MAKE AVAILABLE TO ADMINISTRATIVE AGENT SUCH
LENDER’S PRO RATA SHARE OF SUCH DISBURSEMENT, ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, MAY, BUT SHALL NOT BE OBLIGATED TO, FUND TO BORROWER SUCH LENDER’S
PRO RATA SHARE OF SUCH DISBURSEMENT.  IF ADMINISTRATIVE AGENT FUNDS TO BORROWER
SUCH LENDER’S PRO RATA SHARE OF SUCH DISBURSEMENT AND IF SUCH LENDER
SUBSEQUENTLY PAYS TO ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT
SO PAID SHALL CONSTITUTE SUCH LENDER’S PRO RATA SHARE OF SUCH DISBURSEMENT. 
NOTHING IN THIS SECTION 10.3(A) SHALL ALTER THE RESPECTIVE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER IN RESPECT OF A DEFAULTING LENDER OR A
NON-PRO RATA ADVANCE.

(B)           REQUESTS BY ADMINISTRATIVE AGENT FOR FUNDING BY LENDERS OF
DISBURSEMENTS WILL BE MADE BY TELECOPY.  EACH LENDER SHALL MAKE THE AMOUNT OF
ITS DISBURSEMENT AVAILABLE TO ADMINISTRATIVE AGENT IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS, TO SUCH BANK AND ACCOUNT, IN EL SEGUNDO, CALIFORNIA (TO SUCH
BANK AND ACCOUNT IN SUCH OTHER PLACE) AS ADMINISTRATIVE AGENT MAY DESIGNATE, NOT
LATER THAN 9:00 A.M. (SAN FRANCISCO TIME) (OR FOR ANY LENDER WHICH IS BASED IN
AND FUNDS FROM HAWAII, NOON (SAN FRANCISCO TIME)) ON THE FUNDING DATE DESIGNATED
BY ADMINISTRATIVE AGENT WITH RESPECT TO SUCH DISBURSEMENT, BUT IN NO EVENT
EARLIER THAN TWO (2) BUSINESS DAYS FOLLOWING LENDER’S RECEIPT OF THE APPLICABLE
APPLICATION FOR PAYMENT.

(C)           NOTHING IN THIS SECTION 10.3 SHALL BE DEEMED TO RELIEVE ANY LENDER
OF ITS OBLIGATION HEREUNDER TO MAKE ITS PRO RATA SHARE OF DISBURSEMENTS ON ANY
FUNDING DATE, NOR SHALL

 

38

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OR ANY LENDER BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO PERFORM ITS OBLIGATIONS TO MAKE ANY DISBURSEMENT HEREUNDER, AND THE
COMMITMENT OF ANY LENDER SHALL NOT BE INCREASED OR DECREASED AS A RESULT OF THE
FAILURE BY ANY OTHER LENDER TO PERFORM ITS OBLIGATION TO MAKE A DISBURSEMENT.

10.4         DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS.

 

(A)           SUBJECT TO SECTION 10.4(B) BELOW, PAYMENTS ACTUALLY RECEIVED BY
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF LENDERS SHALL BE PAID TO THEM PROMPTLY
AFTER RECEIPT THEREOF BY ADMINISTRATIVE AGENT, BUT IN ANY EVENT WITHIN TWO (2)
BUSINESS DAYS, PROVIDED THAT ADMINISTRATIVE AGENT SHALL PAY TO LENDERS INTEREST
THEREON, AT THE LESSER OF (I) THE FEDERAL FUNDS RATE AND (II) THE RATE OF
INTEREST APPLICABLE TO THE LOAN, FROM THE BUSINESS DAY FOLLOWING RECEIPT OF SUCH
FUNDS BY ADMINISTRATIVE AGENT UNTIL SUCH FUNDS ARE PAID IN IMMEDIATELY AVAILABLE
FUNDS TO LENDERS.  ALL PAYMENTS OF PRINCIPAL, INTEREST, AND OTHER PAYMENTS UNDER
THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS SHALL BE ALLOCATED AMONG SUCH OF
LENDERS AS ARE ENTITLED THERETO, IN PROPORTION TO THEIR RESPECTIVE PRO RATA
SHARES IN THE LOAN OR OTHERWISE AS PROVIDED HEREIN OR AS SEPARATELY AGREED BY
ADMINISTRATIVE AGENT AND ANY LENDER.  ADMINISTRATIVE AGENT SHALL PROMPTLY
DISTRIBUTE, BUT IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS, TO EACH LENDER AT ITS
PRIMARY ADDRESS SET FORTH ON THE APPROPRIATE SIGNATURE PAGE HEREOF OR ON THE
ASSIGNMENT AND ASSUMPTION AGREEMENT, OR AT SUCH OTHER ADDRESS AS A LENDER MAY
REQUEST IN WRITING, SUCH FUNDS AS IT MAY BE ENTITLED TO RECEIVE, PROVIDED THAT
ADMINISTRATIVE AGENT SHALL IN ANY EVENT NOT BE BOUND TO INQUIRE INTO OR
DETERMINE THE VALIDITY, SCOPE OR PRIORITY OF ANY INTEREST OR ENTITLEMENT OF ANY
LENDER AND MAY SUSPEND ALL PAYMENTS AND SEEK APPROPRIATE RELIEF (INCLUDING,
WITHOUT LIMITATION, INSTRUCTIONS FROM REQUISITE LENDERS OR ALL LENDERS, AS
APPLICABLE, OR AN ACTION IN THE NATURE OF INTERPLEADER) IN THE EVENT OF ANY
DOUBT OR DISPUTE AS TO ANY APPORTIONMENT OR DISTRIBUTION CONTEMPLATED HEREBY. 
THE ORDER OF PRIORITY HEREIN IS SET FORTH SOLELY TO DETERMINE THE RIGHTS AND
PRIORITIES OF LENDERS AS AMONG THEMSELVES AND MAY AT ANY TIME OR FROM TIME TO
TIME BE CHANGED BY LENDERS AS THEY MAY ELECT, IN WRITING IN ACCORDANCE WITH THIS
AGREEMENT, WITHOUT NECESSITY OF NOTICE TO OR CONSENT OF OR APPROVAL BY BORROWER
OR ANY OTHER PERSON.  ALL PAYMENTS OR OTHER SUMS RECEIVED BY ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF LENDERS SHALL NOT CONSTITUTE PROPERTY OR ASSETS OF THE
ADMINISTRATIVE AGENT AND SHALL BE HELD BY ADMINISTRATIVE AGENT, SOLELY IN ITS
CAPACITY AS AGENT FOR ITSELF AND THE OTHER LENDERS, SUBJECT TO THE LOAN
DOCUMENTS AND THE OTHER RELATED DOCUMENTS.

(B)           NOTWITHSTANDING ANY PROVISION HEREOF TO THE CONTRARY, UNTIL SUCH
TIME AS A DEFAULTING LENDER HAS FUNDED ITS PRO RATA SHARE OF A PROTECTIVE
ADVANCE OR PRIOR LOAN DISBURSEMENTS WHICH WAS PREVIOUSLY A NON-PRO RATA ADVANCE,
OR ALL OTHER LENDERS HAVE RECEIVED PAYMENT IN FULL (WHETHER BY REPAYMENT OR
PREPAYMENT) OF THE AMOUNTS DUE IN RESPECT OF SUCH NON-PRO RATA ADVANCE, ALL OF
THE INDEBTEDNESS AND OBLIGATIONS OWING TO SUCH DEFAULTING LENDER HEREUNDER SHALL
BE SUBORDINATED IN RIGHT OF PAYMENT, AS PROVIDED IN THE FOLLOWING SENTENCE, TO
THE PRIOR PAYMENT IN FULL OF ALL PRINCIPAL, INTEREST AND FEES IN RESPECT OF ALL
NON-PRO RATA ADVANCES IN WHICH THE DEFAULTING LENDER HAS NOT FUNDED ITS PRO RATA
SHARE (SUCH PRINCIPAL, INTEREST AND FEES BEING REFERRED TO AS “SENIOR LOANS”). 
ALL AMOUNTS PAID BY BORROWER AND OTHERWISE DUE TO BE APPLIED TO THE INDEBTEDNESS
AND OBLIGATIONS OWING TO THE DEFAULTING LENDER PURSUANT TO THE TERMS HEREOF
SHALL BE DISTRIBUTED BY ADMINISTRATIVE AGENT TO THE OTHER LENDERS IN ACCORDANCE
WITH THEIR RESPECTIVE PRO RATA SHARES OF THE LOAN (RECALCULATED FOR PURPOSES
HEREOF TO EXCLUDE THE DEFAULTING LENDER’S PRO RATA SHARE OF THE LOAN), UNTIL ALL
SENIOR LOANS HAVE BEEN PAID IN FULL.  THIS PROVISION GOVERNS ONLY THE
RELATIONSHIP AMONG ADMINISTRATIVE AGENT, EACH DEFAULTING LENDER, AND THE OTHER
LENDERS; NOTHING HEREUNDER SHALL LIMIT THE OBLIGATIONS OF BORROWER UNDER THIS
AGREEMENT.  THE PROVISIONS OF THIS SECTION SHALL APPLY AND BE EFFECTIVE
REGARDLESS OF WHETHER A DEFAULT OCCURS AND IS THEN CONTINUING, AND
NOTWITHSTANDING (A) ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, (B)
ANY INSTRUCTION OF BORROWER AS TO ITS DESIRED APPLICATION OF PAYMENTS OR (C) THE
SUSPENSION OF SUCH DEFAULTING LENDER’S RIGHT TO VOTE ON MATTERS WHICH ARE
SUBJECT TO THE CONSENT OR APPROVAL OF REQUISITE LENDERS OR ALL LENDERS. 
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO (I) WITHHOLD OR SETOFF, AND TO APPLY
TO THE PAYMENT OF THE DEFAULTED AMOUNT AND ANY RELATED INTEREST, ANY AMOUNTS TO
BE PAID TO SUCH DEFAULTING LENDER UNDER THIS AGREEMENT, AND (II) BRING AN ACTION
OR SUIT AGAINST SUCH DEFAULTING LENDER IN A COURT OF COMPETENT JURISDICTION TO
RECOVER THE DEFAULTED AMOUNT AND ANY RELATED INTEREST.  IN ADDITION, THE
DEFAULTING LENDER SHALL INDEMNIFY, DEFEND AND HOLD ADMINISTRATIVE AGENT AND EACH
OF THE OTHER LENDERS HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES AND
COSTS, PLUS INTEREST THEREON AT THE DEFAULT RATE AS SET FORTH IN THE NOTES,

 

39

--------------------------------------------------------------------------------


 

WHICH THEY MAY SUSTAIN OR INCUR BY REASON OF OR AS A DIRECT CONSEQUENCE OF THE
DEFAULTING LENDER’S FAILURE OR REFUSAL TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.

10.5         PRO RATA TREATMENT.

 

Except to the extent otherwise provided herein:  (a) each borrowing from Lenders
shall be made from the Lenders, each payment of the fees shall be made for the
account of the Lenders, and each termination or reduction of the amount of the
Commitments pursuant to this Agreement shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) each payment or prepayment of principal of the Loan
by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loan held by
them, provided that if immediately prior to giving effect to any such payment in
respect of the Loan the outstanding principal amount of the Loan shall not be
held by the Lenders pro rata in accordance with their respective Commitments in
effect at the time the Loan was made, then such payment shall be applied to the
Loan in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Loan being held by the Lenders pro rata in
accordance with their respective Commitments; and (c) each payment of interest
on the Loan by the Borrower shall be made for the account  of the Lenders pro
rata in accordance with the amounts of interest on the Loan then due and payable
to the respective Lenders; (d) the Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.5, shall be in
accordance with their respective Pro Rata Shares; and (f) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.4, shall be pro rata in accordance with their respective Commitments. 
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.5.

10.6         SHARING OF PAYMENTS, ETC.

 

Lenders agree among themselves that (i) with respect to all amounts received by
them which are applicable to the payment of the obligations of Borrower or
Leasehold Mortgagor under the Loan, equitable adjustment will be made so that,
in effect, all such amounts will be shared among them ratably in accordance with
their Pro Rata Shares in the Loan, whether received by voluntary payment, by
counterclaim or cross action or by the enforcement of any or all of such
obligations, (ii) if any of them shall by voluntary payment or by the exercise
of any right of counterclaim or otherwise, receive payment of a proportion of
the aggregate amount of such obligations held by it which is greater than its
Pro Rata Share in the Loan of the payments on account of such obligations, the
one receiving such excess payment shall purchase, without recourse or warranty,
an undivided interest and participation (which it shall be deemed to have done
simultaneously upon the receipt of such payment) in such obligations owed to the
others so that all such recoveries with respect to such obligations shall be
applied ratably in accordance with such Pro Rata Shares; provided, that if all
or part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases shall be rescinded and the purchase prices
paid for such participations shall be returned to that party to the extent
necessary to adjust for such recovery, but without interest except to the extent
the purchasing party is required to pay interest in connection with such
recovery.  Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 10.6 may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.

10.7         COLLATERAL MATTERS; PROTECTIVE ADVANCES.

 

(A)           EACH LENDER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT, WITHOUT
THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM ANY LENDER, FROM TIME TO
TIME PRIOR TO A DEFAULT, TO TAKE ANY ACTION WITH RESPECT TO ANY COLLATERAL, LOAN
DOCUMENTS OR OTHER RELATED DOCUMENTS WHICH MAY BE NECESSARY TO PERFECT AND
MAINTAIN PERFECTED THE LIENS UPON THE COLLATERAL GRANTED PURSUANT TO ANY OF THE
LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS.

 

40

--------------------------------------------------------------------------------


 

(B)           THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS
OPTION AND IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UPON ANY COLLATERAL (I) UPON TERMINATION OF THE COMMITMENTS
AND INDEFEASIBLE PAYMENT AND SATISFACTION IN FULL OF ALL OF OBLIGATIONS OF
BORROWER HEREUNDER; (II) AS EXPRESSLY PERMITTED BY, BUT ONLY IN ACCORDANCE WITH,
THE TERMS OF THE APPLICABLE LOAN DOCUMENT; AND (III) IF APPROVED, AUTHORIZED OR
RATIFIED IN WRITING BY THE REQUISITE LENDERS (OR SUCH GREATER NUMBER OF LENDERS
AS THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY EXPRESSLY PROVIDE).  UPON
REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE LENDERS WILL CONFIRM IN
WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE PARTICULAR TYPES OR
ITEMS OF COLLATERAL PURSUANT TO THIS SECTION.

(C)           UPON ANY SALE AND TRANSFER OF COLLATERAL WHICH IS EXPRESSLY
PERMITTED PURSUANT TO THE TERMS OF THIS AGREEMENT, AND UPON AT LEAST FIVE (5)
BUSINESS DAYS’ PRIOR WRITTEN REQUEST BY THE BORROWER, THE ADMINISTRATIVE AGENT
SHALL (AND IS HEREBY IRREVOCABLY AUTHORIZED BY THE LENDERS TO) EXECUTE SUCH
DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE OF THE LIENS GRANTED TO
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS HEREIN OR PURSUANT
HERETO UPON THE COLLATERAL THAT WAS SOLD OR TRANSFERRED; PROVIDED, HOWEVER, THAT
(I) THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT
ON TERMS WHICH, IN THE ADMINISTRATIVE AGENT’S OPINION, WOULD EXPOSE THE
ADMINISTRATIVE AGENT TO LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY
CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY
AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE
OBLIGATIONS OF BORROWER OR ANY LIENS UPON (OR OBLIGATIONS OF THE BORROWER OR ANY
OTHER LOAN PARTY IN RESPECT OF) ALL INTERESTS RETAINED BY THE BORROWER OR ANY
OTHER LOAN PARTY, INCLUDING (WITHOUT LIMITATION) THE PROCEEDS OF SUCH SALE OR
TRANSFER, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.  IN
THE EVENT OF ANY SALE OR TRANSFER OF COLLATERAL, OR ANY FORECLOSURE WITH RESPECT
TO ANY OF THE COLLATERAL, THE ADMINISTRATIVE AGENT SHALL BE AUTHORIZED TO DEDUCT
ALL OF THE EXPENSES REASONABLY INCURRED BY THE ADMINISTRATIVE AGENT FROM THE
PROCEEDS OF ANY SUCH SALE, TRANSFER OR FORECLOSURE.

(D)           THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO
THE LENDERS OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS
OWNED BY THE BORROWER OR ANY OTHER LOAN PARTY OR IS CARED FOR, PROTECTED OR
INSURED OR THAT THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT HEREIN OR PURSUANT
HERETO HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED,
PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE
OR TO CONTINUE EXERCISING AT ALL OR IN ANY MANNER OR UNDER ANY DUTY OF CARE,
DISCLOSURE OR FIDELITY ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR
AVAILABLE TO THE ADMINISTRATIVE AGENT IN THIS SECTION OR IN ANY OF THE LOAN
DOCUMENTS OR OTHER RELATED DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN
RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED THERETO, THE
ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE
DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S OWN INTEREST IN THE COLLATERAL AS
ONE OF THE LENDERS AND THAT THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR
LIABILITY WHATSOEVER TO THE LENDERS, EXCEPT TO THE EXTENT RESULTING FROM ITS
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(E)           THE ADMINISTRATIVE AGENT MAY MAKE, AND SHALL BE REIMBURSED BY THE
LENDERS (IN ACCORDANCE WITH THEIR PRO RATA SHARES) TO THE EXTENT NOT REIMBURSED
BY THE BORROWER FOR, PROTECTIVE ADVANCES DURING ANY ONE CALENDAR YEAR WITH
RESPECT TO ANY PROPERTY THAT IS COLLATERAL UP TO THE SUM OF (I) AMOUNTS EXPENDED
TO PAY REAL ESTATE TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED
UPON SUCH PROPERTY; (II) AMOUNTS EXPENDED TO PAY INSURANCE PREMIUMS FOR POLICIES
OF INSURANCE RELATED TO SUCH PROPERTY; AND (III) $250,000.00.  PROTECTIVE
ADVANCES IN EXCESS OF SAID SUM DURING ANY CALENDAR YEAR FOR ANY PROPERTY THAT IS
COLLATERAL SHALL REQUIRE THE CONSENT OF THE REQUISITE LENDERS.  THE BORROWER
AGREES TO PAY ON DEMAND ALL PROTECTIVE ADVANCES.

(F)            EACH LENDER AGREES THAT IT WILL NOT TAKE ANY ACTION, NOR
INSTITUTE ANY ACTIONS OR PROCEEDINGS, AGAINST BORROWER OR ANY OTHER OBLIGOR
HEREUNDER UNDER THE LOAN DOCUMENTS OR THE OTHER RELATED DOCUMENTS WITH RESPECT
TO EXERCISING CLAIMS AGAINST OR RIGHTS IN THE COLLATERAL WITHOUT THE WRITTEN
CONSENT OF REQUISITE LENDERS.

10.8         POST-FORECLOSURE PLANS.

 

If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any

 

41

--------------------------------------------------------------------------------


 

part of the obligations of Borrower hereunder, the title to any such Collateral,
or any portion thereof, shall be held in the name of the Administrative Agent or
a nominee or subsidiary of the Administrative Agent, as agent, for the ratable
benefit of all Lenders.  The Administrative Agent shall prepare a recommended
course of action for such Collateral (a “Post-Foreclosure Plan”), which shall be
subject to the approval of the Requisite Lenders.  In accordance with the
approved Post-Foreclosure Plan, the Administrative Agent shall manage, operate,
repair, administer, complete, construct, restore or otherwise deal with the
Collateral acquired, and shall administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral.  Actions taken by the Administrative
Agent with respect to the Collateral, which are not specifically provided for in
the approved Post-Foreclosure Plan or reasonably incidental thereto, shall
require the written consent of the Requisite Lenders by way of supplement to
such Post-Foreclosure Plan.  Upon demand therefor from time to time, each Lender
will contribute its share (based on its Pro Rata Share) of all reasonable costs
and expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral.  In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as the
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan.  To the extent there is net
operating income from such Collateral, the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders.  All such distributions shall be made to
the Lenders in accordance with their respective Pro Rata Shares.  The Lenders
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated as soon as practicable.  The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders.  Any purchase money mortgage
or deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Administrative
Agent, as agent for the Lenders, as the beneficiary or mortgagee.  In such case,
the Administrative Agent and the Lenders shall enter into an agreement with
respect to such purchase money mortgage or deed of trust defining the rights of
the Lenders in the same Pro Rata Shares as provided hereunder, which agreement
shall be in all material respects similar to this Article insofar as the same is
appropriate or applicable.

10.9         APPROVALS OF LENDERS.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof.  Unless a Lender shall give written
notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents or Other Related
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

42

--------------------------------------------------------------------------------


 

10.10       NOTICE OF DEFAULTS.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Potential Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Potential Default and
stating that such notice is a “notice of default”.  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Potential Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

10.11       ADMINISTRATIVE AGENT’S RELIANCE, ETC.

 

Notwithstanding any other provisions of this Agreement, any other Loan Documents
or the Other Related Documents, neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel shall be liable for any action
taken or not taken by it under or in connection with this Agreement or any other
Loan Document, except for its or their own gross negligence or willful
misconduct in connection with its duties expressly set forth herein or therein. 
Without limiting the generality of the foregoing, the Administrative Agent: may
consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts.  Neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel: (a) makes any warranty or
representation to any Lender or any other Person and shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (c) shall be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any Collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders in any such Collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or Other
Related Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties.  The Administrative Agent may
execute any of its duties under the Loan Documents or Other Related Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

10.12       INDEMNIFICATION OF ADMINISTRATIVE AGENT.

 

Regardless of whether the transactions contemplated by this Agreement, the other
Loan Documents and Other Related Documents are consummated, each Lender agrees
to indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Pro Rata Share, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Administrative Agent (in its capacity as Administrative Agent but not as a
“Lender”) in any way relating to or arising out of the Loan Documents or Other
Related Documents, any transaction contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent under the Loan Documents and Other
Related Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent

 

43

--------------------------------------------------------------------------------


 

resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final, non-appealable
judgment provided, however, that no action taken in accordance with the
directions of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without limiting
the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents and Other Related Documents, any suit
or action brought by the Administrative Agent to enforce the terms of the Loan
Documents and Other Related Documents and/or collect any obligation of Borrower
hereunder, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Hazardous
Materials Laws.  Such out-of-pocket expenses (including counsel fees) shall be
advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents or Other Related Documents
and the termination of this Agreement.  If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

10.13       LENDER CREDIT DECISION, ETC.

 

Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower, any other Loan Party or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Lender.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties or Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties and other Persons, its review of the Loan
Documents and the Other Related Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents or Other
Related Documents.  The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or Other Related Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Borrower, any other Loan
Party.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement, any of the other Loan Documents or Other Related
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates.  Each Lender
acknowledges that the

 

44

--------------------------------------------------------------------------------


 

Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to such Lender.

10.14       SUCCESSOR ADMINISTRATIVE AGENT.

 

Administrative Agent may resign at any time as Administrative Agent under the
Loan Documents and Other Related Documents by giving written notice thereof to
the Lenders and the Borrower.  Upon any such resignation, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Potential Default exists, be subject
to the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents and the Other Related Documents.  After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 10. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents and the Other Related Documents.  Notwithstanding
anything contained herein to the contrary, the Administrative Agent may assign
its rights and duties under the Loan Documents and the Other Related Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

10.15       NO SET-OFFS.

 

Each Lender hereby acknowledges that the exercise by any Lender of offset,
set-off, banker’s lien or similar rights against any deposit account or other
property or asset of Borrower, whether or not located in California, could
result under certain laws in significant impairment of the ability of all
Lenders to recover any further amounts in respect of the Loan.  Therefore, each
Lender agrees not to charge or offset any amount owed to it by Borrower against
any of the accounts, property or assets of Borrower or any of its affiliates
held by such Lender without the prior written approval of Administrative Agent
and Requisite Lenders.


ARTICLE 11.  MISCELLANEOUS PROVISIONS

11.1         INDEMNITY.

 

BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE
AGENT AND EACH LENDER, THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS (EACH, AN INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND
ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND
LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND
EXPENSES) WHICH ADMINISTRATIVE AGENT OR ANY LENDER MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF:  (A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN
PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND WHEN
REQUIRED BY THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER RELATED
DOCUMENT; (C) ANY FAILURE AT ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS OR
WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY ACT OR OMISSION BY BORROWER,
CONSTITUENT PARTNER OR MEMBER OF BORROWER, ANY CONTRACTOR, SUBCONTRACTOR OR
MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER PERSON OR ENTITY WITH RESPECT TO
ANY OF THE PROPERTY OR IMPROVEMENTS; PROVIDED, HOWEVER, THAT SUCH DEFENSE,
INDEMNIFICATION AND HOLD HARMLESS SHALL

 

45

--------------------------------------------------------------------------------


 

NOT, AS TO ANY INDEMNIFIED PARTY, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER
EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNIFIED PARTY FOR BREACH IN BAD
FAITH OF SUCH INDEMNIFIED PARTY’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.  BORROWER SHALL IMMEDIATELY PAY TO ADMINISTRATIVE AGENT
OR SUCH LENDER UPON DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH
INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF
INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE LOAN.  BORROWER’S DUTY AND
OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH
LENDER SHALL SURVIVE CANCELLATION OF THE NOTES AND THE RELEASE OR PARTIAL
RELEASE OF THE MORTGAGE.

11.2         FORM OF DOCUMENTS.

 

The form and substance of all documents, instruments, and forms of evidence to
be delivered to Administrative Agent under the terms of this Agreement, any of
the other Loan Documents or Other Related Documents shall be subject to
Administrative Agent s approval and shall not be modified, superseded or
terminated in any respect without Administrative Agent’s prior written approval.

11.3         NO THIRD PARTIES BENEFITED.

 

No person other than Administrative Agent,  Lenders and Borrower and their
permitted successors and assigns shall have any right of action under any of the
Loan Documents or Other Related Documents.

11.4         NOTICES.

 

All notices, demands, or other communications under this Agreement, the other
Loan Documents or the Other Related Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth on the signature
page of this Agreement (subject to change from time to time by written notice to
all other parties to this Agreement).  All communications shall be deemed served
upon delivery of, or if mailed, upon the first to occur of receipt or the
expiration of three (3) days after the deposit in the United States Postal
Service mail, postage prepaid and addressed to the address of Borrower or
Administrative Agent and Lenders at the address specified; provided, however,
that non-receipt of any communication as the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.

11.5         ATTORNEY-IN-FACT.

 

Borrower hereby irrevocably appoints and authorizes Administrative Agent, as
Borrower’s attorney-in-fact, which agency is coupled with an interest, to
execute and/or record in Administrative Agent’s or Borrower’s name any notices,
instruments or documents that Administrative Agent deems reasonably appropriate
to protect Lenders’ interest under any of the Loan Documents or Other Related
Documents.

11.6         ACTIONS.

 

Borrower agrees that Administrative Agent or any Lender, in exercising the
rights, duties or liabilities of Administrative Agent, Lenders or Borrower under
the Loan Documents or Other Related Documents, may commence, appear in or defend
any action or proceeding purporting to affect the Property, the Loan Documents
or the Other Related Documents and Borrower shall immediately reimburse
Administrative Agent or such Lender upon demand for all such expenses so
incurred or paid by Administrative Agent or such Lender, including, without
limitation, attorneys’ fees and expenses and court costs.

 

46

--------------------------------------------------------------------------------


 

11.7         RIGHT OF CONTEST.

 

Borrower may contest in good faith any claim, demand, levy or assessment (other
than Liens and stop notices)  by any person other than Administrative Agent or
Lenders which would constitute a Default if:  (a) Borrower pursues the contest
diligently, in a manner which Administrative Agent determines is not prejudicial
to Administrative Agent or any Lender, and does not impair the rights of
Administrative Agent or any Lender under any of the Loan Documents or Other
Related Documents; and (b) Borrower deposits with Administrative Agent any funds
or other forms of assurance which Administrative Agent in good faith determines
from time to time appropriate to protect Administrative Agent and each Lender
from the consequences of the contest being unsuccessful.  Borrower’s compliance
with this Section shall operate to prevent such claim, demand, levy or
assessment from becoming a Default.

11.8         RELATIONSHIP OF PARTIES.

 

The relationship of Borrower, Administrative Agent and Lenders under the Loan
Documents and Other Related Documents is, and shall at all times remain, solely
that of borrower and lender, and Administrative Agent and Lenders neither
undertake nor assumes any responsibility or duty to Borrower or to any third
party with respect to the Property, except as expressly provided in this
Agreement, the other Loan Documents and the Other Related Documents.

11.9         DELAY OUTSIDE LENDER’S CONTROL.

 

No Lender or Administrative Agent shall be liable in any way to Borrower or any
third party for Administrative Agent’s or such Lender’s failure to perform or
delay in performing under the Loan Documents (and Administrative Agent  or any
Lender may suspend or terminate all or any portion of Administrative Agent’s or
such Lender’s obligations under the Loan Documents) if such failure to perform
or delay in performing results directly or indirectly from, or is based upon,
the action, inaction, or purported action, of any governmental or local
authority, or because of war, rebellion, insurrection, strike, lock-out, boycott
or blockade (whether presently in effect, announced or in the sole judgment of
Administrative Agent or such Lender deemed probable), or from any Act of God or
other cause or event beyond Administrative Agent’s or such Lender’s control.

11.10       ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT.

 

If any attorney is engaged by Administrative Agent or any Lender to enforce or
defend any provision of this Agreement, any of the other Loan Documents or Other
Related Documents, or as a consequence of any Default under the Loan Documents
or Other Related Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding of the Borrower, then Borrower shall immediately pay
to Administrative Agent or such Lender, upon demand, the amount of all
reasonable attorneys’ fees and expenses and all costs incurred by Administrative
Agent or such Lender in connection therewith, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance of the Loan.

11.11       IMMEDIATELY AVAILABLE FUNDS.

 

Unless otherwise expressly provided for in this Agreement, all amounts payable
by Borrower to Administrative Agent or any Lender shall be payable only in
United States Dollars, immediately available funds.

11.12       AMENDMENTS AND WAIVERS.

 

(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document (other than any fee letter
solely between the Borrower and the Administrative Agent) may be amended, (iii)
the performance or observance by the Borrower or any other Loan Party of any
terms of this Agreement or such other

 

47

--------------------------------------------------------------------------------


 

Loan Document (other than any fee letter solely between the Borrower and the
Administrative Agent) may be waived, and (iv) the continuance of any Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Requisite
Lenders (or the Administrative Agent at the written direction of the Requisite
Lenders), and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is party thereto.  Notwithstanding the previous
sentence, the Administrative Agent, shall be authorized on behalf of all the
Lenders, without the necessity of any notice to, or further consent from, any
Lender, to waive the imposition of the late fees provided in Section 2.10(c), up
to a maximum of 2 times per calendar year.

(b)           Unanimous Consent.  Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders (or
the Administrative Agent at the written direction of the Lenders), do any of the
following:

 

(I)            INCREASE THE COMMITMENTS OF THE LENDERS (EXCLUDING ANY INCREASE
AS A RESULT OF AN ASSIGNMENT OF COMMITMENTS PERMITTED UNDER SECTION 11.13) OR
SUBJECT THE LENDERS TO ANY ADDITIONAL OBLIGATIONS;

(II)           REDUCE THE PRINCIPAL OF, OR INTEREST RATES THAT HAVE ACCRUED OR
THAT WILL BE CHARGED ON THE OUTSTANDING PRINCIPAL AMOUNT OF, THE LOAN;

(III)          REDUCE THE AMOUNT OF ANY FEES PAYABLE TO THE LENDERS HEREUNDER;

(IV)          POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR
INTEREST ON, THE LOAN (INCLUDING, WITHOUT LIMITATION, THE MATURITY DATE), FOR
THE PAYMENT OF FEES OR ANY OTHER OBLIGATIONS OF BORROWER OR LEASEHOLD MORTGAGOR,
OR EXTEND THE EXPIRATION DATE OF ANY LETTER OF CREDIT BEYOND THE MATURITY DATE;

(V)           CHANGE THE PRO RATA SHARES (EXCLUDING ANY CHANGE AS A RESULT OF AN
ASSIGNMENT OF COMMITMENTS PERMITTED UNDER SECTION 11.13);

(VI)          AMEND THIS SECTION OR AMEND THE DEFINITIONS OF THE TERMS USED IN
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS INSOFAR AS SUCH DEFINITIONS AFFECT
THE SUBSTANCE OF THIS SECTION;

(VII)         MODIFY THE DEFINITION OF THE TERM “REQUISITE LENDERS” OR MODIFY IN
ANY OTHER MANNER THE NUMBER OR PERCENTAGE OF THE LENDERS REQUIRED TO MAKE ANY
DETERMINATIONS OR WAIVE ANY RIGHTS HEREUNDER OR TO MODIFY ANY PROVISION HEREOF;

(VIII)        WAIVE A DEFAULT UNDER SECTION 9.1(A); OR

(IX)           RELEASE OR DISPOSE OF ANY COLLATERAL UNLESS RELEASED OR DISPOSED
OF AS PERMITTED BY, AND IN ACCORDANCE WITH, SECTION 10.7.

(c)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement, any of
the other Loan Documents or Other Related Documents.  No waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein.  No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Default occurring hereunder shall continue to exist
until such time as such Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Default.  Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

48

--------------------------------------------------------------------------------


 

 

11.13       SUCCESSORS AND ASSIGNS.

 

(a)           Generally.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of is rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

 

(b)           Participations.  Any Lender may at any time grant to an affiliate
of such Lender, or one or more banks or other financial institutions (each a
“Participant” ) participating interests in its Commitment or the obligations
owing to such Lender hereunder.  No Participant shall have any rights or
benefits under this Agreement or any other Loan Document.  In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of it obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which any Lender
may grant such a participating interest shall provide that such Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
however, such Lender may agree with the Participant that it will not, without
the consent of the Participant, agree to (i) increase such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal on the Loan or a portion
thereof owing to such Lender, or (iii) reduce the rate at which interest is
payable thereon.  An assignment or other transfer which is not permitted by
subsection (c) below shall be given effect for purposes of this Agreement only
to the extent of a participating interest granted in accordance with this
subsection (b).

 

(c)           Assignments.  Any Lender may with the prior written consent of the
Administrative Agent and the Borrower (which consent, in each case, shall not be
unreasonably withheld) at any time assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default shall exist or (y) in the case of an
assignment to another Lender or an affiliate of another Lender; (ii) any partial
assignment shall be in an amount at least equal to $5,000,000.00 and after
giving effect to such assignment the assigning Lender retains a Commitment, or
if the Commitments have been terminated, holds a Note having an outstanding
principal balance, of at least $5,000,000.00, and (iii) each such assignment
shall be effected by means of an Assignment and Assumption Agreement.  Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be deemed to be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender with a Commitment as set forth in such Assignment and Assumption
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangement so the new Notes are issued to the
Assignee and such transferor Lender, as appropriate.  In connection with any
such assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $4,500.00. 
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to the Borrower, or
any of its respective Affiliates or Subsidiaries.

 

(d)           Tax Withholding.  At least five (5) Business Days prior to the
first day on which interest or fees are payable hereunder for the account of any
Lender, each Lender that is not incorporated under the laws of the United States
of America, or a state thereof, shall furnish the Administrative Agent and
Borrower with a properly completed executed copy of either Internal Revenue
Service Form W-8ECI or Internal Revenue Service Form W-8BEN and either Internal
Revenue Service Form W-8 or Internal Revenue Service Form W-9 and any additional
form (or such other form) as is necessary to claim complete exemption from
United States withholding taxes on all payments hereunder.  At all times each
Lender shall own or beneficially own a Note, such Lender shall (i) promptly
provide to

 

49

--------------------------------------------------------------------------------


 

the Administrative Agent and Borrower a new Internal Revenue Service Form W-8ECI
or Internal Revenue Service Form W-8BEN and Internal Revenue Service Form W-8 or
Internal Revenue Service Form W-9 and any additional form (or such other form)
(or any successor form or forms) upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Lender, and (ii) comply at all times with all applicable
United States laws and regulations, including all provisions of any applicable
tax treaty, with regard to any withholding tax exemption claimed with respect to
any payments on the Loan.  If any Lender cannot deliver such form, then Borrower
may withhold from payments due under the Loan Documents such amounts as Borrower
is able to determine from accurate information provided by such Lender are
required by the Internal Revenue Code.

 

(e)           Federal Reserve Bank Assignments.  In addition to the assignments
and participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligation thereunder.

 

(f)            Information to Assignee, Etc.  A Lender may furnish any
information concerning the Borrower, any subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).  In connection with such
negotiation, execution and delivery, Borrower authorizes Administrative Agent
and Lenders to communicate all information and documentation related to the Loan
(whether to Borrower or to any Participant, Assignee, legal counsel, appraiser
or other necessary party) directly by e-mail, fax, or other electronic means
used to transmit information.

 

11.14       CERTAIN ALLOWED DISCLOSURES.

 

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Loan Documents or Other Related Documents (and any related transactions
or arrangements), and (ii) each party (and each of its employees,
representatives, or other agents) may disclose to any and all parties as
required, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by the Loan Documents and Other Related Documents
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party relating to such tax treatment and tax structure, all
within the meaning of Treasury Regulations Section 1.6011-4; provided, however,
that each party recognizes that the privilege each has to maintain, in its sole
discretion, the confidentiality of a communication relating to the transactions
contemplated by the Loan Documents and Other Related Documents, including a
confidential communication with its attorney or a confidential communication
with a federally authorized tax practitioner under Section 7525 of the Internal
Revenue Code, is not intended to be affected by the foregoing.

11.15       CAPITAL ADEQUACY; ADDITIONAL COSTS.

 


(A)           IF ANY LENDER OR ANY PARTICIPANT OR ASSIGNEE IN THE LOAN
DETERMINES THAT COMPLIANCE WITH ANY LAW OR REGULATION OR WITH ANY GUIDELINE OR
REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AGENCY (WHETHER OR NOT
HAVING THE FORCE OF LAW) AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED
OR EXPECTED TO BE MAINTAINED BY SUCH LENDER, SUCH PARTICIPANT OR SUCH ASSIGNEE,
OR ANY CORPORATION CONTROLLING SUCH LENDER, SUCH PARTICIPANT OR SUCH ASSIGNEE,
AS A CONSEQUENCE OF, OR WITH REFERENCE TO, SUCH LENDER’S, SUCH PARTICIPANT’S OR
SUCH ASSIGNEE’S OR SUCH CORPORATION’S COMMITMENTS OR ITS MAKING OR MAINTAINING
ADVANCES BELOW THE RATE WHICH SUCH LENDER, SUCH PARTICIPANT OR SUCH ASSIGNEE OR
SUCH CORPORATION CONTROLLING SUCH LENDER, SUCH PARTICIPANT OR SUCH ASSIGNEE
COULD HAVE ACHIEVED BUT FOR SUCH COMPLIANCE (TAKING INTO ACCOUNT THE POLICIES OF
SUCH LENDER, SUCH PARTICIPANT OR SUCH ASSIGNEE

 

50

--------------------------------------------------------------------------------



 


OR CORPORATION WITH REGARD TO CAPITAL), THEN BORROWER SHALL, FROM TIME TO TIME,
WITHIN NINETY (90) CALENDAR DAYS AFTER WRITTEN DEMAND BY SUCH LENDER, SUCH
PARTICIPANT OR SUCH ASSIGNEE, PAY TO SUCH LENDER, SUCH PARTICIPANT OR SUCH
ASSIGNEE ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER, SUCH
PARTICIPANT OR SUCH ASSIGNEE OR SUCH CORPORATION CONTROLLING SUCH LENDER, SUCH
PARTICIPANT OR SUCH ASSIGNEE TO THE EXTENT THAT SUCH LENDER, SUCH PARTICIPANT OR
SUCH ASSIGNEE DETERMINES SUCH INCREASE IN CAPITAL IS ALLOCABLE TO SUCH LENDER’S,
SUCH PARTICIPANT’S OR SUCH ASSIGNEE’S OBLIGATIONS HEREUNDER.  A CERTIFICATE AS
TO SUCH AMOUNTS, SUBMITTED TO BORROWER BY SUCH LENDER, SUCH PARTICIPANT OR SUCH
ASSIGNEE, SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.  WITHOUT LIMITING THE OBLIGATIONS OF THE BORROWER UNDER THE THIS SECTION
(BUT WITHOUT DUPLICATION), IF AS A RESULT OF ANY CHANGE IN ANY LAW OR REGULATION
OR WITH ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AGENCY (WHETHER OR NOT HAVING THE FORCE OF LAW) THERE SHALL BE IMPOSED, MODIFIED
OR DEEMED APPLICABLE ANY TAX, RESERVE, SPECIAL DEPOSIT, CAPITAL ADEQUACY OR
SIMILAR REQUIREMENT AGAINST OR WITH RESPECT TO OR MEASURED BY REFERENCE TO
LETTERS OF CREDIT AND THE RESULT SHALL BE TO INCREASE THE COST TO THE
ADMINISTRATIVE AGENT OF ISSUING (OR ANY LENDER OF PURCHASING PARTICIPATIONS IN)
OR MAINTAINING ITS OBLIGATION HEREUNDER TO ISSUE (OR PURCHASE PARTICIPATIONS IN)
ANY LETTER OF CREDIT OR REDUCE ANY AMOUNT RECEIVABLE BY THE ADMINISTRATIVE AGENT
OR ANY LENDER HEREUNDER IN RESPECT OF ANY LETTER OF CREDIT, THEN, WITHIN NINETY
(90) CALENDAR DAYS AFTER WRITTEN DEMAND BY THE ADMINISTRATIVE AGENT OR SUCH
LENDER, THE BORROWER SHALL PAY IMMEDIATELY TO THE ADMINISTRATIVE AGENT FOR ITS
ACCOUNT OR THE ACCOUNT OF SUCH LENDER, AS APPLICABLE, FROM TIME TO TIME AS
SPECIFIED BY THE ADMINISTRATIVE AGENT OR A LENDER, SUCH ADDITIONAL AMOUNTS AS
SHALL BE SUFFICIENT TO COMPENSATE THE ADMINISTRATIVE AGENT OR SUCH LENDER FOR
SUCH INCREASED COSTS OR REDUCTIONS IN AMOUNT.

11.16       LENDER’S AGENTS.

 

Administrative Agent  and/or any Lender may designate an agent or independent
contractor to exercise any of such Person’s rights under this Agreement, any of
the other Loan Documents and Other Related Documents.  Any reference to
Administrative Agent or any Lender in any of the Loan Documents or Other Related
Documents shall include Administrative Agent’s and such Lender’s agents,
employees or independent contractors.  Borrower shall pay the costs of such
agent or independent contractor either directly to such person or to
Administrative Agent or such Lender in reimbursement of such costs, as
applicable.

11.17       TAX SERVICE.

 

Administrative Agent, on behalf of Lenders, is authorized to secure, at
Borrower’s expense, a tax service contract with a third party vendor which shall
provide tax information on the Property satisfactory to Administrative Agent.

11.18       SEVERABILITY.

 

If any provision or obligation under this Agreement, the other Loan Documents or
Other Related Documents shall be determined by a court of competent jurisdiction
to be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the Other Related Documents and the validity,
legality and enforceability of the remaining provisions or obligations shall
remain in full force as though the invalid, illegal, or unenforceable provision
had never been a part of the Loan Documents or Other Related Documents,
provided, however, that if the rate of interest or any other amount payable
under the Notes or this Agreement or any other Loan Document, or the right of
collectibility therefor, are declared to be or become invalid, illegal or
unenforceable, Lenders’ obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.

11.19       TIME.

 

Time is of the essence of each and every term of this Agreement.

 

51

--------------------------------------------------------------------------------


 

11.20       HEADINGS.

 

All article, section or other headings appearing in this Agreement, the other
Loan Documents and Other Related Documents are for convenience of reference only
and shall be disregarded in construing this Agreement, any of the other Loan
Documents and Other Related Documents.

11.21       GOVERNING LAW.

 

This Agreement shall be governed by, and construed and enforced in accordance
with the laws of the State of California, except to the extent preempted by
federal laws.  Borrower and all persons and entities in any manner obligated to
Lender under the Loan Documents and Other Related Documents consent to the
jurisdiction of any federal or state court within the State of California having
proper venue and also consent to service of process by any means authorized by
California or federal law.

11.22       USA PATRIOT ACT NOTICE.  COMPLIANCE.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, Lender
(for itself and/or as Agent for all Lenders hereunder) may from time-to-time
request, and Borrower shall provide to Lender, Borrower’s name, address, tax
identification number and/or such other identification information as shall be
necessary for Lender to comply with federal law.  An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

11.23       ELECTRONIC DOCUMENT DELIVERIES.

 

Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites  to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that (A) the foregoing shall not apply to
notices to any Lender (or the Issuing Bank) pursuant to Article 3 and (B) the
Lender has not notified the Administrative Agent or Borrower that it cannot or
does not want to receive electronic communications.   The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of 
9:00 a.m. on the opening of business on the next business day for the
recipient.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 8.2(a) to the Administrative Agent and shall deliver paper copies of
any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender.  Except for the certificates
required by Section 8.2(a), the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

11.24       INTEGRATION; INTERPRETATION.

 

The Loan Documents and Other Related Documents contain or expressly incorporate
by reference the entire agreement of the parties with respect to the matters
contemplated therein and supersede all prior

 

52

--------------------------------------------------------------------------------


 

negotiations or agreements, written or oral.  The Loan Documents and Other
Related Documents shall not be modified except by written instrument executed by
all parties.  Any reference to the Loan Documents or Other Related Documents
includes any amendments, renewals or extensions thereof

11.25       JOINT AND SEVERAL LIABILITY.

 

The liability of all persons and entities obligated in any manner under this
Agreement, any of the Loan Documents or Other Related Documents, other than
Administrative Agent and/or Lenders, shall be joint and several.

11.26       COUNTERPARTS.

 

To facilitate execution, this document may be executed in as many counterparts
as may be convenient or required. It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart.  All counterparts shall
collectively constitute a single document.  It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.  Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

11.27       INTEREST RATE LIMITATION.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loan or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.28       TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference  to the
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization, (g)
with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the

 

53

--------------------------------------------------------------------------------


 

Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 

54

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have executed
this Agreement as of the date appearing on the first page of this Agreement.

“ADMINISTRATIVE AGENT”


WELLS FARGO BANK, NATIONAL ASSOCIATION

 


Administrative Agent’s Address:



 

 

WELLS FARGO BANK,

 

 

NATIONAL ASSOCIATION

By:

/S/ GUY C. CHURCHILL

 

11601 Wilshire Boulevard

Name:

GUY C. CHURCHILL

 

17th Floor

Its:

Assistant Vice President

 

Los Angeles, California 90025

 

 

 

 

 

 

Attention:

 

 

S-1

--------------------------------------------------------------------------------


“BORROWER”

 

 

 

 

Borrower’s Address:

MAUI LAND & PINEAPPLE COMPANY, INC., a

 

Hawaii corporation

P.O. Box 187

 

 

 

Kahului, Hawaii 96733

 

 

 

 

By:

/S/ ROBERT I. WEBBER

 

Attention: Dan Ligienza

 

Robert I. Webber, Chief Financial Officer

 

 

 

 

By:

/S/ FRED W. RICKERT

 

 

 

Fred W. Rickert, Vice President and

 

 

Treasurer

 

 

S-2

--------------------------------------------------------------------------------


“LENDER”

 

 

 

Lender’s Address:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

WELLS FARGO BANK,

By:

/S/ GUY C. CHURCHILL

 

NATIONAL ASSOCIATION

Name:

GUY C. CHURCHILL

 

11601 Wilshire Boulevard

Its:

Assistant Vice President

 

17th Floor

 

 

 

Los Angeles, California 90025

 

 

 

 

 

Attention: William J. Steelman

 

S-3

--------------------------------------------------------------------------------


“LENDER”

 

 

Lender’s Address:

AMERICAN AGCREDIT, PCA

 

 

 

5560 South Broadway

 

 

Eureka, California 95503

By:

/S/ VERN ZANDER

 

 

Name:

VERN ZANDER

 

Attention: Gary VanSchuyver, Vice President

Title:

Vice President

 

 

 

S-4

--------------------------------------------------------------------------------


“LENDER”

 

 

 

Lender’s Address:

AMERICAN SAVINGS BANK, F.S.B.

 

 

 

P.O. Box 2300

 

 

Honolulu, Hawaii 96804

By:

/S/ WILLIAM RUSSELL

 

 

 

William Russell, Vice President

Attention: William Russell, Vice President

 

 

H-1

--------------------------------------------------------------------------------

 